


Exhibit 10.20

 

 

 

ASSET PURCHASE AGREEMENT

 

between

 

CRC PRESS LLC,

 

CRC PRESS (U.K.) LLC,

 

INFORMATION HOLDINGS INC.

 

and

 

PARTHENON INC.

 

and

 

CRC PRESS I LLC

 

ROUTLEDGE NO. 2 LIMITED

 

Dated as February 27, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

SALE OF ASSETS AND ASSUMPTION OF LIABILITIES

 

 

1.1.

Sale of Assets

1.2.

Assets

1.3.

Allocation of the Assets

1.4.

Excluded Assets

1.5.

Assumed Liabilities

1.6.

Excluded Liabilities

 

 

SECTION 2.

PURCHASE PRICE AND ADJUSTMENTS

 

 

2.1.

Purchase Price

2.2.

Net Tangible Asset Adjustments

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND IHI

 

 

3.1.

Corporate Existence

3.2.

Corporate Authority

3.3.

Governmental Approvals; Consents

3.4.

Financial Statements

3.5.

Absence of Undisclosed Liabilities

3.6.

Absence of Changes

3.7.

Real and Personal Properties

3.8.

Contracts

3.9.

Litigation, Default

3.10.

Intellectual Property Rights

3.11.

Insurance

3.12.

Tax Matters

3.13.

Employment and Benefits

3.14.

Permits, Licenses and Franchises

3.15.

Environmental Laws

3.16.

Compliance with Laws

3.17.

Material Assets

3.18.

Finders; Brokers

3.19.

No Other Representations and Warranties

 

 

SECTION 4.

REPRESENTATIONS OF THE BUYERS

 

 

4.1.

Corporate Existence

4.2.

Corporate Authority

4.3.

Governmental Approvals; Consents

4.4.

Finders; Brokers

4.5.

Financial Capacity

4.6.

No Other Representations or Warranties

 

i

--------------------------------------------------------------------------------


 

SECTION 5.

AGREEMENTS OF THE BUYERS AND THE SELLERS

 

 

5.1.

Operation of the Business

5.2.

Investigation of Business

5.3.

Mutual Cooperation; No Inconsistent Action

5.4.

Public Disclosures

5.5.

Access to Records and Personnel

5.6.

Employee Relations and Benefits

5.7.

Transition Services

5.8.

Non-Solicitation of Employees

5.9.

Covenant Not to Compete

5.10.

Use of Names

5.11.

Confidentiality

5.12.

Tax Cooperation; Allocation of Taxes

5.13.

Value Added Tax

5.14.

Parthenon Acquisition Agreement

5.15.

Parthenon Shares

5.16.

No Claims

5.17.

Separate Warranties

5.18.

Bring Down

5.19.

Parthenon Acquisition Agreement

5.20.

Section 338 Election

5.21.

Dividends

 

 

SECTION 6.

CONDITIONS

 

 

6.1.

Conditions Precedent to Obligations of the Buyers and the Sellers

6.2.

Conditions Precedent to Obligation of the Sellers

6.3.

Conditions Precedent to Obligation of the Buyers

 

 

SECTION 7.

CLOSING

 

 

7.1.

Closing Date

7.2.

The Buyers’ Deliveries

7.3.

The Sellers’ Deliveries

7.4.

The Sellers’ Obligations

 

 

SECTION 8.

INDEMNIFICATION

 

 

8.1.

Indemnification by the Sellers and IHI

8.2.

Indemnification by the Buyers

8.3.

Indemnification Calculations

 

 

SECTION 9.

TERMINATION

 

 

9.1.

Termination Events

9.2.

Effect of Termination

 

 

SECTION 10.

ALTERNATIVE DISPUTE RESOLUTION

 

 

SECTION 11.

MISCELLANEOUS

 

 

11.1.

Defined Terms

 

ii

--------------------------------------------------------------------------------


 

11.2.

Notices

11.3.

Survival

11.4.

Bulk Transfers

11.5.

Further Assurances; Asset Returns

11.6.

Other Covenants

11.7.

Expenses

11.8.

Non-Assignability

11.9.

Amendment; Waiver

11.10.

Reliance by the Buyers; Representations and Warranties; Schedules and Exhibits

11.11.

Third Parties

11.12.

Governing Law

11.13.

Consent to Jurisdiction

11.14.

Certain Definitions

11.15.

Entire Agreement

11.16.

Section Headings; Table of Contents

11.17.

Severability

11.18.

Counterparts

 

 

EXHIBIT A

-

Form of Escrow Agreement

EXHIBIT B

-

Form of Mayo Agreement

EXHIBIT C

-

Form of Assumption Agreement

EXHIBIT D

-

Form of Bill of Sale and Assignment Agreement

EXHIBIT E

-

Form of Trademark Assignment

EXHIBIT F

-

Form of Copyright Assignment

 

 

SCHEDULE 1.2(i)

-

Particulars Relating to Parthenon Ltd.

SCHEDULE 3.1(d)

-

Parthenon Warranties

SCHEDULE 5.14

-

Tax Covenants in Respect of Parthenon Ltd.

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of February 27, 2003 (hereinafter
“Agreement”), between CRC PRESS LLC, a Delaware limited liability company (“CRC
Press”), CRC PRESS (U.K.) LLC, a Delaware limited liability company (“CRC Press
(U.K.)”), PARTHENON INC., a New Jersey corporation (“Parthenon Inc.”) and,
together with CRC Press and CRC Press (U.K.), the “Sellers”), Information
Holdings Inc., a Delaware corporation and the ultimate parent of CRC Press
(“IHI”) and CRC PRESS I LLC, a Delaware limited liability company and wholly
owned subsidiary through one or more of its affiliates of Taylor & Francis Group
plc (the “U.S. Buyer”) and ROUTLEDGE NO. 2 LIMITED, a company incorporated in
England and Wales and wholly owned subsidiary of Taylor & Francis Group plc (the
“U.K. Buyer” and, together with the U.S. Buyer, the “Buyers”).

 

W I T N E S S E T H:

 

WHEREAS, the Sellers together with Parthenon Ltd. (as hereinafter defined) are
engaged in the business of medical communication and publishing books and
journals, including in the scientific, technical and medical fields and other
technical materials (the “Business”); or, where the context so requires, that
part of the Business being carried out in the U.K., (the “U.K. Business”);

 

WHEREAS, the Buyers desire to purchase from the Sellers and the Sellers desire
to sell to the Buyers, on the terms and subject to the conditions of this
Agreement, substantially all of the assets and certain liabilities of the
Sellers, including the entire authorized share capital of Parthenon Ltd.; and

 

WHEREAS, the Buyers have requested IHI, the ultimate parent of CRC Press, to
join in this Agreement and the Buyers would not have entered into this Agreement
without IHI becoming a party hereto.

 

NOW, THEREFORE, in consideration of the foregoing representations, warranties,
covenants and agreements herein contained, the parties hereto hereby agree as
follows:

 


SECTION 1.
SALE OF ASSETS AND ASSUMPTION OF LIABILITIES


 


1.1.                              SALE OF ASSETS.  SUBJECT TO THE SATISFACTION
OR WAIVER OF THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING AND AS
OF THE CLOSING DATE, THE SELLERS SHALL SELL, ASSIGN, TRANSFER, CONVEY AND
DELIVER TO THE BUYERS, AND THE BUYERS SHALL PURCHASE OR ASSUME, AS THE CASE MAY
BE, FREE AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN PERMITTED LIENS, AND TOGETHER
WITH ALL ACCRUED BENEFITS AND RIGHTS NOW OR HEREAFTER ATTACHING THERETO, ALL OF
THE SELLERS’ ASSETS, RIGHTS, PROPERTIES, CLAIMS, CONTRACTS ASSOCIATED WITH THE
BUSINESS OF EVERY KIND, NATURE, CHARACTER AND DESCRIPTION, TANGIBLE AND
INTANGIBLE, REAL, PERSONAL OR MIXED, AND THE BUSINESS WHEREVER LOCATED, OTHER
THAN THE EXCLUDED ASSETS DESCRIBED IN SECTION 1.4 HEREOF (THE “ASSETS”).  AS OF
THE CLOSING, RISK OF LOSS AS TO THE ASSETS SHALL PASS FROM THE SELLERS TO THE
BUYERS, BUT ONLY TO THE EXTENT OF THE ASSUMED LIABILITIES OR OTHER LIABILITIES
ARISING AFTER THE CLOSING DATE.

 

--------------------------------------------------------------------------------


 


1.2.                              ASSETS.  THE ASSETS TO BE PURCHASED BY THE
BUYERS AT THE CLOSING INCLUDE, WITHOUT LIMITATION, THE FOLLOWING:


 


(A)                                  MACHINERY AND EQUIPMENT.  ALL MACHINERY,
VEHICLES, FURNITURE, FIXTURES, EQUIPMENT AND OTHER ITEMS OF PERSONAL PROPERTY
OWNED BY THE SELLERS ON THE CLOSING DATE (THE “MACHINERY”) AND ALL WARRANTIES
AND GUARANTEES, IF ANY, EXPRESS OR IMPLIED, EXISTING FOR THE BENEFIT OF THE
SELLERS IN CONNECTION WITH THE MACHINERY, TO THE EXTENT TRANSFERABLE.


 


 

(b)                                 Intellectual Property.  All right, title and
interest in and to any of the Intellectual Property owned, used, held,
developed, or under development by any and all of the Sellers (“Seller
Intellectual Property”).  “Intellectual Property” shall mean all of the
following:  (i) registered and unregistered trademarks service marks, names,
slogans, logos, symbols, trade dress, and trade names, trademark and service
mark applications, trademark and service mark registrations, and any and all
goodwill symbolized thereby and associated therewith; (ii) patents, including,
without limitation, reissues and reexamined patents, substitutes, divisions,
continuations, continuations-in-part, renewals, extensions, and patent
applications, whenever filed  and whenever issued, including, without
limitation, all priority rights resulting from such applications, designs,
formulas, ideas, concepts, methods, processes, discoveries, and inventions;
(iii) computer software (in object code and source code), programs, systems,
algorithms, menu structures, syntax, and applications, with the exception of
commercially available, off-the-shelf software; (iv) trade secrets, information,
and know-how; (v) registered and unregistered copyrights in all works, software
programs, copyright registrations, copyright renewals, works of authorship,
databases, copyright applications, rights to prepare derivative works, and moral
rights; (vi) domain names; (vii) any and all other intellectual property assets
of any nature whatever; and (viii) any and all right, title, and interest in and
to any and all of the foregoing, including, but not limited to the right to sue
for past, present, and future infringement.


 


(C)                                  CONTRACTS.  ALL OF THE SELLERS’ RIGHT,
TITLE AND INTEREST UNDER AND THE BENEFIT OF THE CONTRACTS TO WHICH ANY OF THE
SELLERS IS A PARTY OR BY WHICH ANY OF THE SELLERS IS BOUND AS OF THE CLOSING
DATE.


 


(D)                                 PERMITS.  TO THE EXTENT TRANSFERABLE, ALL
PERMITS OWNED BY THE SELLERS.


 


(E)                                  PUBLICATIONS.  THE SELLERS’ RIGHT, TITLE
AND INTEREST IN (I) THE PUBLICATIONS (BOOKS, JOURNALS, NEWSLETTERS, AND
OTHERWISE) PRODUCED BY ONE OR MORE OF THE SELLERS (INCLUDING THOSE PUBLICATIONS
RELATED TO THE CONTRACTS) WHETHER COMPLETE, WORK-IN-PROGRESS, PUBLISHED, OR
UNPUBLISHED, (II) THE PUBLICATIONS IN PROCESS BY OR ON BEHALF OF ONE OR MORE OF
THE SELLERS, (III) THE PUBLICATIONS ACQUIRED BY OR WITH RESPECT TO WHICH RIGHTS
HAVE BEEN GRANTED TO ONE OR MORE OF THE SELLERS, AND (IV) THE PUBLICATIONS UNDER
CONTRACT WITH ONE OR MORE OF THE SELLERS, INCLUDING, WITHOUT LIMITATION, ALL
UPDATES, SUPPLEMENTS AND REVISIONS THERETO AND OTHER ACCOMPANYING MATERIALS
RELATING THERETO (THE “PUBLICATIONS”).


 


(F)                                    ACCOUNTS RECEIVABLE.  ALL DEPOSITS, TRADE
ACCOUNTS RECEIVABLE AND OTHER AMOUNTS DUE FROM ANY PARTY TO THE SELLERS, OTHER
THAN THE EXCLUDED ASSETS, AS OF THE CLOSING DATE.


 


(G)                                 INVENTORY.  ALL AUDIO AND VIDEO TAPES,
MANUSCRIPTS, EDITORIAL MATERIAL (INCLUDING, WITHOUT LIMITATION, REVISIONS,
PLANS, REVIEWS, REVIEWS OF COMPETITIVE WORKS, PRODUCTION


 

2

--------------------------------------------------------------------------------


 


RECORDS AND AUTHOR CORRESPONDENCE), BACK ISSUES AND SUPERSEDED EDITIONS, AND
INVENTORY OF EVERY SORT AND IN ANY MEDIUM USED IN OR PREPARED FOR THE BUSINESS,
INCLUDING, WITHOUT LIMITATION, RAW MATERIALS, WORK-IN-PROGRESS, FINISHED GOODS,
PACKAGING MATERIALS AND SUPPLIES (“INVENTORY”).


 


(H)                                 LEASED REAL PROPERTY.  ALL OF THE SELLERS’
RIGHT, TITLE AND INTEREST IN AND TO THE LEASES AND THE LEASED REAL PROPERTY.


 


(I)                                     INVESTMENT IN PARTHENON LTD.  THE ENTIRE
ISSUED SHARE CAPITAL OF THE PARTHENON PUBLISHING GROUP LIMITED (COMPANY NUMBER:
1749619) (“PARTHENON LTD.”), A PRIVATE COMPANY LIMITED BY SHARES AND ORGANIZED
UNDER THE LAWS OF ENGLAND AND WALES (THE “PARTHENON SHARES”), TOGETHER WITH ALL
RIGHTS AND ADVANTAGES ATTACHING TO THE PARTHENON SHARES WITH EFFECT FROM AND
INCLUDING THE CLOSING DATE AND IN PARTICULAR, THE BENEFIT OF ALL DIVIDENDS AND
OTHER DISTRIBUTIONS (IF ANY), MADE OR PAID AFTER THE CLOSING DATE IN RESPECT OF
THE PARTHENON SHARES.  IHI AND THE SELLERS HEREBY REPRESENT, WARRANT, COVENANT
AND UNDERTAKE WITH EACH OF THE BUYERS THAT THEY HAVE THE RIGHT TO DISPOSE OF, OR
PROCURE THE DISPOSAL OF, THE PARTHENON SHARES.


 


(J)                                     TELEPHONE NUMBERS, ETC.  ALL OF THE
SELLERS’ RIGHTS WITH RESPECT TO TELEPHONE NUMBERS, TELEPHONE DIRECTORY LISTINGS
AND ADVERTISEMENTS USED IN THE BUSINESS, UNEMPLOYMENT RESERVE ACCOUNTS (TO THE
EXTENT ASSIGNABLE) AND EXPERIENCE RATINGS (TO THE EXTENT ASSIGNABLE), AND ALL OF
THE SELLERS’ GOODWILL RELATING TO OR ARISING IN CONNECTION WITH THE BUSINESS, TO
THE EXTENT ASSIGNABLE.


 


(K)                                  COMPUTER MEDIA, INVOICES, ETC.  ALL OF THE
SELLERS’ COMPUTER MEDIA, INVOICES, CUSTOMER INFORMATION AND LISTS, PROSPECTIVE
CUSTOMER INFORMATION AND LISTS, SUPPLIER INFORMATION AND LISTS, SALES AND
MARKETING MATERIALS, CORRESPONDENCE, FILES, BOOKS AND RECORDS RELATING TO OR
ARISING IN CONNECTION WITH THE BUSINESS, BUT EXCLUDING THE EXCLUDED ASSETS.


 


(L)                                     EXISTING CAMERA-READY COPY.  ALL
EXISTING CAMERA-READY COPY USED FOR MAKING NEGATIVE FILMS, FILM PLATES,
PLATE-MAKING FILM, PASTE-UPS, TAPES, ILLUSTRATIONS AND OTHER ARTWORK, AND OTHER
REPRODUCTION MATERIALS FOR THE PUBLICATIONS, PERMISSIONS (TO THE EXTENT
TRANSFERABLE) AND VENDOR INFORMATION, INCLUDING, WITHOUT LIMITATION,
SPECIFICATIONS FOR ALL PUBLISHED TITLES, AND ALL MANUSCRIPTS, PROOFS, REVIEWS,
DESIGNS, ARTWORK, COVERS, PHOTOGRAPHS AND PRODUCTION-RELATED MATERIALS FOR ALL
UNPUBLISHED TITLES.


 


(M)                               CLAIMS, CAUSES OF ACTION AND OTHER LEGAL
RIGHTS.  ALL OF THE SELLERS’ CLAIMS, CAUSES OF ACTION AND OTHER LEGAL RIGHTS AND
REMEDIES BUT NOT OBLIGATIONS, WHETHER OR NOT KNOWN AS OF THE CLOSING DATE,
RELATING TO OR IN CONNECTION WITH, EITHER (1) THE SELLERS’ OWNERSHIP OF THE
ASSETS OR (2) THE OPERATION OF THE BUSINESS THAT ARE REASONABLY NECESSARY TO
PRESERVE OR OBTAIN FOR THE BENEFIT OF THE BUYERS FULL RIGHTS TO THE ASSETS OTHER
THAN THE EXCLUDED ASSETS, BUT EXCLUDING CAUSES OF ACTION AND OTHER LEGAL RIGHTS
AND REMEDIES OF THE SELLERS (A) AGAINST THE BUYERS WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (B) RELATING EXCLUSIVELY TO THE
EXCLUDED ASSETS.


 


(N)                                 OTHER ASSETS.  ALL OTHER ASSETS INCLUDED IN
(I) THE FINANCIAL STATEMENTS, TO THE EXTENT STILL IN EXISTENCE ON THE CLOSING
DATE, AND (II) THE FINAL CLOSING STATEMENT, EXCLUDING THE EXCLUDED ASSETS.


 

3

--------------------------------------------------------------------------------


 


1.3.                              ALLOCATION OF THE ASSETS.  IT IS THE INTENTION
OF THE PARTIES HERETO THAT THE ASSETS AND ASSUMED LIABILITIES TO BE PURCHASED AT
THE CLOSING BY THE U.S. BUYER SHALL INCLUDE ALL ASSETS (OTHER THAN THE PARTHENON
SHARES) AND ALL ASSUMED LIABILITIES AND THAT THE ONLY ASSETS TO BE PURCHASED AT
THE CLOSING BY THE U.K. BUYER SHALL BE THE PARTHENON SHARES; PROVIDED THAT,
SUBJECT TO SECTION 11.8 HEREOF, THE BUYERS RESERVE THE RIGHT TO DETERMINE AND
IDENTIFY THE SPECIFIC ENTITIES TO WHICH TO ASSIGN THE RIGHT TO PURCHASE THE
ASSETS.


 


1.4.                              EXCLUDED ASSETS.  IT IS EXPRESSLY AGREED THAT
THE SELLERS WILL RETAIN AND THE BUYERS WILL NOT ACQUIRE THE FOLLOWING ASSETS
(THE “EXCLUDED ASSETS”):


 


(A)                                  CASH AND CASH EQUIVALENTS.  CASH AND CASH
EQUIVALENTS OF THE SELLERS INCLUDING, WITHOUT LIMITATION, BANK DEPOSITS,
INVESTMENTS IN SO-CALLED “MONEY MARKET” FUNDS, COMMERCIAL PAPER FUNDS,
CERTIFICATES OF DEPOSIT, TREASURY BILLS AND ALL ACCRUED INTEREST THEREON.


 


(B)                                 PARTHENON INC. CAPITAL STOCK.  THE ISSUED
AND OUTSTANDING SHARES OF CAPITAL STOCK OF PARTHENON INC. HELD BY LIQUENT LTD.


 


(C)                                  TAX REFUNDS.  (I) ANY REFUNDS OR CREDITS
(INCLUDING INTEREST THEREON OR CLAIMS THEREFOR) WITH RESPECT TO ANY TAXES
RELATING TO THE ASSETS (OTHER THAN PARTHENON LTD.) RELATING TO A PRE-CLOSING TAX
PERIOD OR (II) PROVISIONS FOR DEFERRED TAX ASSETS (OTHER THAN DEFERRED TAX
ASSETS IN PARTHENON LTD.).  FOR THE AVOIDANCE OF DOUBT, ANY REFUNDS OR TAX
CREDITS RELATING TO PARTHENON LTD. SHALL BE DEALT WITH IN ACCORDANCE WITH THE
PARTHENON TAX COVENANT.


 


(D)                                 INTERCOMPANY ACCOUNTS.  ANY ACCOUNTS
RECEIVABLE PAYABLE TO THE SELLERS FROM ANY AFFILIATE OF THE SELLERS ARISING
PRIOR TO THE CLOSING DATE.


 


(E)                                  INSURANCE CONTRACTS.  ANY CONTRACTS OF
INSURANCE OF THE SELLERS; AND ANY REIMBURSEMENT FOR, OR OTHER BENEFIT ASSOCIATED
WITH, PREPAID INSURANCE, AND ANY RIGHTS ASSOCIATED WITH ANY PREPAID EXPENSE FOR
WHICH THE BUYERS WILL NOT RECEIVE THE BENEFIT AFTER THE CLOSING DATE, INCLUDING,
WITHOUT LIMITATION, ANY INSURANCE PROCEEDS WITH RESPECT TO EVENTS OCCURRING
PRIOR TO THE CLOSING DATE.


 


(F)                                    IDENTIFICATION NUMBERS.  ALL OF THE
SELLERS’ TAXPAYER QUALIFICATIONS TO DO BUSINESS AS A FOREIGN CORPORATION OR
LIMITED LIABILITY COMPANY AND ARRANGEMENTS WITH REGISTERED AGENTS RELATING TO
FOREIGN QUALIFICATIONS AND OTHER IDENTIFICATION NUMBERS OF THE SELLERS.


 


(G)                                 MINUTE BOOKS; CORPORATE RECORDS.  ALL MINUTE
BOOKS, CHARTER DOCUMENTS, STOCK RECORD BOOKS, ORIGINAL TAX AND SUCH OTHER BOOKS
AND RECORDS AS PERTAIN TO THE ORGANIZATION, EXISTENCE OR CAPITALIZATION OF THE
SELLERS.


 


(H)                                 EXCLUDED ASSETS AND LIABILITIES.  ALL BOOKS
AND RECORDS RELATING TO ANY EXCLUDED ASSET OR EXCLUDED LIABILITY.


 


(I)                                     EMPLOYEE BENEFIT ASSETS.  EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 5.6 HEREOF, ASSETS RELATING TO THE BENEFIT PLANS.


 

4

--------------------------------------------------------------------------------


 


(J)                                     TRANSFERRED OR DISPOSED ASSETS.  ANY
ASSETS TRANSFERRED OR OTHERWISE DISPOSED OF BY THE SELLERS IN THE ORDINARY
COURSE OF BUSINESS AND IN ACCORDANCE WITH THIS AGREEMENT PRIOR TO THE CLOSING.


 


1.5.                              ASSUMED LIABILITIES.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE BUYERS SHALL NOT ASSUME ANY OF
THE SELLERS’ DEBTS, LIABILITIES OR OBLIGATIONS OF ANY NATURE, WHETHER SECURED,
UNSECURED, RECOURSE, NON-RECOURSE, LIQUIDATED, UNLIQUIDATED, ACCRUED, ABSOLUTE,
FIXED, CONTINGENT, ASCERTAINED, UNASCERTAINED, KNOWN, UNKNOWN OR OTHERWISE
(“OBLIGATIONS”) OR AGREE TO PAY, PERFORM AND DISCHARGE WHEN DUE ANY OBLIGATIONS
OTHER THAN THE LIABILITIES EXPRESSLY SET FORTH IN SECTIONS 1.5(A)-(E) (OTHER
THAN SECTION 1.6(A)-(J)) (SUCH OBLIGATIONS SET FORTH IN SECTION 1.5(A)-(E)
EXCEPT AS PROVIDED IN SECTION 1.6(A)-(J) SHALL BE REFERRED TO AS THE “ASSUMED
LIABILITIES”); IT BEING UNDERSTOOD THAT THE BUYERS SHALL ASSUME ALL ASSUMED
LIABILITIES (WITH THE ALLOCATION OF THE ASSUMED LIABILITIES TO BE DECIDED
BETWEEN THE BUYERS).  THE ASSUMED LIABILITIES SHALL MEAN THE FOLLOWING
OBLIGATIONS, EXCEPT AS SET FORTH IN SECTION 1.6(A)-(J):


 


(A)                                  ALL LIABILITIES OF THE SELLERS (OTHER THAN
THE EXCLUDED LIABILITIES) INCLUDED ON THE FACE OF THE FINAL CLOSING STATEMENT
(AND NOT THE FOOTNOTES), TO THE EXTENT OF THE AMOUNT OF SUCH LIABILITIES SET
FORTH ON THE FACE OF THE FINAL CLOSING STATEMENT; PROVIDED, HOWEVER, THAT THE
LIABILITIES OF PARTHENON LTD. SHALL REMAIN LIABILITIES OF PARTHENON LTD. (OTHER
THAN THE EXCLUDED LIABILITIES) AND SHALL BE USED TO DETERMINE THE NET TANGIBLE
NET WORTH, BUT NO LIABILITIES OF PARTHENON LTD. SHALL BE ASSUMED BY THE BUYERS.


 


(B)                                 ALL OBLIGATIONS RELATING TO THE BUSINESS
(OTHER THAN THE EXCLUDED LIABILITIES) ARISING AFTER THE CLOSING DATE;


 


(C)                                  ALL OBLIGATIONS ARISING AFTER THE CLOSING
DATE RELATING TO THE OWNERSHIP OR THE USE OF THE ASSETS OTHER THAN THE EXCLUDED
ASSETS BY THE BUYERS AND/OR SALE OF ANY PUBLICATIONS BY THE BUYERS AFTER THE
CLOSING DATE PROVIDED THAT THE INCURRENCE OR EXISTENCE OF ANY SUCH OBLIGATIONS
DOES NOT CONSTITUTE A BREACH OR FAILURE OF, OR DEFAULT UNDER, ANY
REPRESENTATION, WARRANTY OR COVENANT MADE BY THE SELLERS UNDER, OR PURSUANT TO,
THIS AGREEMENT;


 


(D)                                 ALL OBLIGATIONS OF SELLERS UNDER THE BENEFIT
PLANS IN RESPECT OF TRANSFERRED EMPLOYEES EXPRESSLY ASSUMED BY THE BUYERS
PURSUANT TO SECTION 5.6 HEREOF; AND


 


(E)                                  ALL OBLIGATIONS OF ANY OF THE SELLERS UNDER
OR ARISING OUT OF THE CURRENTLY EFFECTIVE CONTRACTS, LEASES, LEASED REAL
PROPERTY AND PERMITS THAT ARE ASSIGNED TO THE BUYERS EXCEPT FOR:  (I)
OBLIGATIONS AND OTHER LIABILITIES RELATING TO ANY BREACH, DEFAULT OR VIOLATION
OF SUCH CONTRACTS, LEASES, LEASED REAL PROPERTY AND PERMITS ARISING PRIOR TO THE
CLOSING DATE AND REGARDLESS OF WHEN ASSERTED EITHER BEFORE OR AFTER THE CLOSING
DATE; AND (II) ALL OTHER OBLIGATIONS CONSTITUTING A BREACH OR FAILURE OF, OR
DEFAULT UNDER, ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY THE SELLERS
UNDER, OR PURSUANT TO, THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
FAILURE OF THE SELLERS TO SET FORTH IN SECTION 3.8 OF THE DISCLOSURE SCHEDULE
ANY CONTRACTS REQUIRED TO BE DESCRIBED THEREIN.


 


1.6.                              EXCLUDED LIABILITIES.  WITHOUT LIMITING THE
GENERALITY OF SECTION 1.5, IT IS EXPRESSLY AGREED THAT THE SELLERS WILL RETAIN
ALL OF THE OBLIGATIONS (OTHER THAN THE ASSUMED LIABILITIES) (THE “EXCLUDED
LIABILITIES”), INCLUDING, WITHOUT LIMITATION:

 

5

--------------------------------------------------------------------------------


 


(A)                                  ALL DEMANDS, CLAIMS, SUITS, ACTIONS,
LITIGATION, INVESTIGATIONS, ARBITRATIONS, ADMINISTRATIVE HEARINGS OR OTHER
PROCEEDINGS OF ANY NATURE, REGARDLESS OF THE FORUM IN WHICH SUCH MATTERS ARISE
(“PROCEEDINGS”) TO WHICH THE SELLERS OR ANY OF THEM ARE A PARTY, OR RELATING TO
ANY ASSETS ARISING OUT OF EVENTS OR CIRCUMSTANCES OCCURRING ON OR BEFORE THE
CLOSING DATE;


 


(B)                                 OBLIGATIONS PRINCIPALLY ARISING OUT OF OR
RELATING TO THE EXCLUDED ASSETS INCLUDING, WITHOUT LIMITATION, ANY INTERCOMPANY
OBLIGATIONS;


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION
5.12, ANY OBLIGATION ARISING OUT OF OR IN CONNECTION WITH THE PREPARATION OF
THIS AGREEMENT AND THE CONSUMMATION AND PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY LIABILITY TO
WHICH ANY OF THE PARTIES MAY BECOME SUBJECT AS A RESULT OF THE FACT THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE BEING EFFECTED, AT THE REQUEST
OF SELLERS AND APPROVED BY THE BUYERS, WITHOUT COMPLIANCE WITH THE PROVISIONS OF
ANY BULK SALES ACT OR ANY SIMILAR STATUTE AS ENACTED IN ANY JURISDICTION;


 


(D)                                 ALL OBLIGATIONS RETAINED PURSUANT TO SECTION
5.6 HEREOF;


 


(E)                                  ALL LIABILITIES FOR TAXES OF THE SELLERS OR
IHI FOR PERIODS ENDING PRIOR TO THE CLOSING DATE;


 


(F)                                    EXCEPT TO THE EXTENT SET FORTH ON THE
FACE OF THE FINAL CLOSING STATEMENT, ANY OBLIGATIONS OF THE SELLERS OR PARTHENON
LTD. UNDER OR IN CONNECTION WITH ANY GOLDEN PARACHUTE PAYMENT OR CONTINUATION OR
DISCONTINUATION OF EMPLOYMENT PAYMENT OR OTHER INCREASE OR CHANGE IN AMOUNT OR
TERMS OF ANY COMPENSATION UNDER ANY EMPLOYMENT OR INDEPENDENT CONTRACTOR
AGREEMENT] THAT ARISES, OCCURS OR IS TRIGGERED OR GIVES ANY PERSON THE RIGHT TO
ASSERT, EITHER AUTOMATICALLY OR UPON NOTICE, BY REASON OF, UPON, OR IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(G)                                 ANY OBLIGATION OF THE SELLERS OWING TO ANY
MEMBER, DIRECTOR, OFFICER, EMPLOYEE, SHAREHOLDER (OF THE SELLERS OR ITS
AFFILIATES), SUBSIDIARY OR AFFILIATE OF THE SELLERS, EXCEPT FOR, BUT ONLY TO THE
EXTENT OF, THE AMOUNT OF ACCRUED SALARY AND BENEFITS TO EMPLOYEES (OTHER THAN
OFFICERS AND DIRECTORS) SET FORTH ON THE FINAL CLOSING STATEMENT;


 


(H)                                 ANY LIABILITY OR OBLIGATION OF SELLERS UNDER
ANY INDEMNIFICATION OR SIMILAR CONTRACTUAL PROVISION OF OR IN ANY CONTRACTS,
LEASES, LEASED REAL PROPERTY AND PERMITS, ARISING OUT OF BREACHES OR DEFAULTS BY
OR CLAIMS AGAINST THE SELLERS (OR FOR WHICH THE SELLERS ARE LIABLE PURSUANT TO
THE TERMS THEREOF) ARISING OR OCCURRING ON OR BEFORE THE CLOSING DATE AND
REGARDLESS OF WHEN ASSERTED, INCLUDING, WITHOUT LIMITATION, OF CRC PRESS UNDER
SECTION 11.3 OF AN ASSET PURCHASE AGREEMENT DATED JANUARY 8, 1997, RELATING TO
THE ACQUISITION OF THE ASSETS OF ST. LUCIE PRESS (U.K.) LTD.; AND


 


(I)                                     ALL OBLIGATIONS RELATING TO ANY
ENVIRONMENTAL MATTERS OR CONDITIONS OR ENVIRONMENTAL LAWS ARISING ON OR BEFORE
THE CLOSING DATE INCLUDING WITHOUT LIMITATION ANY RELEASE OF HAZARDOUS MATERIALS
AFTER THE CLOSING DATE FOR EVENTS OF  CIRCUMSTANCES GIVING RISE TO SUCH RELEASE
OCCURRING ON OR BEFORE THE CLOSING DATE; AND

 

6

--------------------------------------------------------------------------------


 


(J)                                     ANY OTHER OBLIGATIONS AND LIABILITIES
FOR WHICH THE SELLERS HAVE EXPRESSLY ASSUMED OR RETAINED RESPONSIBILITY PURSUANT
TO THIS AGREEMENT.


 


SECTION 2.
PURCHASE PRICE AND ADJUSTMENTS


 


2.1.                              PURCHASE PRICE.


 


(A)                                  THE AGGREGATE PURCHASE PRICE FOR THE ASSETS
AND THE ASSUMED LIABILITIES SHALL BE NINETY FIVE MILLION UNITED STATES DOLLARS
($95,000,000), PLUS OR MINUS THE CLOSING DATE ADJUSTMENT (AS DEFINED BELOW)
(COLLECTIVELY, THE “PURCHASE PRICE”).


 


(B)                                 THE BUYERS AND THE SELLERS AGREE TO ALLOCATE
THE PURCHASE PRICE IN ACCORDANCE WITH THE RULES UNDER SECTION 1060 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE TREASURY
REGULATIONS PROMULGATED THEREUNDER.  NO LATER THAN 45 DAYS AFTER THE CLOSING
DATE, THE BUYERS SHALL DELIVER TO THE SELLERS A SCHEDULE (THE “ALLOCATION
SCHEDULE”), SETTING FORTH AN ALLOCATION OF THE PURCHASE PRICE AMONG THE ASSETS,
WITH THE AMOUNT ALLOCATED TO THE PARTHENON SHARES BEING NO LESS THAN $7,000,000 
AND NO MORE THAN $10,000,000.  IF THE SELLERS DISAGREE WITH THE ALLOCATION SET
FORTH ON SUCH ALLOCATION SCHEDULE, THEY SHALL NOTIFY THE BUYERS IN WRITING,
WITHIN 20 DAYS AFTER THEIR RECEIPT OF THE ALLOCATION SCHEDULE, OF THEIR SPECIFIC
OBJECTIONS. THE BUYERS AND THE SELLERS SHALL ENDEAVOR IN GOOD FAITH TO RESOLVE
THEIR DISAGREEMENTS WITH RESPECT TO THE ALLOCATION AND PREPARE A REVISED
ALLOCATION SCHEDULE.  IF SUCH DISAGREEMENTS CAN NOT BE RESOLVED WITHIN 30 DAYS
AFTER THE SELLERS’ NOTIFICATION OF THEIR OBJECTIONS TO THE BUYERS, THE
DISAGREEMENTS SHALL BE RESOLVED BY THE INDEPENDENT ACCOUNTING FIRM WITHIN 30
DAYS AFTER THE SUBMISSION BY THE PARTIES OF THEIR DISPUTE TO SUCH INDEPENDENT
ACCOUNTING FIRM, AND A REVISED ALLOCATION SCHEDULE SHALL BE PREPARED.  IN NO
EVENT HOWEVER, SHALL ANY REVISED ALLOCATION SCHEDULE ALLOCATE LESS THAN
$7,000,000 OR MORE THAN $10,000,000 TO THE PARTHENON SHARES.  THE SELLERS AND
THE BUYERS AGREE TO ACT IN ACCORDANCE WITH, AND FILE ALL TAX AND INFORMATIONAL
RETURNS ON A BASIS CONSISTENT WITH, THE COMPUTATIONS AND ALLOCATIONS CONTAINED
IN THE ALLOCATION SCHEDULE (OR THE REVISED ALLOCATION SCHEDULE IF APPLICABLE) IN
ANY RELEVANT TAX RETURNS OR FILINGS, INCLUDING ANY FORMS OR REPORTS REQUIRED TO
BE FILED PURSUANT TO SECTION 1060 OF THE CODE, THE TREASURY REGULATIONS
PROMULGATED THEREUNDER OR ANY PROVISIONS OF LOCAL, STATE AND FOREIGN LAW (“1060
FORMS”), AND TO COOPERATE IN THE PREPARATION OF ANY 1060 FORMS AND TO FILE SUCH
1060 FORMS IN THE MANNER REQUIRED BY APPLICABLE LAW, AND EACH PARTY SHALL
PROVIDE A COPY OF SUCH FORMS TO THE OTHER PARTIES, AS FILED.


 


(C)                                  PAYMENT OF PURCHASE PRICE. THE PURCHASE
PRICE SHALL BE PAYABLE AS FOLLOWS:


 

(I)                                     CASH TO THE SELLERS. EXCEPT AS PROVIDED
IN SECTION 2.2 (B) AND (F): (I) NINETY MILLION SEVEN HUNDRED FIFTY THOUSAND
DOLLARS ($90,750,000) SHALL BE PAID BY THE BUYERS TO THE SELLERS ON THE CLOSING
DATE IN IMMEDIATELY AVAILABLE FEDERAL FUNDS TO SUCH BANK ACCOUNTS AS SHALL BE
DESIGNATED BY THE SELLERS PRIOR TO THE CLOSING; (II) THREE MILLION DOLLARS
($3,000,000) SHALL BE DEPOSITED BY THE BUYERS IN ESCROW PURSUANT TO AN ESCROW
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO (THE “ESCROW AGREEMENT”)
TO SECURE THE LIABILITIES AND OBLIGATIONS OF IHI AND THE SELLERS PURSUANT TO
SECTION 8 HEREOF; AND (III) SUBJECT TO SECTION 2.1(C)(II) BELOW, ONE MILLION TWO
HUNDRED FIFTY THOUSAND DOLLARS ($1,250,000) (THE “MAYO ESCROW FUNDS”) SHALL BE
PAID BY THE BUYERS TO THE ESCROW AGENT ON THE CLOSING DATE IN IMMEDIATELY
AVAILABLE FEDERAL

 

7

--------------------------------------------------------------------------------


 

FUNDS TO BE PAID AS PROVIDED IN SECTION 2.1(C)(II) BELOW.

 

(II)                                  MAYO ESCROW.  IF, ON OR PRIOR TO THE
CLOSING DATE, CRC PRESS OR ONE OF THE SELLERS SHALL HAVE ENTERED INTO A WRITTEN
AGREEMENT WITH MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH OR ONE OF ITS
AFFILIATES (“MAYO”) ON TERMS (INCLUDING, WITHOUT LIMITATION, PRICE AND LENGTH OF
THE CONTRACT) NO LESS ECONOMICALLY FAVORABLE IN THE AGGREGATE TO CRC PRESS OR
ANY OF THE OTHER SELLERS AS THOSE CONTAINED IN THE FORM OF MAYO-BRANDED PRESS
PUBLISHING AND DISTRIBUTION AGREEMENT ATTACHED AS EXHIBIT B HERETO (THE “MAYO
AGREEMENT”), AND SUCH CONTRACT IS STILL IN FULL FORCE AND EFFECT AND IS FULLY
ASSIGNABLE TO THE BUYERS WITHOUT ANY CONSENT, THE MAYO ESCROW FUNDS SHALL BE
PAID BY THE BUYERS TO THE SELLERS ON THE CLOSING DATE IN IMMEDIATELY AVAILABLE
FUNDS TO SUCH BANK ACCOUNTS AS SHALL BE DESIGNATED BY THE SELLERS PRIOR TO THE
CLOSING.  THE MAYO AGREEMENT AND MAYO EQUIVALENT AGREEMENT MUST PROVIDE THAT
THEY ARE FULLY ASSIGNABLE TO THE BUYERS WITHOUT CONSENT AND MUST BE ASSIGNED TO
THE BUYERS AT THE CLOSING OR AFTER THE CLOSING AS PROVIDED HEREIN AS A CONDITION
TO THE RELEASE OF ANY FUNDS TO THE SELLERS.  IF THE MAYO AGREEMENT OR AN
AGREEMENT WITH MAYO CONTAINING TERMS NO LESS ECONOMICALLY FAVORABLE IN THE
AGGREGATE TO CRC PRESS OR ANY OF THE OTHER SELLERS AS THOSE (INCLUDING, WITHOUT
LIMITATION, PRICE AND LENGTH OF THE CONTRACT) CONTAINED IN THE MAYO AGREEMENT
THAT IS FULLY ASSIGNABLE TO THE BUYERS WITHOUT CONSENT (ANY SUCH AGREEMENT, A
“MAYO EQUIVALENT AGREEMENT”) SHALL NOT HAVE BEEN EXECUTED BY ALL THE PARTIES ON
OR BEFORE THE CLOSING DATE, THE MAYO ESCROW FUNDS SHALL BE PAID BY THE BUYERS TO
THE ESCROW AGENT IN ACCORDANCE WITH SECTION 2.1(C)(I) HERETO.  IF WITHIN THE SIX
MONTH PERIOD FOLLOWING THE CLOSING DATE, A MAYO EQUIVALENT AGREEMENT SHALL NOT
HAVE BEEN EXECUTED BY ALL PARTIES, THE MAYO ESCROW FUNDS SHALL BE RELEASED BY
THE ESCROW AGENT TO THE BUYERS WITHOUT NOTICE TO OR CONSENT OF THE SELLERS, IHI
OR ANY PARTY.  IF, HOWEVER, A MAYO EQUIVALENT AGREEMENT SHALL HAVE BEEN EXECUTED
BY ALL PARTIES WITHIN SIX MONTHS OF THE CLOSING DATE, THE BUYERS SHALL INSTRUCT
THE ESCROW AGENT TO RELEASE THE MAYO ESCROW FUNDS TO THE SELLERS.  IF MAYO
CONFIRMS IN WRITING THAT IT IS PREPARED TO EXECUTE A MAYO EQUIVALENT AGREEMENT
BUT FOR ANY FURTHER NEGOTIATION OR ADDITIONAL TERMS THAT THE BUYERS MAY REQUEST
(AND BUYERS CONTINUE TO INSIST UPON SUCH TERMS AFTER THE SELLER’S WRITTEN NOTICE
TO BUYERS) AT ANY TIME BETWEEN THE CLOSING DATE AND THE SIX MONTH ANNIVERSARY OF
THE CLOSING DATE, THE MAYO ESCROW FUNDS SHALL BE PAID TO THE SELLERS,
NOTWITHSTANDING ANY FURTHER NEGOTIATIONS OR ADDITIONAL TERMS THAT THE BUYERS MAY
REQUEST OR DESIRE.  THE BUYERS ACKNOWLEDGE AND AGREE THAT FROM THE DATE HEREOF
THROUGH THE SIX MONTH ANNIVERSARY OF THE CLOSING DATE, NEITHER THE BUYERS NOR
TAYLOR & FRANCIS GROUP PLC SHALL, OR SHALL CAUSE ANY OF THE SELLERS TO,
NEGOTIATE OR REQUEST ANY ECONOMIC TERMS OR CONDITIONS IN A MAYO EQUIVALENT
AGREEMENT SUBSTANTIALLY DIFFERENT FROM, OR MORE FAVORABLE TO CRC PRESS OR THE
OTHER SELLERS, THAN THOSE CONTAINED IN THE MAYO AGREEMENT, IT BEING THE
UNDERSTANDING OF THE PARTIES HERETO THAT THE SELLERS SHALL HAVE LATITUDE TO
NEGOTIATE AND FINALIZE THE MAYO AGREEMENT OR A MAYO EQUIVALENT AGREEMENT WITHOUT
INTERFERENCE FROM THE BUYERS PROVIDED SUCH TERMS ARE NO LESS ECONOMICALLY
FAVORABLE TO CRC PRESS.

 


2.2.                              NET TANGIBLE ASSET ADJUSTMENTS.


 


(A)                                  CALCULATION OF THE NET TANGIBLE ASSET
ADJUSTMENT.  THE PURCHASE PRICE SHALL BE ADJUSTED ON A DOLLAR-FOR-DOLLAR BASIS
BY THE DIFFERENCE BETWEEN THE NET TANGIBLE ASSET VALUE AND THE TARGET NET ASSET
VALUE.  “NET TANGIBLE ASSET VALUE” MEANS THE DIFFERENCE BETWEEN THE ASSETS,
OTHER THAN THE EXCLUDED ASSETS, THAT ARE INCLUDED ON THE FACE OF A CONSOLIDATED
BALANCE SHEET PREPARED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED (“GAAP”) AS OF THE CLOSING DATE LESS (I)
GOODWILL, ALL INTELLECTUAL

 

8

--------------------------------------------------------------------------------


 


PROPERTY AND ANY OTHER INTANGIBLES OF ANY KIND OR NATURE AS OF THE CLOSING DATE
(AS REFLECTED ON A CONSOLIDATED BALANCE SHEET OF THE SELLERS PREPARED IN
ACCORDANCE WITH THIS SECTION 2.2) AND (II) THE ASSUMED LIABILITIES, THAT ARE
INCLUDED ON THE FACE OF A CONSOLIDATED BALANCE SHEET PREPARED IN ACCORDANCE WITH
GAAP AS OF THE CLOSING DATE; PROVIDED THAT, THE TERMS ASSETS AND ASSUMED
LIABILITIES SHALL INCLUDE ALL ASSETS (INCLUDING ANY CASH AND CASH EQUIVALENTS)
AND ALL LIABILITIES OF PARTHENON LTD. OF A TYPE THAT WOULD NORMALLY APPEAR ON A
BALANCE SHEET SOLELY FOR PURPOSES OF THE CALCULATION OF NET TANGIBLE ASSET VALUE
UNDER THIS SECTION 2.2.  THE NET TANGIBLE ASSET VALUE SHALL BE PREPARED AND
CALCULATED CONSISTENT WITH THE SELLERS’ PAST PRACTICES, AND USING THE SAME
PRINCIPLES, POLICIES, PRACTICES, PROCEDURES, METHODS AND ESTIMATES AS THOSE USED
BY THE SELLERS IN PREPARING THE ANNUAL FINANCIAL STATEMENTS PROVIDED THAT SUCH
PRACTICES, PRINCIPLES, POLICIES, PROCEDURES, METHODS AND ESTIMATES ARE IN
ACCORDANCE WITH GAAP.  “TARGET NET ASSET VALUE” MEANS $17,504,000, WHICH THE
PARTIES HERETO ACKNOWLEDGE BASED UPON THE AMOUNTS SET FORTH IN THE SELLER’S
FINANCIAL STATEMENTS IS THE NET TANGIBLE ASSET VALUE AS OF SEPTEMBER 30, 2002. 
SUCH PURCHASE PRICE ADJUSTMENT SHALL BE PAID AS SET FORTH IN SECTION 2.2(B) AND
(E) BELOW.


 


(B)                                 ESTIMATED NET TANGIBLE ASSET VALUE.  NOT
LESS THAN FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, CRC PRESS SHALL
DELIVER A CERTIFICATE SETTING FORTH THE SELLERS’ GOOD FAITH ESTIMATE OF THE NET
TANGIBLE ASSET VALUE (“ESTIMATED NET TANGIBLE ASSET VALUE”).  IF THE ESTIMATED
NET TANGIBLE ASSET VALUE IS LESS THAN THE TARGET NET ASSET VALUE, THE PURCHASE
PRICE TO BE PAID ON THE CLOSING DATE SHALL BE DECREASED ON A DOLLAR-FOR-DOLLAR
BASIS BY THE DIFFERENCE BETWEEN THE TARGET NET ASSET VALUE AND THE ESTIMATED NET
TANGIBLE ASSET VALUE.  IF THE ESTIMATED NET TANGIBLE ASSET VALUE IS GREATER THAN
THE TARGET NET ASSET VALUE, THE PURCHASE PRICE TO BE PAID ON THE CLOSING DATE
SHALL BE INCREASED ON A DOLLAR-FOR-DOLLAR BASIS BY THE DIFFERENCE BETWEEN THE
ESTIMATED NET TANGIBLE ASSET VALUE AND THE TARGET NET ASSET VALUE.  THE AMOUNT
BY WHICH THE PURCHASE PRICE IS ADJUSTED PURSUANT TO THIS SECTION 2.2(B) IS
HEREIN REFERRED TO AS THE “CLOSING DATE ADJUSTMENT.”


 


(C)                                  POST CLOSING ADJUSTMENT.  NOT LATER THAN
ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSING DATE, AND PROVIDED THAT THE
SELLERS HAVE COMPLIED WITH THEIR OBLIGATIONS UNDER SECTION 2.2(D), THE BUYERS
SHALL PREPARE AND DELIVER TO THE SELLERS A CERTIFICATE SETTING FORTH THE NET
TANGIBLE ASSET VALUE (THE “CLOSING STATEMENT”).  THE CLOSING STATEMENT SHALL BE
PREPARED BY A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS AND
SHALL BE PREPARED ON A BASIS THAT IS CONSISTENT WITH GAAP, AND USING THE SAME
PRINCIPLES, POLICIES, PRACTICES, PROCEDURES, METHODS REQUIRED TO BE USED TO
CALCULATE THE NET TANGIBLE ASSET VALUE.


 


(D)                                 CLOSING CALCULATION.


 

(I)                                     THE SELLERS SHALL FULLY COOPERATE WITH
THE BUYERS AND ITS AGENTS IN THE CALCULATION OF THE CLOSING STATEMENT AND THE
NET TANGIBLE ASSET VALUE AND SHALL PROVIDE ALL SUCH INFORMATION REASONABLY
REQUESTED BY OR ON BEHALF OF THE BUYERS OR THEIR INDEPENDENT PUBLIC ACCOUNTANTS
TO PREPARE THE CLOSING STATEMENT.  THE SELLERS SHALL BE ENTITLED TO FULL ACCESS
TO THE RELEVANT RECORDS AND WORKING PAPERS PREPARED BY OR FOR THE BUYERS OR
THEIR INDEPENDENT PUBLIC ACCOUNTANTS TO AID IN THEIR REVIEW OF THE CALCULATION
OF THE NET TANGIBLE ASSET VALUE SET FORTH ON THE CLOSING STATEMENT.  IF ANY OF
THE SELLERS TAKE EXCEPTION TO THE CALCULATION OF THE NET TANGIBLE ASSET VALUE AS
REFLECTED ON THE CLOSING STATEMENT, SUCH SELLER SHALL, WITHIN FORTY-FIVE (45)
CALENDAR DAYS AFTER RECEIPT OF THE CLOSING STATEMENT, GIVE WRITTEN NOTICE (THE
“SELLERS’ OBJECTION”) TO THE BUYERS, SETTING FORTH THE SPECIFIC BASIS OF THE
SELLERS’ OBJECTION IN REASONABLE DETAIL AND, TO

 

9

--------------------------------------------------------------------------------


 

THE EXTENT PRACTICABLE, THE ADJUSTMENTS TO THE CLOSING STATEMENT WHICH ANY SUCH
SELLER BELIEVES SHOULD BE MADE.  FAILURE TO SO NOTIFY THE BUYERS SHALL
CONSTITUTE ACCEPTANCE AND APPROVAL OF THE CLOSING STATEMENT BY THE SELLERS AND
ANY ITEMS NOT TIMELY DISPUTED BY THE SELLERS SHALL BE DEEMED TO BE ACCEPTED BY
THE SELLERS.  IF THE BUYERS AGREE THAT ANY CHANGE PROPOSED BY ANY SELLERS IS
APPROPRIATE, SUCH CHANGE SHALL BE MADE TO THE CLOSING STATEMENT AND SHALL BE
INCORPORATED INTO THE ADJUSTED CLOSING STATEMENT (AS DEFINED BELOW).

 

(II)                                  THE BUYERS SHALL HAVE THIRTY (30) CALENDAR
DAYS AFTER RECEIPT OF THE SELLERS’ OBJECTION IN WHICH TO GIVE WRITTEN NOTICE
(THE “BUYERS’ OBJECTION”) TO THE SELLERS, SETTING FORTH THE BASIS OF THE BUYERS’
OBJECTION IN REASONABLE DETAIL AND, TO THE EXTENT PRACTICABLE, THE ADJUSTMENTS
TO THE SELLERS’ OBJECTION WHICH THE BUYERS BELIEVE IS APPROPRIATE.  FAILURE TO
SO NOTIFY THE SELLERS SHALL CONSTITUTE ACCEPTANCE AND APPROVAL OF THE SELLERS’
OBJECTIONS AND ANY ITEMS NOT TIMELY SO DISPUTED BY THE BUYERS SHALL BE DEEMED TO
BE ACCEPTED BY THE BUYERS.  WITHIN TEN (10) CALENDAR DAYS AFTER THE DATE ON
WHICH THE BUYERS GIVE THE SELLERS THE BUYERS’ OBJECTIONS OR, IN THE EVENT THERE
IS NO BUYERS’ OBJECTIONS, WITHIN THIRTY (30) CALENDAR DAYS FOLLOWING RECEIPT OF
THE SELLERS’ OBJECTIONS, THE CLOSING STATEMENT, TOGETHER WITH ANY CHANGES
THERETO AGREED TO BY THE BUYERS AND THE SELLERS, BUT EXCLUDING ANY ITEMS THAT
REMAIN IN DISPUTE BETWEEN THE BUYERS AND THE SELLERS, SHALL BE INCORPORATED BY
THE BUYERS INTO AN ADJUSTED CLOSING STATEMENT (THE “ADJUSTED CLOSING STATEMENT”)
AND DELIVERED BY THE BUYERS TO THE SELLERS.  THE CLOSING STATEMENT, AS FINALLY
DETERMINED, ACCEPTED, DEEMED ACCEPTED OR AGREED PURSUANT TO THIS SECTION 2.2
SHALL BE REFERRED TO AS THE “FINAL CLOSING STATEMENT.”

 

(III)                               IF THE BUYERS DELIVER THE BUYERS’ OBJECTIONS
TO THE SELLERS, AND IF THE SELLERS AND THE BUYERS ARE ABLE, WITHIN FIFTEEN (15)
CALENDAR DAYS AFTER RECEIPT BY THE SELLERS OF THE ADJUSTED CLOSING STATEMENT, TO
RESOLVE THE DISPUTED EXCEPTIONS, THE ADJUSTED CLOSING STATEMENT, AS MODIFIED BY
SUCH ITEMS AS TO WHICH THE SELLERS AND THE BUYERS SHALL AGREE, SHALL BECOME THE
FINAL CLOSING STATEMENT FOR PURPOSES OF THIS SECTION 2.2.  IF THE BUYERS DELIVER
THE BUYERS’ OBJECTIONS TO THE SELLERS, AND IF THE SELLERS AND THE BUYERS ARE
UNABLE, WITHIN FIFTEEN (15) CALENDAR DAYS AFTER RECEIPT BY THE SELLERS OF THE
ADJUSTED CLOSING STATEMENT TO RESOLVE THE DISPUTED EXCEPTIONS, SUCH DISPUTED
EXCEPTIONS WILL BE REFERRED TO A FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS (THE “INDEPENDENT ACCOUNTING FIRM”) MUTUALLY ACCEPTABLE TO THE
SELLERS AND THE BUYERS.  THE SELLERS AND THE BUYERS SHALL BE FORECLOSED FROM
PRESENTING TO THE INDEPENDENT ACCOUNTING FIRM FOR CONSIDERATION ANY ITEM NOT
DISPUTED IN ACCORDANCE WITH THE TERMS OF SECTION 2.2(D) HEREOF.  THE INDEPENDENT
ACCOUNTING FIRM SHALL DETERMINE AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT
WITHIN SIXTY (60) DAYS OF ITS SELECTION, THE MANNER IN WHICH SUCH ITEM OR ITEMS
SHOULD BE TREATED ON THE FINAL CLOSING STATEMENT, PROVIDED, HOWEVER, THAT THE
DOLLAR AMOUNT OF EACH ITEM IN DISPUTE SHALL BE DETERMINED WITHIN THE RANGE OF
DOLLAR AMOUNTS PROPOSED BY THE SELLERS, ON THE ONE HAND, AND THE BUYERS, ON THE
OTHER HAND.  THE INDEPENDENT ACCOUNTING FIRM SHALL DETERMINE ANY DISPUTED
EXCEPTION IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.2, INCLUDING
SECTION 2.2(A) AND 2.2(C).  THE INDEPENDENT ACCOUNTING FIRM SHALL PREPARE AND
DELIVER, WITHIN SIXTY (60) DAYS OF ITS SELECTION, TO THE BUYERS AND THE SELLERS
A WRITTEN REPORT SETTING FORTH THE NET CHANGE TO THE NET TANGIBLE ASSET VALUE AS
SHOWN IN THE ADJUSTED CLOSING STATEMENT THAT RESULTS FROM ITS DETERMINATIONS
REGARDING THE RESOLUTION OF SUCH DISPUTED ITEMS.  THE ADJUSTED CLOSING
STATEMENT, AS MODIFIED BY SUCH DETERMINATIONS, SHALL BECOME THE FINAL CLOSING
STATEMENT FOR PURPOSES OF THIS SECTION 2.2.  SUCH ACCOUNTING AND DETERMINATIONS
BY THE INDEPENDENT ACCOUNTING FIRM SHALL BE BINDING AND CONCLUSIVE ON THE
PARTIES.  THE FEES AND ANY EXPENSES OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE
SHARED EQUALLY BY THE SELLERS AND THE BUYERS.  IN THE EVENT A PARTY DOES NOT
COMPLY

 

10

--------------------------------------------------------------------------------


 

WITH THE PROCEDURE AND TIME REQUIREMENTS CONTAINED HEREIN, THE INDEPENDENT
ACCOUNTING FIRM SHALL RENDER A DECISION BASED SOLELY ON THE EVIDENCE IT HAS
WHICH WAS TIMELY FILED BY EITHER OF THE PARTIES.

 


(E)                                  DURING THE PERIOD OF ANY DISPUTE WITH
RESPECT TO THE APPLICATION OF THIS SECTION 2.2, THE BUYERS SHALL PROVIDE THE
SELLERS AND THE SELLERS SHALL PROVIDE THE BUYERS AND THEIR REPRESENTATIVES WITH
REASONABLE ACCESS TO THE BOOKS, RECORDS, FACILITIES AND EMPLOYEES OF THE BUYERS
AND THE SELLERS, AS THE CASE MAY BE, WHICH RELATE TO THE CLOSING STATEMENT OR
WHICH MAY BE USEFUL IN CONNECTION WITH ANY DISPUTE UNDER THIS SECTION 2.2, AND
SHALL COOPERATE WITH EACH OTHER TO THE EXTENT REASONABLY REQUESTED BY EACH OTHER
TO INVESTIGATE THE BASIS FOR SUCH DISPUTE.  IN ADDITION, THE SELLERS AND THE
BUYERS WILL EACH MAKE AVAILABLE TO THE INDEPENDENT ACCOUNTING FIRM INTERVIEWS
WITH SUCH INDIVIDUALS AND SUCH INFORMATION, BOOKS AND RECORDS AS MAY BE
REASONABLY REQUIRED BY THE INDEPENDENT ACCOUNTING FIRM TO ISSUE ITS WRITTEN
REPORT.


 


(F)                                    PAYMENT OF PURCHASE PRICE ADJUSTMENT.  IN
THE EVENT THE ACTUAL ADJUSTMENT (AS DEFINED BELOW) IS LESS THAN THE CLOSING DATE
ADJUSTMENT, THE SELLERS SHALL PAY THE BUYERS THE DIFFERENCE BETWEEN THE ACTUAL
ADJUSTMENT AND THE CLOSING DATE ADJUSTMENT.  IN THE EVENT THE ACTUAL ADJUSTMENT
IS GREATER THAN THE CLOSING DATE ADJUSTMENT, THE BUYERS SHALL PAY THE SELLERS
THE DIFFERENCE BETWEEN THE ACTUAL ADJUSTMENT AND THE CLOSING DATE ADJUSTMENT. 
“ACTUAL ADJUSTMENT” SHALL MEAN THE DIFFERENCE BETWEEN (I) THE NET TANGIBLE ASSET
VALUE AS REFLECTED ON THE FINAL CLOSING STATEMENT (AS FINALLY DETERMINED,
ACCEPTED, DEEMED ACCEPTED OR AGREED PURSUANT TO THIS SECTION 2.2) AND (II) THE
TARGET NET ASSET VALUE.  ANY PAYMENTS PURSUANT TO THIS SECTION 2.2(F) SHALL BE
CONSIDERED ADJUSTMENTS TO THE PURCHASE PRICE FOR ALL PURPOSES.  PAYMENT OF ANY
ADJUSTMENT TO THE PURCHASE PRICE PURSUANT TO THIS SECTION 2.2(F) SHALL BE MADE
BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY THE SELLERS OR THE BUYERS, AS THE
CASE MAY BE, IN UNITED STATES DOLLARS, IN IMMEDIATELY AVAILABLE FEDERAL FUNDS
WITHIN THREE (3) BUSINESS DAYS AFTER THE FINAL CLOSING STATEMENT HAS BEEN
DETERMINED, ACCEPTED OR DEEMED ACCEPTED PURSUANT TO THIS SECTION 2.2, TOGETHER
WITH INTEREST FROM THE CLOSING DATE TO THE DATE OF PAYMENT AT THE RATE OF 2% PER
ANNUM.


 


SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND IHI


 

IHI and the Sellers, jointly and severally, represent and warrant to each of the
Buyers, subject to a correspondingly numbered section of the disclosure schedule
delivered to the Buyers (the “Disclosure Schedule”), as follows and in relation
to Parthenon Ltd., in the terms of Sections 3.8 insofar as it relates to
Parthenon Ltd. and Sections 3.13, 3.15 and 3.18 hereof (as if such
representations and warranties referred to Parthenon Ltd.), and in the terms of
those representations and warranties contained in schedule 4 to the Share
Purchase Agreement, dated as of May 15, 2001, between David George Thomas
Bloomer and Paula Frances Bloomer and CRC Press (U.K.) (the “Parthenon
Acquisition Agreement”) which shall be incorporated in their entirety (but
subject to the variations set out in Schedule 3.1(d) hereto) into this Agreement
as if those representations and warranties were repeated in this Agreement, as
of today’s date; provided, however, that neither IHI nor the Sellers make any
representation or warranty with respect to the Excluded Assets:

 

11

--------------------------------------------------------------------------------


 


3.1.                              CORPORATE EXISTENCE.


 


(A)                                  IHI IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE. 
CRC PRESS AND CRC PRESS (U.K.) ARE EACH LIMITED LIABILITY COMPANIES DULY
ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE. EACH OF THE FOREGOING HAS THE REQUISITE POWER AND AUTHORITY TO OWN,
LEASE AND OPERATE THE PROPERTIES AND ASSETS BEING SOLD BY IT HEREUNDER AND TO
CARRY ON ITS BUSINESS AS THE SAME IS NOW BEING CONDUCTED.


 


(B)                                 PARTHENON INC. IS A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF NEW JERSEY AND HAS THE REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND
OPERATE THE PROPERTIES AND ASSETS BEING SOLD BY IT HEREUNDER AND TO CARRY ON ITS
BUSINESS AS THE SAME IS NOW BEING CONDUCTED.


 


(C)                                  EACH OF IHI AND SELLERS IS DULY AUTHORIZED,
QUALIFIED OR LICENSED TO DO BUSINESS AS A FOREIGN CORPORATION OR LIMITED
LIABILITY COMPANY, AS THE CASE MAY BE, AND IS IN GOOD STANDING IN EVERY
JURISDICTION WHERE, BY REASON OF THE NATURE OF ITS BUSINESS, THE FAILURE TO BE
SO QUALIFIED WOULD HAVE A MATERIAL ADVERSE EFFECT.  FOR THE PURPOSE OF THIS
AGREEMENT, THE TERM “MATERIAL ADVERSE EFFECT” SHALL MEAN A MATERIAL ADVERSE
EFFECT UPON THE BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE
SELLERS AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR ON THE ABILITY OF THE SELLERS
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN SEASONAL CHANGES,
CHANGES RELATING TO THE U.S. ECONOMY IN GENERAL OR CHANGES RELATING TO THE
INDUSTRY IN WHICH THE SELLERS OPERATE IN GENERAL (WHICH ARE OF ONLY A TEMPORARY
NATURE HAVING SUCH EFFECT FOR NO MORE THAN SIX WEEKS) AND DO NOT AFFECT SUCH
PARTY DISPROPORTIONATELY.


 


(D)                                 PARTHENON LTD. IS DULY AUTHORIZED, QUALIFIED
OR LICENSED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD STANDING IN EVERY
JURISDICTION WHERE, BY REASON OF THE NATURE OF ITS BUSINESS, THE FAILURE TO BE
SO QUALIFIED WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


3.2.                              CORPORATE AUTHORITY.  THIS AGREEMENT AND THE
CONSUMMATION OF ALL OF THE TRANSACTIONS PROVIDED FOR HEREIN HAVE BEEN DULY
AUTHORIZED BY (A) IHI, (B) INFORMATION VENTURES L.L.C., THE SOLE MEMBER OF CRC
PRESS, (C) CRC PRESS, THE SOLE MEMBER OF CRC PRESS (U.K.), (D) THE BOARD OF
DIRECTORS OF PARTHENON INC. AND (E) LIQUENT LIMITED, THE SOLE STOCKHOLDER OF
PARTHENON INC.  THIS AGREEMENT AND THE CONSUMMATION OF ALL THE TRANSACTIONS
PROVIDED FOR HEREIN HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE,
LIMITED LIABILITY COMPANY, STOCKHOLDER OR OTHER ACTION PRIOR TO THE CLOSING BY
THE SELLERS AND IHI, AND THE SELLERS AND IHI EACH HAVE FULL POWER AND AUTHORITY
TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
THE SELLERS AND IHI AND CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF
EACH SELLER AND IHI, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY AFFECTING
THE ENFORCEMENT OF CREDITOR’S RIGHTS AND TO GENERAL PRINCIPLES OF EQUITY.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE SELLERS AND IHI AND THE
CONSUMMATION BY THE SELLERS AND IHI OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
NOT VIOLATE OR CONFLICT WITH ANY PROVISION OF THE CERTIFICATE OF INCORPORATION
OR BYLAWS OF IHI, THE CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT OF CRC PRESS OR CRC PRESS (U.K.) OR THE CERTIFICATE OF INCORPORATION
OR BY-LAWS OF PARTHENON INC., OR RESULT IN ANY BREACH OR CONSTITUTE ANY DEFAULT
UNDER, OR

 

12

--------------------------------------------------------------------------------


 


ENCUMBRANCE UPON, ANY MATERIAL CONTRACT (INCLUDING THOSE SET FORTH IN SECTION
3.8 OF THE DISCLOSURE SCHEDULE) OR INDENTURE, MORTGAGE, LEASE, LICENSE, GRANT OR
NOTE TO WHICH THE SELLERS AND/OR IHI IS SUBJECT OR IS A PARTY.


 


3.3.                              GOVERNMENTAL APPROVALS; CONSENTS.  THE
DISCLOSURE SCHEDULE AT SECTION 3.3 SETS FORTH A TRUE AND COMPLETE LIST OF EACH
CONSENT, WAIVER, AUTHORIZATION OR APPROVAL OF ANY GOVERNMENTAL OR REGULATORY
AUTHORITY, DOMESTIC OR FOREIGN, AND EACH DECLARATION TO OR FILING OR
REGISTRATION WITH ANY SUCH GOVERNMENTAL OR REGULATORY AUTHORITY, THAT IS
REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ALL
OTHER DOCUMENTS CONTEMPLATED HEREUNDER BY THE SELLERS OR THE PERFORMANCE BY THE
SELLERS OF THEIR OBLIGATIONS HEREUNDER OR THEREUNDER. THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND ALL OTHER DOCUMENTS CONTEMPLATED HEREUNDER DO NOT VIOLATE
ANY ORDER, JUDGMENT OR DECREE TO WHICH IHI AND THE SELLERS ARE SUBJECT.  NO
CLAIM, LEGAL ACTION, SUIT, ARBITRATION, GOVERNMENTAL INVESTIGATION, ACTION, OR
OTHER LEGAL OR ADMINISTRATIVE PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE
SELLERS, THREATENED AGAINST IHI AND/OR THE SELLERS WHICH WOULD ENJOIN OR DELAY
THE TRANSACTIONS CONTEMPLATED HEREBY.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR ANY DECLARATION, FILING OR REGISTRATION WITH, OR ANY
APPLICATION OR REPORT TO, OR ANY WAIVER BY, OR RIGHT OF TERMINATION IN FAVOR OF,
OR ANY OTHER ACTION (WHETHER SIMILAR OR DISSIMILAR TO ANY OF THE FOREGOING) OF,
BY OR WITH, ANY PERSON WHICH IS NECESSARY IN ORDER TO TAKE A SPECIFIED ACTION OR
ACTIONS IN A SPECIFIED MANNER OR TO ACHIEVE A SPECIFIED RESULT (“CONSENTS”) IS
OR HAS BEEN REQUIRED ON THE PART OF IHI OR THE SELLERS IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT FOR (A) NOTIFICATION PURSUANT TO, AND EXPIRATION OR
TERMINATION OF THE WAITING PERIOD UNDER, THE HART-SCOTT ACT AND NOTIFICATION
PURSUANT TO, AND APPROPRIATE CLEARANCES (OR DEEMED CLEARANCES) HAVING BEEN
OBTAINED IN RESPECT OF THE GERMAN ACT AGAINST RESTRAINTS OF COMPETITION AND THE
AUSTRIAN CARTEL ACT, AND (B) SUCH CONSENTS, THE FAILURE OF WHICH TO OBTAIN OR
MAKE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT UPON ANY ASSET OR WHICH HAVE
ALREADY BEEN OBTAINED.


 


3.4.                              FINANCIAL STATEMENTS.  SECTION 3.4 OF THE
DISCLOSURE SCHEDULE CONTAINS A COPY OF THE CONSOLIDATED UNAUDITED BALANCE SHEET
OF CRC PRESS AS OF DECEMBER 31, 2002 AND THE RELATED STATEMENTS OF INCOME FOR
THE FISCAL YEAR ENDED ON SUCH DATE (THE “ANNUAL FINANCIAL STATEMENTS”), WHICH
CONSOLIDATES THE FINANCIAL STATEMENTS OF ALL OF THE SELLERS AND PARTHENON LTD. 
THE ANNUAL FINANCIAL STATEMENTS PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION AND THE RESULTS OF THE OPERATIONS OF CRC PRESS AS OF THE DATE OF AND
FOR THE PERIODS COVERED BY SUCH STATEMENTS AND ALL ADJUSTMENTS WHICH MANAGEMENT
CONSIDERS ARE NECESSARY FOR A FAIR PRESENTATION THEREOF (CONSISTING ONLY OF
NORMAL RECURRING ADJUSTMENTS) HAVE BEEN MADE.  ALL ESTIMATES AND PROJECTIONS
USED IN THE PREPARATION OF THE ANNUAL FINANCIAL STATEMENTS ARE BASED UPON
REASONABLE ASSUMPTIONS.  THE ANNUAL FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AS IN EFFECT AS OF THE DATE THEREOF EXCEPT FOR THE ABSENCE
OF A STATEMENT OF CASH FLOWS AND FOOTNOTES.  SECTION 3.4 OF THE DISCLOSURE
SCHEDULE ALSO CONTAINS THE CONSOLIDATED UNAUDITED BALANCE SHEET OF CRC PRESS AS
OF JANUARY 31, 2003 (THE “ACCOUNTS DATE”) AND THE RELATED STATEMENTS OF INCOME
FOR THE ONE-MONTH PERIOD ENDING ON SUCH DATE (THE “INTERIM FINANCIAL STATEMENTS”
AND TOGETHER WITH THE ANNUAL FINANCIAL STATEMENTS, THE “FINANCIAL STATEMENTS”). 
THE INTERIM FINANCIAL STATEMENTS PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION OF CRC PRESS AS OF THE DATE OF AND FOR THE PERIODS COVERED BY SUCH
STATEMENTS, SUBJECT TO NORMAL RECURRING ADJUSTMENTS.  THE INTERIM FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT ON THE DATE
THEREOF, EXCEPT FOR THE ABSENCE OF A STATEMENT OF CASH FLOWS AND FOOTNOTES.

 

13

--------------------------------------------------------------------------------


 


3.5.                              ABSENCE OF UNDISCLOSED LIABILITIES.  THE
SELLERS HAVE NO MATERIAL OBLIGATIONS WITH RESPECT TO THE BUSINESS, ABSOLUTE OR
CONTINGENT, KNOWN OR UNKNOWN, WHICH ARE NOT SHOWN OR PROVIDED FOR ON THE ANNUAL
FINANCIAL STATEMENTS, THE INTERIM FINANCIAL STATEMENTS OR THE FINAL CLOSING
STATEMENT, OTHER THAN LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS OR
LIABILITIES THAT SHALL NOT HAVE BEEN INCURRED OR ACCRUED IN VIOLATION OF SECTION
3.6 HEREOF.  EXCEPT AS SHOWN IN THE ANNUAL FINANCIAL STATEMENTS, THE INTERIM
FINANCIAL STATEMENTS OR THE FINAL CLOSING STATEMENT, THE SELLERS ARE NOT,
DIRECTLY OR INDIRECTLY, LIABLE UPON OR WITH RESPECT TO (BY DISCOUNT, REPURCHASE
AGREEMENTS OR OTHERWISE), OR OBLIGED IN ANY OTHER WAY TO PROVIDE FUNDS IN
RESPECT OF, OR TO GUARANTEE OR ASSUME, ANY DEBT, OBLIGATION OR DIVIDEND OF ANY
PERSON, EXCEPT ENDORSEMENTS IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH THE DEPOSIT, IN BANKS OR OTHER FINANCIAL INSTITUTIONS, OF ITEMS FOR
COLLECTION.


 


3.6.                              ABSENCE OF CHANGES.


 


(A)                                  SINCE THE ACCOUNTS DATE, THERE HAS NOT
BEEN:


 

(I)                                     ANY MATERIAL LOSS, DAMAGE, DESTRUCTION,
OR OTHER CASUALTY TO THE ASSETS (WHETHER OR NOT INSURANCE AWARDS HAVE BEEN
RECEIVED OR GUARANTEED);

 

(II)                                  ANY CHANGE IN ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICE OF ANY OF THE SELLERS; OR

 

(III)                               ANY MATERIAL CHANGES IN FINANCIAL POSITION
OR ANY EVENT THAT HAS HAD OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.

 


(B)                                 SINCE THE ACCOUNTS DATE, THE SELLERS HAVE
OPERATED THE BUSINESS IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
PAST PRACTICE AND HAVE NOT:


 

(I)                                     INCURRED ANY MATERIAL OBLIGATION
RELATING TO THE OPERATIONS OF THE SELLERS OR ASSUMED, GUARANTEED OR OTHERWISE
BECOME LIABLE FOR ANY OBLIGATION OF ANY PERSON ON BEHALF OF OR RELATING TO THE
BUSINESS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE; OR

 

(II)                                  FAILED TO DISCHARGE OR SATISFY ANY LIEN OR
PAY OR SATISFY ANY OBLIGATION ARISING FROM THE OPERATION OF THE BUSINESS, OTHER
THAN LIABILITIES BEING CONTESTED IN GOOD FAITH AND FOR WHICH ADEQUATE RESERVES
HAVE BEEN PROVIDED AND EXCEPT FOR PERMITTED LIENS;

 

(III)                               PLACED OR PERMITTED TO OCCUR AN ENCUMBRANCE
UPON ANY OF THE ASSETS, EXCEPT FOR PERMITTED LIENS;

 

(IV)                              SOLD OR TRANSFERRED ANY OF THE ASSETS MATERIAL
TO THE BUSINESS OR CANCELED ANY MATERIAL DEBTS OR CLAIMS OR WAIVED ANY RIGHTS
MATERIAL TO THE BUSINESS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE;

 

(V)                                 DISPOSED OF ANY PATENTS, TRADEMARKS OR
COPYRIGHTS OR ANY PATENT, TRADEMARK, OR COPYRIGHT APPLICATIONS USED IN THE
BUSINESS;

 

(VI)                              ENTERED INTO ANY MATERIAL TRANSACTION IN
CONNECTION WITH OR RELATING

 

14

--------------------------------------------------------------------------------


 

to the Business (including any capital expenditure exceeding in total USD
$30,000), except in the ordinary course of business consistent with past
practice;

 

(VII)                           DEFAULTED ON ANY MATERIAL OBLIGATION;

 

(VIII)                        INCURRED ANY MATERIAL OBLIGATION OR LIABILITY FOR
THE PAYMENT OF BENEFITS RELATED TO SEVERANCE, CHANGE OF CONTROL, GOLDEN
PARACHUTES, CONTINUATION OF EMPLOYMENT, SERVICE, MANAGEMENT OR SIMILAR CHARGES
OR OTHER SIMILAR PAYMENTS, TO ANY OTHER PERSON OR TO ANY MEMBER OF THE SELLERS;
OR

 

(IX)                                ENTERED INTO ANY AGREEMENT OR MADE ANY
COMMITMENT TO DO ANY OF THE FOREGOING.

 


3.7.                              REAL AND PERSONAL PROPERTIES.


 


(A)                                  THE SELLERS HAVE GOOD TITLE TO, OR VALID
AND BINDING LEASEHOLD INTERESTS IN, THE PERSONAL PROPERTY INCLUDED IN THE
ASSETS, FREE AND CLEAR OF ALL ENCUMBRANCES BUT SUBJECT TO NORMAL WEAR AND TEAR,
EXCEPT: (I) AS DISCLOSED IN THE FINANCIAL STATEMENTS; (II) LIENS FOR TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES NOT YET DUE AND PAYABLE OR, IF DUE,
(A) NOT DELINQUENT OR (B) BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DURING WHICH COLLECTION OR ENFORCEMENT AGAINST THE PROPERTY IS
STAYED; (III) MECHANICS’, WORKMEN’S, REPAIRMEN’S, WAREHOUSEMEN’S, CARRIERS’ OR
OTHER LIKE LIENS ARISING OR INCURRED IN THE ORDINARY COURSE OF BUSINESS IF THE
UNDERLYING OBLIGATIONS ARE NOT PAST DUE; (IV) ORIGINAL PURCHASE PRICE
CONDITIONAL SALES CONTRACTS AND EQUIPMENT LEASES WITH THIRD PARTIES ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS (WHICH THIRD PARTY EQUIPMENT LEASES, OTHER
THAN LEASES RELATED TO PHOTOCOPIERS, ARE SET FORTH IN SECTION 3.7(A) OF THE
DISCLOSURE SCHEDULE) AND (V) OTHER ENCUMBRANCES (OTHER THAN LIENS, SECURITY
INTERESTS, PLEDGES OR MORTGAGES), IF ANY, WHICH DO NOT MATERIALLY IMPAIR THE
CONTINUED USE AND OPERATION OF ANY SUCH ASSETS.  SUCH LIENS, CHARGES AND
ENCUMBRANCES DESCRIBED IN CLAUSES (I)-(V) HEREOF ARE REFERRED TO HEREIN AS
(“PERMITTED LIENS”).


 


(B)                                 THE SELLERS DO NOT OWN ANY REAL PROPERTY AND
HAVE NOT OWNED ANY REAL PROPERTY (FREEHOLD OR LEASEHOLD) FOR WHICH THERE ARE ANY
CONTINGENT LIABILITIES EXISTING AS OF THE DATE HEREOF.  SECTION 3.7(B) OF THE
DISCLOSURE SCHEDULE CONTAINS A LIST OF ALL LEASES OF REAL PROPERTY AND ATTACHES
A TRUE, COMPLETE AND CORRECT COPY OF THE CURRENTLY EFFECTIVE LEASES, TOGETHER
WITH ANY AND ALL AMENDMENTS (THE “LEASES”) HELD BY THE SELLERS INCLUSIVE OF ANY
CURRENT RENTALS, FEES OR COSTS PAYABLE THEREUNDER (THE “LEASED REAL PROPERTY”). 
THE SELLERS HAVE GOOD, VALID AND SUBSISTING LEASEHOLD ESTATES IN THE LEASED REAL
PROPERTY, EXCEPT FOR PERMITTED LIENS.  THERE ARE NO PAYMENT DEFAULTS OR OTHER
BREACHES OR DEFAULTS UNDER ANY LEASES BY THE SELLERS OR, TO THE KNOWLEDGE OF THE
SELLERS, BY ANY OTHER PARTY THERETO THE EFFECT OF WHICH WOULD RESULT IN A
LIABILITY OF MORE THAN $50,000 OVER A TWELVE MONTH PERIOD.  EACH SUCH LEASE IS
IN FULL FORCE AND EFFECT AND CONSTITUTES A LEGAL, VALID, AND BINDING OBLIGATION
OF THE APPLICABLE SELLER, AS THE CASE MAY BE (AND TO THE KNOWLEDGE OF THE
SELLERS, EACH OTHER PARTY THERETO).  THE REAL AND PERSONAL PROPERTY OF THE
SELLERS IS SUFFICIENT AND ADEQUATE IN ALL MATERIAL RESPECTS TO CARRY OUT THE
OPERATIONS OF THE BUSINESS AS PRESENTLY CONDUCTED AND AS PROPOSED BY THE SELLERS
TO BE CONDUCTED, AND ALL ITEMS ARE IN GOOD OPERATING CONDITION AND REPAIR
SUBJECT TO NORMAL WEAR AND TEAR.

 

15

--------------------------------------------------------------------------------


 


3.8.                              CONTRACTS.


 


(A)                                  THERE ARE NO MATERIAL BREACHES OR DEFAULTS
UNDER ANY CONTRACT TO WHICH ANY SELLER IS A PARTY, BY WHICH ANY SELLER IS BOUND,
OR PURSUANT TO WHICH ANY SELLER HAS ANY RIGHTS, BY THE SELLERS OR, TO THE
KNOWLEDGE OF THE SELLERS, BY ANY OTHER PARTY THERETO, NOR HAS ANY SELLER OR, TO
THE KNOWLEDGE OF THE SELLERS, ANY OTHER PARTY THERETO, PERFORMED ANY ACT OR
OMITTED TO PERFORM ANY ACT UNDER ANY SUCH CONTRACT WHICH, WITH NOTICE OR LAPSE
OF TIME OR BOTH, WILL BECOME OR RESULT IN A BREACH OR DEFAULT THEREUNDER.  EACH
SUCH CONTRACT IS IN FULL FORCE AND EFFECT IN ALL MATERIAL RESPECTS AND
CONSTITUTES A LEGAL, VALID, AND BINDING OBLIGATION OF THE APPLICABLE SELLER, AS
THE CASE MAY BE (AND TO THE KNOWLEDGE OF THE SELLERS, EACH OTHER PARTY THERETO),
SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION,
MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES, AND UPON CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, WILL CONTINUE TO BE LEGAL, VALID, AND
BINDING AND IN FULL FORCE AND EFFECT ON TERMS IDENTICAL TO THOSE IN EFFECT
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY. 
NO ACTION, CLAIM, SUIT, PROCEEDING, OR INVESTIGATION IS PENDING OR, TO THE
KNOWLEDGE OF THE SELLERS, IS BEING OR HAS BEEN THREATENED NOR HAS ANY CLAIM OR
DEMAND BEEN MADE, WHICH CHALLENGES THE LEGALITY, VALIDITY, OR ENFORCEABILITY OF
ANY SUCH CONTRACT.


 


(B)                                 NO SELLER HAS GIVEN OR RECEIVED WRITTEN
NOTICE CANCELING OR TERMINATING OR THREATENING CANCELLATION OR TERMINATION OF
ANY OF THE TOP 25 PUBLISHED CONTRACTS AND THE TOP 25 UNPUBLISHED CONTRACTS.


 


(C)                                  SOLELY WITH RESPECT TO THE CONTRACTS
DESCRIBED IN SECTION 3.8(F)(B) BELOW (THE “BOOK AUTHOR CONTRACTS”), SUCH BOOK
AUTHOR CONTRACTS ARE ASSIGNABLE BY THE SELLERS OR PARTHENON LTD., AS THE CASE
MAY BE, WITHOUT THE CONSENT OF OR NOTICE TO ANY PERSON.


 


(D)                                 NO BOOK AUTHOR CONTRACTS ARE TERMINABLE BY
THE AUTHORS (ABSENT A BREACH OF SUCH CONTRACT BY THE SELLERS) NOR DO THE
RESPECTIVE AUTHORS THERETO HAVE A UNILATERAL RIGHT TO AMEND THE APPLICABLE BOOK
AUTHOR CONTRACT.


 


(E)                                  SECTION 3.8 OF THE DISCLOSURE SCHEDULE SETS
FORTH (I) A LIST OF THE TOP 25 PUBLISHED AUTHOR CONTRACTS OF THE SELLERS AND
PARTHENON LTD. BASED ON REVENUES GENERATED FOR THE FISCAL YEAR ENDED DECEMBER
31, 2002 (THE “TOP 25 PUBLISHED CONTRACTS”), (II) A LIST OF THE TOP 25
UNPUBLISHED AUTHOR CONTRACTS OF THE SELLERS AND PARTHENON LTD., WITH A
PUBLICATION DATE IN 2003 AND 2004 BASED ON MANAGEMENT PROJECTIONS OF ESTIMATED
FIRST YEAR REVENUES (THE “TOP 25 UNPUBLISHED CONTRACTS”); (III) A LIST, AS OF
FEBRUARY 27, 2003, OF ALL ACTIVE TITLES (I.E., TITLES WITH SALES ACTIVITY IN
CALENDAR YEARS 2000 THROUGH 2002) (INCLUDING THOSE TITLES SOLD UNDER
CO-PUBLISHING AGREEMENTS), ALL UNPUBLISHED BOOK TITLES, ALL JOURNAL TITLES AND
NEWSLETTERS OF THE SELLERS AND PARTHENON LTD.; (IV) ALL CURRENTLY EFFECTIVE
CO-PUBLISHING AGREEMENTS OF THE SELLERS AND PARTHENON LTD.; (V) ALL CURRENTLY
EFFECTIVE AGREEMENTS OF THE SELLERS RELATING TO THE USE OF WAREHOUSE SPACE; (VI)
ALL CURRENTLY EFFECTIVE EMPLOYMENT AGREEMENTS TO WHICH ANY OF THE SELLERS OR
PARTHENON LTD. IS A PARTY; AND (VII) ANY PROVISION OR COVENANTS CURRENTLY OR
HEREAFTER IN EFFECT (X) LIMITING THE ABILITY OF THE SELLERS TO (1) SELL ANY
PRODUCTS OR SERVICES OF OR TO ANY OTHER PERSON, (2) ENGAGE IN ANY LINE OF
BUSINESS (WHETHER LIMITED BY GEOGRAPHIC REGION OR OTHERWISE), OR (3) COMPETE
WITH OR OBTAIN PRODUCTS OR SERVICES FROM ANY PERSON OR (Y) LIMITING THE ABILITY
OF ANY PERSON TO COMPETE WITH OR TO PROVIDE PRODUCTS OR SERVICES TO THE
SELLERS); (VIII) THE CONTRACTS AND

 

16

--------------------------------------------------------------------------------


 


LEASES REQUIRING PAYMENTS OR PERFORMANCE OF OBLIGATIONS BY THE SELLER OF MORE
THAN $25,000 IN A ONE-YEAR PERIOD.  THE BUYERS ACKNOWLEDGE AND AGREE THAT
NEITHER THE SELLERS NOR IHI MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
(X) THE ACCURACY OF, OR PROBABILITY OF MEETING, THE PROJECTIONS UNDERLYING THE
TOP 25 UNPUBLISHED CONTRACTS, (Y) ANY REVENUES WHICH MAY BE GENERATED BY THE TOP
25 UNPUBLISHED CONTRACTS OR (Z) THE LIKELIHOOD THAT ANY OF THE TOP 25
UNPUBLISHED CONTRACTS WILL ACTUALLY BE PUBLISHED.  EXCEPT AS OTHERWISE PROVIDED
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, UNDER SECTION 3.8(A), THE
BUYERS ACKNOWLEDGE AND AGREE THAT THEY SHALL HAVE NO CLAIM AGAINST ANY OF THE
SELLERS, IHI OR PARTHENON LTD. WITH RESPECT TO THE FOREGOING CLAUSES (X), (Y) OR
(Z) OF THIS SECTION 3.8(E).


 


(F)                                    “CONTRACT” MEANS ALL AGREEMENTS,
CONTRACTS AND COMMITMENTS CURRENTLY IN EFFECT, INCLUDING THE FOLLOWING TYPES
EXCEPTING SUCH CONTRACTS EXCLUDED BELOW:  (A) ANY AGREEMENT WITH ANY PERSON
CONTAINING ANY PROVISION OR COVENANT CURRENTLY OR HEREAFTER IN EFFECT (I)
LIMITING THE ABILITY OF THE SELLERS TO (1) SELL ANY PRODUCTS OR SERVICES OF OR
TO ANY OTHER PERSON, (2) ENGAGE IN ANY LINE OF BUSINESS (WHETHER LIMITED BY
GEOGRAPHIC REGION OR OTHERWISE), OR (3) COMPETE WITH OR OBTAIN PRODUCTS OR
SERVICES FROM ANY PERSON OR (II) LIMITING THE ABILITY OF ANY PERSON TO COMPETE
WITH OR TO PROVIDE PRODUCTS OR SERVICES TO THE SELLERS, (B) ALL AUTHOR, EDITOR,
CONTRIBUTOR, AND FREELANCER AGREEMENTS RELATED TO THE PUBLICATIONS, INCLUDING,
WITHOUT LIMITATION, THE TOP 25 PUBLISHED CONTRACTS AND TOP 25 UNPUBLISHED
CONTRACTS, (C) CO-PUBLISHING, SUBSCRIBER, LICENSE AND DISTRIBUTION CONTRACTS AND
ALL OTHER CONTRACTS, COMMITMENTS, LEASES, PURCHASE ORDERS, LICENSES AND
AGREEMENTS RELATING TO THE PUBLICATIONS, (D) ALL AGREEMENTS WITH ANY PRESENT OR
FORMER INDIVIDUAL OFFICER, DIRECTOR, MEMBER, EMPLOYEE, AGENT, CONSULTANT, OR
OTHER SIMILAR REPRESENTATIVE OF THE SELLERS, (E) ANY DISTRIBUTION, AGENCY,
MANAGEMENT OR WAREHOUSE AGREEMENT OR ARRANGEMENT, AND (F) ANY OTHER AGREEMENT
(INCLUDING THE PARTHENON ACQUISITION AGREEMENT), CONTRACT OR COMMITMENT
REQUIRING PAYMENTS OR PERFORMANCE OF OBLIGATIONS BY THE SELLERS OF MORE THAN
$25,000 IN A ONE-YEAR PERIOD.  CONTRACTS SHALL NOT INCLUDE (AND THE BUYERS SHALL
NOT ASSUME PURSUANT TO THE TERMS HEREOF) (I) ANY AGREEMENTS, CONTRACTS OR
COMMITMENTS WHICH RELATE PRIMARILY TO THE EXCLUDED ASSETS OR THE EXCLUDED
LIABILITIES OR (II) ANY MORTGAGE, INDENTURE, LOAN OR CREDIT AGREEMENT, SECURITY
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT OF OR BY THE SELLERS RELATING TO THE
BORROWING OF MONEY OR EXTENSION OF CREDIT OR ANY GUARANTEE OF THE OBLIGATIONS OF
THIRD PARTIES EXCEPT THAT THE BUYERS SHALL BE ENTITLED TO THE RIGHTS OF, BUT NOT
THE OBLIGATIONS UNDER, ANY OF THE FOREGOING GRANTED IN FAVOR OF THE SELLERS.


 


(G)                                 THERE ARE NO OBLIGATIONS OF THE SELLERS THAT
ARISE, OCCUR OR ARE TRIGGERED, EITHER AUTOMATICALLY OR UPON NOTICE, BY REASON
OF, UPON, OR IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THAT
GIVE ANY PERSON A RIGHT OR PERMITS ANY PERSON TO ASSERT OR CLAIM ANY OBLIGATION
AGAINST SELLERS, THE ASSETS OR ANY OTHER PERSON EITHER AUTOMATICALLY OR UPON
NOTICE, BY REASON OF, UPON, OR IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY GOLDEN PARACHUTE
PAYMENT, CHANGE OF CONTROL PAYMENT, CONTINUATION OF EMPLOYMENT PAYMENT,
PREPAYMENT OF OBLIGATIONS, PENALTIES, FINES OR PREMIUMS.


 


3.9.                              LITIGATION, DEFAULT.  THERE ARE NO AND HAVE
NOT BEEN, DURING THE THREE (3) YEARS ENDING ON THE DATE OF THIS AGREEMENT, ANY
ACTIONS, SUITS, PROCEEDINGS (WHETHER ADJUDICATORY, CRIMINAL, ADMINISTRATIVE,
RULEMAKING, LICENSING, OR OTHERWISE) OR INVESTIGATIONS PENDING IN RELATION TO
THE SELLERS AND/OR IHI OR INVOLVING OR RELATING TO THE BUSINESS OR THE ASSETS
OR, TO THE

 

17

--------------------------------------------------------------------------------


 


KNOWLEDGE OF THE SELLERS, THREATENED IN LAW OR IN EQUITY, BY OR BEFORE ANY
COURT, GOVERNMENTAL OR REGULATORY AGENCY, DOMESTIC OR FOREIGN TRIBUNAL OR
ARBITRATOR, IN ANY JURISDICTION.  THE SELLERS ARE NOT SUBJECT TO, OR IN DEFAULT
UNDER, ANY MATERIAL JUDGMENT, ORDER, INJUNCTION OR DECREE OF ANY COURT,
GOVERNMENT AGENCY, TRIBUNAL OR ARBITRATION.


 


3.10.                        INTELLECTUAL PROPERTY RIGHTS.


 


(A)                                  THE SELLERS OWN EXCLUSIVELY AND SOLELY, OR
HAVE THE VALID RIGHT TO USE, AND HAVE GOOD AND MARKETABLE TITLE TO ALL OF THE
SELLER INTELLECTUAL PROPERTY, FREE AND CLEAR OF ALL ENCUMBRANCES, AND IN NO
MATERIAL RESPECTS IS ANY OTHER INTELLECTUAL PROPERTY USED TO OPERATE THE
BUSINESS AS CURRENTLY CONDUCTED.  NONE OF THE SELLER INTELLECTUAL PROPERTY OR
THE COMMERCIALLY AVAILABLE OFF-THE-SHELF SOFTWARE USED IN THE BUSINESS, OR ANY
OF THE PAST OR CURRENT USES OF THE SELLER INTELLECTUAL PROPERTY OR THE
COMMERCIALLY AVAILABLE OFF-THE-SHELF SOFTWARE USED IN THE BUSINESS BY ANY OF THE
SELLERS, HAS VIOLATED OR INFRINGED UPON OR INTERFERED WITH, OR IS VIOLATING OR
INFRINGING UPON OR INTERFERING WITH, ANY INTELLECTUAL PROPERTY OR ANY RIGHT,
TITLE OR INTEREST IN OR TO ANY COMMERCIALLY AVAILABLE OFF-THE-SHELF SOFTWARE OF
ANY PERSON OR ENTITY, WITH THE EXCEPTION OF SUCH VIOLATION OR INFRINGEMENT AS
WOULD BE REASONABLY EXPECTED TO RESULT IN A LOSS, LIABILITY, DAMAGES, JUDGMENT,
OR SETTLEMENT OF LESS THAN $25,000.  TO THE KNOWLEDGE OF SELLERS, NO PERSON IS
VIOLATING OR INFRINGING UPON OR INTERFERING WITH, OR HAS VIOLATED OR INFRINGED
UPON OR INTERFERED WITH AT ANY TIME, ANY SELLER INTELLECTUAL PROPERTY.


 


(B)                                 SECTION 3.10(B) OF THE DISCLOSURE SCHEDULE
SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL (I) REGISTERED TRADEMARKS,
SERVICE MARKS, AND COPYRIGHTS OF THE SELLERS AND OF PARTHENON LTD., AND PATENTS
(INCLUDING, WITHOUT LIMITATION, REISSUES AND REEXAMINED PATENTS, SUBSTITUTES,
DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, RENEWALS, AND EXTENSIONS) OF
THE SELLERS AND OF PARTHENON LTD., (II) TRADEMARK, SERVICE MARK, COPYRIGHT, AND
PATENT APPLICATIONS (INCLUDING, WITHOUT LIMITATION, APPLICATIONS FOR PROVISIONAL
PATENTS AND PATENT REISSUES, REEXAMINATIONS, SUBSTITUTES, DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, RENEWALS, AND EXTENSIONS) OF THE SELLERS
AND OF PARTHENON LTD., AND (III) FILINGS WITH ANY GOVERNMENTAL AUTHORITY
REGARDING TRADEMARKS, SERVICE MARKS, COPYRIGHTS, AND PATENTS (INCLUDING, WITHOUT
LIMITATION, REISSUES AND REEXAMINED PATENTS, SUBSTITUTES, DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, RENEWALS, AND EXTENSIONS) OWNED, HELD, OR
USED BY THE SELLERS AND OF PARTHENON LTD. (EXCEPT AS LISTED PURSUANT TO
FOREGOING SUBSECTIONS (I) OR (II)).


 


(C)                                  SECTION 3.10(C) OF THE DISCLOSURE SCHEDULE
SETS FORTH A COMPLETE LIST OF ALL MATERIAL LICENSES, SUBLICENSES, AND OTHER
CONTRACTS CONCERNING THE SELLER INTELLECTUAL PROPERTY AND ALL COMMERCIALLY
AVAILABLE OFF-THE-SHELF SOFTWARE USED IN THE BUSINESS.


 


(D)                                 NONE OF THE SELLERS HAS DISCLOSED, MADE
AVAILABLE, OR DELIVERED ANY TRADE SECRET OR COMPUTER SOFTWARE (IN OBJECT CODE OR
SOURCE CODE), PROGRAMS, SYSTEMS, ALGORITHMS, MENU STRUCTURES, SYNTAX, AND
APPLICATIONS TO ANY PERSON TO THE DETRIMENT OF THE SELLERS FOR THE BENEFIT OF
ANY PERSON OTHER THAN THE SELLERS.  NONE OF THE SELLER INTELLECTUAL PROPERTY
OWNED BY ANY OF THE SELLERS IS REGISTERED IN THE NAME OF ANY ONE OR MORE PERSONS
OR ENTITIES OTHER THAN THE SELLERS, INCLUDING, WITHOUT LIMITATION, ANY ONE OR
MORE CURRENT OR FORMER OWNERS, SHAREHOLDERS, PARTNERS, DIRECTORS, EXECUTIVES,
OFFICERS, EMPLOYEES, SALESMEN, AGENTS, CUSTOMERS, REPRESENTATIVES OR CONTRACTORS
OF ANY SELLER, NOR DOES ANY SUCH PERSON HAVE ANY RIGHT TO ROYALTY PAYMENTS
THEREIN OR THERETO.  NO CONSENT OR PERMISSION IS REQUIRED FROM ANY PERSON FOR
THE SELLERS TO FULLY EXPLOIT ANY

 

18

--------------------------------------------------------------------------------


 


AND ALL CUSTOMER INFORMATION OR LISTS, PROSPECTIVE CUSTOMER INFORMATION OR
LISTS, OR SUPPLIER INFORMATION OR LISTS INCLUDED IN THE ASSETS, OTHER THAN THE
EXCLUDED ASSETS.


 


(E)                                  SET FORTH ON SCHEDULE 3.10(E) OF THE
DISCLOSURE SCHEDULE ARE ALL INTERNET DOMAIN NAMES OWNED, HELD, REGISTERED, OR
USED BY ANY SELLER OR BY PARTHENON LTD.  THE SELLERS OR PARTHENON LTD., AS THE
CASE MAY BE, ARE THE REGISTRANTS OF ALL SUCH DOMAIN NAMES (AND THE APPLICABLE
SELLER OR PARTHENON LTD. IS IDENTIFIED AS SUCH IN THE RECORDS OF THE APPLICABLE
DOMAIN NAME REGISTRARS), AND ALL REGISTRATIONS OF DOMAIN NAMES ARE CURRENT AND
IN GOOD STANDING UNTIL SUCH DATES AS SET FORTH ON SCHEDULE 3.10(E) OF  THE
DISCLOSURE SCHEDULE.  NO ACTION OR ACTIVITY HAS BEEN TAKEN OR IS PENDING TO
CHALLENGE RIGHTS TO, SUSPEND, CANCEL OR DISABLE ANY SUCH DOMAIN NAME, ANY
REGISTRATION THEREFOR, OR ANY RIGHT OF ANY SELLER THERETO (INCLUDING, BUT NOT
LIMITED TO, THE RIGHT TO USE A DOMAIN NAME).  FOR A PERIOD OF ONE (1) YEAR
FOLLOWING THE CLOSING DATE, THE SELLERS SHALL PROVIDE PROMPT WRITTEN NOTICE TO
THE BUYERS OF EACH WRITTEN NOTICE OR COMMUNICATION RECEIVED BY ANY SELLER FROM
AN INTERNET DOMAIN NAME REGISTRAR OR REGISTRY PERTAINING TO SUCH DOMAIN NAMES.


 


(F)                                    TO THE EXTENT THAT ANY SELLER HAS ANY
RIGHT OR LICENSE TO REPRODUCE, PERFORM, DISPLAY, DISTRIBUTE, PUBLISH, OR PREPARE
DERIVATIVE WORKS BASED UPON A PUBLICATION, THE SELLERS SHALL, IN ALL MATERIAL
INSTANCES, HAVE THE RIGHT AND LICENSE TO SO REPRODUCE, PERFORM, DISPLAY,
DISTRIBUTE, PUBLISH, OR PREPARE DERIVATIVE WORKS BASED UPON THE PUBLICATION, IN
WHOLE OR IN PART, BY ANY AND ALL MEANS AND IN ANY AND ALL MEDIA, FORMS, AND
FORMATS, NOW KNOWN OR DEVELOPED IN THE FUTURE, INCLUDING, BUT NOT LIMITED TO,
PAPER, ELECTRONIC, DIGITAL, MAGNETIC, OPTICAL, AND OTHER MEANS, MEDIA, FORMS,
AND FORMATS, AND TO DO SO SEPARATELY, IN COMBINATION WITH OTHER WORKS, OR AS
PART OF A COMPILATION OF WORKS, COLLECTIVE WORK, DATABASE OF WORKS, OR NEW WORK
OR WORKS, WHETHER OR NOT SUCH OTHER WORK OR WORKS OR RESULTING WORK OR WORKS ARE
IN THE SAME MEDIUM, FORM, OR FORMAT AS THE WORK OF AUTHORSHIP AS DELIVERED TO
ANY SELLER.


 


(G)                                 TO SELLERS’ KNOWLEDGE, CONSISTENT WITH PAST
PRACTICES, THERE IS NO FORESEEABLE REASON WHY PUBLISHING OR OTHER DEADLINES FOR
THE PUBLICATION OR DISTRIBUTION OF ANY ISSUE OR EDITION OF ANY OF THE
PUBLICATIONS WILL NOT BE MET.  NO SELLER HAS RECEIVED WRITTEN NOTICE OF ANY
OBJECTION FROM ANY PERSON TO THE CARRYING ON OF THE BUSINESS OF ANY OF THE
SELLERS UNDER THE NAME OF ANY OF THE PUBLICATIONS.


 


(H)                                 TO THE EXTENT THAT ANY SELLER INTELLECTUAL
PROPERTY OR INTELLECTUAL PROPERTY USED BY PARTHENON LTD. IN THE ORDINARY COURSE
OF ITS BUSINESS IS COMPUTER SOFTWARE (IN OBJECT CODE OR SOURCE CODE), PROGRAMS,
SYSTEMS, ALGORITHMS, MENU STRUCTURES, SYNTAX, OR APPLICATIONS OWNED, DEVELOPED,
OR UNDER DEVELOPMENT BY ANY SELLER OR PARTHENON LTD., SCHEDULE 3.10(H) OF THE
DISCLOSURE SCHEDULE SETS FORTH A DESCRIPTION OF EACH, THE LANGUAGE IN WHICH EACH
IS WRITTEN, AND THE TYPE OF HARDWARE PLATFORM(S) ON WHICH EACH RUNS.  WITH
RESPECT TO THE FOREGOING, (A) THE SELLERS MAINTAIN MACHINE-READABLE
MASTER-REPRODUCIBLE COPIES, SOURCE CODE LISTINGS, TECHNICAL DOCUMENTATION AND
USER MANUALS FOR THE MOST CURRENT RELEASES AND VERSIONS THEREOF, (B) IT CAN BE
MAINTAINED AND MODIFIED BY REASONABLY COMPETENT PROGRAMMERS FAMILIAR WITH SUCH
LANGUAGE AND HARDWARE, AND (C) IT OPERATES IN ACCORDANCE WITH THE USER MANUALS
AND TECHNICAL DOCUMENTATION THEREFOR WITHOUT MATERIAL OPERATING DEFECTS.  NO
PORTION OF ANY SUCH COMPUTER SOFTWARE (IN OBJECT CODE OR SOURCE CODE), PROGRAMS,
SYSTEMS, ALGORITHMS, MENU STRUCTURES, SYNTAX, OR APPLICATIONS OWNED, DEVELOPED,
OR UNDER DEVELOPMENT BY ANY SELLER OR PARTHENON LTD., AND, TO THE KNOWLEDGE OF
THE SELLERS AND PARTHENON LTD., NO PORTION OF ANY SUCH COMPUTER SOFTWARE (IN
OBJECT CODE OR SOURCE CODE), PROGRAMS, SYSTEMS, ALGORITHMS, MENU STRUCTURES,
SYNTAX, OR APPLICATIONS NOT OWNED,

 

19

--------------------------------------------------------------------------------


 


DEVELOPED, OR UNDER DEVELOPMENT BY ANY SELLER OR PARTHENON LTD., CONTAINS ANY
“BACK DOOR,” “TIME BOMB,” “TROJAN HORSE,” “WORM,” “DROP DEAD DEVICE,” “VIRUS” OR
OTHER SOFTWARE ROUTINE, CODE, OR PROGRAM OR HARDWARE COMPONENT THAT PERMITS
UNAUTHORIZED ACCESS TO OR USE OF OR DISABLES OR ERASES SOFTWARE, HARDWARE, OR
DATA WITHOUT THE CONSENT OF THE USER, OR THAT IS INTENDED OR DESIGNED TO DO SO.


 


3.11.                        INSURANCE.  THE INSURANCE CONTRACTS (THE
“POLICIES”) MAINTAINED BY THE SELLERS ARE SUBSTANTIALLY CONSISTENT WITH INDUSTRY
STANDARDS, THE REQUIREMENTS OF ANY APPLICABLE LEASES AND ARE IN AT LEAST THE
MINIMUM AMOUNTS REQUIRED BY, AND ARE OTHERWISE SUFFICIENT FOR PURPOSES OF, ANY
CURRENTLY APPLICABLE LAW.  EACH OF THE POLICIES IS VALID AND ENFORCEABLE.


 


3.12.                        TAX MATTERS.


 


(A)                                  FOR PURPOSES OF THIS AGREEMENT (EXCEPT IN
THE CASE OF THE PARTHENON TAX WARRANTIES AND THE PARTHENON TAX COVENANT),
“TAXES” SHALL MEAN (I) ANY FEDERAL, STATE, PROVINCIAL, LOCAL, TERRITORIAL AND
FOREIGN INCOME, PROFITS, FRANCHISE, GROSS RECEIPTS, PAYROLL, SALES, EMPLOYMENT,
USE, PROPERTY, REAL ESTATE, TRANSFER, EXCISE, VALUE ADDED, ESTIMATED, STAMP,
ALTERNATIVE OR ADD- ON MINIMUM, ENVIRONMENTAL, WITHHOLDING AND ANY OTHER TAXES,
DUTIES OR ASSESSMENTS, TOGETHER WITH ALL INTEREST, PENALTIES AND ADDITIONS
IMPOSED WITH RESPECT TO SUCH AMOUNTS OR (II) LIABILITY FOR THE PAYMENT OF ANY
AMOUNTS OF THE TYPE DESCRIBED IN CLAUSE (I) AS A RESULT OF BEING A PARTY TO ANY
AGREEMENT OR ANY EXPRESS OR IMPLIED OBLIGATIONS TO INDEMNIFY ANY OTHER PERSON. 
FOR PURPOSES OF THIS AGREEMENT, “TAX RETURNS” SHALL MEAN ANY RETURN,
DECLARATION, REPORT, CLAIM FOR REFUND, OR INFORMATION RETURN OR STATEMENT
RELATING TO TAXES, INCLUDING ANY SCHEDULE OR ATTACHMENT THERETO, AND INCLUDING
ANY AMENDMENT THEREOF.  “POST-CLOSING TAX PERIOD” SHALL MEAN ANY TAX PERIOD OR
PORTION THEREOF COMMENCING AFTER THE CLOSING DATE.  FOR PURPOSES OF THIS
AGREEMENT, “PRE-CLOSING TAX PERIOD” SHALL MEAN ANY TAX PERIOD OR PORTION THEREOF
ENDING ON OR BEFORE THE CLOSING DATE.


 


(B)                                 THERE ARE NO TAX LIENS WITH RESPECT TO THE
ASSETS OTHER THAN FOR TAXES NOT YET DUE AND PAYABLE.


 


(C)                                  THE SELLERS HAVE TIMELY PAID ALL MATERIAL
TAXES PAYABLE FOR THE PRE-CLOSING TAX PERIOD WHICH WILL HAVE BEEN REQUIRED TO BE
PAID ON OR PRIOR TO THE CLOSING DATE, THE NON-PAYMENT OF WHICH WOULD RESULT IN A
LIEN ON ANY ASSET, OR WOULD RESULT IN THE BUYERS BECOMING LIABLE OR RESPONSIBLE
THEREFOR.


 


(D)                                 THE SELLERS HAVE WITHHELD FROM THE SALARIES,
WAGES, AND OTHER COMPENSATION OF ANY EMPLOYEE (OR FORMER EMPLOYEES) OR
INDEPENDENT CONTRACTOR RELATED TO THE BUSINESS ALL MATERIAL TAXES RELATED TO THE
BUSINESS AND REQUIRED TO BE SO WITHHELD, FOR ALL PERIODS FOR WHICH THE STATUTORY
PERIOD OF LIMITATIONS FOR THE ASSESSMENT OF SUCH TAX HAS NOT YET EXPIRED, AND
ALL FORMS W-2 AND 1099 WITH RESPECT THERETO HAVE BEEN PROPERLY COMPLETED AND
FILED.


 


(E)                                  ALL DOCUMENTS WHICH ARE IN THE POSSESSION
OR UNDER THE CONTROL OF THE SELLERS AND WHICH ARE NECESSARY TO ESTABLISH THE
TITLE OF THE SELLERS TO ANY OF THE ASSETS AND WHICH ATTRACT STAMP DUTY IN THE
UNITED KINGDOM HAVE BEEN DULY STAMPED.


 


(F)                                    CRC PRESS U.K. IS REGISTERED FOR THE
PURPOSES OF THE VALUE ADDED TAX ACT 1994 IN RESPECT OF THE U.K. BUSINESS CARRIED
ON BY IT AND HAS COMPLIED IN ALL MATERIAL RESPECTS

 

20

--------------------------------------------------------------------------------


 


WITH THE TERMS OF THAT ACT AND ALL REGULATIONS MADE AND NOTICES ISSUED
THEREUNDER.  CRC PRESS U.K. HAS NOT ELECTED TO WAIVE THE EXEMPTION PURSUANT TO
PARAGRAPH 2 OF SCHEDULE 10 TO THE VALUE ADDED TAX ACT 1994 IN RESPECT OF ANY OF
THE LEASED REAL PROPERTIES SITUATED IN THE U.K.  CRC PRESS U.K. HAS NOT IN
RELATION TO THE U.K. BUSINESS CARRIED ON BY IT MADE ANY EXEMPT SUPPLIES SUCH
THAT IT IS UNABLE TO OBTAIN FULL CREDIT FOR INPUT TAX PAID OR SUFFERED BY IT AND
THE ASSETS OF THE U.K. BUSINESS CARRIED ON BY CRC PRESS U.K. INCLUDE NO CAPITAL
ITEMS WITHIN THE MEANING OF PART XV OF THE VALUE ADDED TAX REGULATIONS 1995.


 


(G)                                 FOR THE AVOIDANCE OF DOUBT, THIS SECTION
3.12 SHALL NOT INCLUDE ANY REPRESENTATION OR WARRANTY IN RELATION TO THE TAX
AFFAIRS OF PARTHENON LTD., WHICH SHALL BE DEALT WITH IN THE PARTHENON TAX
WARRANTIES.


 


3.13.                        EMPLOYMENT AND BENEFITS.


 


(A)                                  LABOR CONTROVERSIES.  (I) THE SELLERS ARE
EACH IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS RESPECTING
EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT, WAGES
AND HOURS, AND HEALTH AND SAFETY; (II) THERE IS NO UNFAIR LABOR PRACTICE CHARGE
OR COMPLAINT, QUESTION CONCERNING REPRESENTATION, OR COMPLIANCE PROCEEDING
AGAINST THE SELLERS PENDING BEFORE THE NATIONAL LABOR RELATIONS BOARD; (III)
THERE IS NO LABOR STRIKE, DISPUTE, SLOWDOWN OR STOPPAGE ACTUALLY PENDING OR
THREATENED AGAINST OR AFFECTING THE SELLERS; AND (IV) NONE OF THE SELLERS ARE A
PARTY TO, OR SUBJECT TO, A COLLECTIVE BARGAINING AGREEMENT, AND NO COLLECTIVE
BARGAINING AGREEMENT RELATING TO EMPLOYEES OF THE SELLERS OR PARTHENON LTD. IS
CURRENTLY BEING NEGOTIATED AND, TO THE KNOWLEDGE OF THE SELLERS, THERE IS NO
ACTIVITY OR PROCEEDING BY ANY LABOR ORGANIZATION OR OTHER GROUP SEEKING TO
REPRESENT THE EMPLOYEES OR TO ORGANIZE ANY OF THE EMPLOYEES.


 


(B)                                 EMPLOYEE BENEFIT PLANS.


 

(I)                                     FOR PURPOSES OF THIS AGREEMENT, “BENEFIT
PLANS” SHALL MEAN ALL “EMPLOYEE BENEFIT PLANS” (WITHIN THE MEANING OF SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
“ERISA”), INCLUDING, WITHOUT LIMITATION, “MULTIEMPLOYER PLANS” WITHIN THE
MEANING OF SECTIONS 3(37) AND 4001(A)(3) OF ERISA), RETIREMENT, SAVINGS, STOCK
PURCHASE, STOCK OPTION, SEVERANCE, EMPLOYMENT, CHANGE-IN-CONTROL, FRINGE
BENEFIT, COLLECTIVE BARGAINING, BONUS, INCENTIVE, DEFERRED COMPENSATION AND ALL
OTHER EMPLOYEE BENEFIT PLANS, AGREEMENTS, PROGRAMS, POLICIES OR OTHER
ARRANGEMENTS (WHETHER OR NOT SUBJECT TO ERISA).  SECTION 3.13(B)(I) OF THE
DISCLOSURE SCHEDULE SETS FORTH A LIST OF EACH BENEFIT PLAN AS TO WHICH BOTH (A)
ANY EMPLOYEE OF THE SELLERS OR PARTHENON LTD. (COLLECTIVELY, THE “EMPLOYEES”),
OR FORMER EMPLOYEES, HAS ANY PRESENT OR FUTURE RIGHT TO BENEFITS AND (B) THE
SELLERS OR PARTHENON LTD. HAVE ANY PRESENT OR FUTURE LIABILITY (EACH, A “SELLER
BENEFIT PLAN”).

 

(II)                                  WITH RESPECT TO EACH SELLER BENEFIT PLAN,
THE SELLERS HAVE MADE AVAILABLE TO THE BUYERS A COPY OR WRITTEN DESCRIPTION
THEREOF.

 

(III)                               EACH SELLER BENEFIT PLAN HAS BEEN
ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH ITS TERMS AND IS IN COMPLIANCE
WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER APPLICABLE LAWS, IN
ALL MATERIAL RESPECTS.

 

(IV)                              NEITHER THE SELLERS NOR PARTHENON LTD.
SPONSORS, CONTRIBUTES TO OR

 

21

--------------------------------------------------------------------------------


 

HAS ANY LIABILITY WITH RESPECT TO ANY BENEFIT PLAN SUBJECT TO TITLE IV OF ERISA.

 

(V)                                 NEITHER THE SELLERS NOR PARTHENON LTD.
SPONSORS, CONTRIBUTES TO OR HAS ANY LIABILITY WITH RESPECT TO ANY MEDICAL,
HEALTH OR DENTAL BENEFITS PLAN OR PROGRAM UNDER WHICH BENEFITS ARE PAID IN FULL
OR IN PART FROM ITS GENERAL ASSETS.

 

(VI)                              NEITHER THE SELLERS NOR PARTHENON LTD.
SPONSORS, CONTRIBUTES TO OR HAS ANY LIABILITY RESPECT TO ANY “EXCESS BENEFIT
PLAN”, AS DESCRIBED IN  SECTION 4(B)(5) OF ERISA OR “DEFERRED COMPENSATION” PLAN
OR PROGRAM AS DESCRIBED IN SECTION 301(A)(3) OF ERISA.

 


(C)                                  EMPLOYMENT CONTRACTS.  EXCEPT AS SET FORTH
AT SECTION 3.13(E) OF THE DISCLOSURE SCHEDULE, THERE ARE NO EMPLOYMENT CONTRACTS
BETWEEN THE SELLERS OR PARTHENON LTD., ON THE ONE HAND, AND THE EMPLOYEES, ON
THE OTHER HAND, OTHER THAN CONTRACTS REPRESENTING THE STANDARD TERMS AND
CONDITIONS OF EMPLOYMENT PREVAILING BETWEEN THE SELLERS, PARTHENON LTD. AND
THEIR RESPECTIVE EMPLOYEES.


 


(D)                                 PAYMENT OF WAGES AND BENEFITS.  AS OF
FEBRUARY 21, 2003, THE SELLERS HAD PAID ALL SALARIES, WAGES, BONUSES, VACATION
PAY, MISCELLANEOUS EMPLOYEE BENEFIT EXPENSES, EMPLOYER’S PORTION OF SOCIAL
SECURITY, MEDICARE PREMIUMS, FEDERAL AND STATE EMPLOYMENT TAXES, HEALTHCARE AND
WORKERS’ COMPENSATION COSTS AND STATE UNEMPLOYMENT TAXES WITH RESPECT TO ALL OF
THEIR EMPLOYEES (AND FORMER EMPLOYEES) AND TO ALL EMPLOYEES (AND FORMER
EMPLOYEES) DUE AND PAYABLE AS OF SUCH DATE AND THE SELLERS HAVE AND WILL
CONTINUE TO PAY ALL SUCH AMOUNTS AS THEY BECOME DUE AND PAYABLE THROUGH CLOSING.


 


(E)                                  NAMES, PAY RATES, AND WORK LOCATIONS. 
SECTION 3.13(E) OF THE DISCLOSURE SCHEDULE LISTS ALL OF THE EMPLOYEES AND (A)
THEIR TITLES, IF ANY; (B) THEIR WORK LOCATIONS; (C) THEIR DATES OF HIRE; (D)
THEIR CURRENT SALARIES OR WAGES; (E) ANY SPECIFIC BONUS, COMMISSION OR INCENTIVE
PLANS OR AGREEMENTS FOR OR WITH THEM; AND (F) ANY OUTSTANDING LOANS OR ADVANCES
MADE TO THEM.


 


(F)                                    U.K. EMPLOYMENT.  (I) SCHEDULE 3.13(F)
LISTS ALL EMPLOYEES OF THE U.K. BUSINESS (THE “TUPE EMPLOYEES”) AND THE
EMPLOYEES OF PARTHENON LTD. (TOGETHER, THE “TRANSFERRED U.K. EMPLOYEES”) AND NO
PERSONS OTHER THAN THE TRANSFERRED U.K. EMPLOYEES ARE EMPLOYED BY PARTHENON LTD.
OR ARE EMPLOYEES OF THE U.K. BUSINESS.  (II) THE DISCLOSURE SCHEDULE CONTAINS
COPIES OF ALL THE:  (X) STANDARD TERMS AND CONDITIONS, STAFF HANDBOOKS AND
POLICIES WHICH APPLY TO THE TRANSFERRED U.K. EMPLOYEES; AND (Y) TERMS OF
EMPLOYMENT WHICH APPLY TO THE TRANSFERRED U.K. EMPLOYEES AND WHICH ARE
VARIATIONS FROM THE STANDARD TERMS AND CONDITIONS.  (III) SAVE AS SPECIFIED IN
THE DISCLOSURE SCHEDULE THE SELLERS HAVE NOT ENTERED INTO ANY AGREEMENT OR
ARRANGEMENT FOR THE MANAGEMENT OR OPERATION OF ITS BUSINESS OR ANY PART THEREOF
OTHER THAN WITH THOSE OF THE TRANSFERRED U.K. EMPLOYEES.  (IV) IHI AND THE
SELLERS HAVE NOT ENTERED INTO ANY AGREEMENT AND NO EVENT HAS OCCURRED WHICH MAY
INVOLVE IHI AND THE SELLERS IN THE FUTURE ACQUIRING ANY UNDERTAKING OR PART OF
ONE SUCH THAT THE TRANSFER OF UNDERTAKINGS (PROTECTION OF EMPLOYMENT)
REGULATIONS 1981 (AS AMENDED) (THE “U.K. EMPLOYMENT LEGISLATION”) MAY APPLY
THERETO.  (V) WITHIN THE ONE (1) YEAR PRECEDING THE DATE HEREOF, IHI AND THE
SELLERS HAVE NOT BEEN ENGAGED OR INVOLVED IN ANY TRADE DISPUTE (AS DEFINED IN
SECTION 218 OF THE TRADE UNION AND LABOUR RELATIONS (CONSOLIDATION) ACT 1992)
(“TULR (C)A”) WITH ANY TRANSFERRED U.K. EMPLOYEE, TRADE UNION, STAFF ASSOCIATION
OR ANY OTHER BODY REPRESENTING ANY TRANSFERRED U.K. EMPLOYEE.  (VI) SAVE AS SET
OUT IN THE DISCLOSURE SCHEDULE, IN RELATION TO THE TUPE EMPLOYEES,

 

22

--------------------------------------------------------------------------------


 


IHI AND THE SELLERS HAVE COMPLIED WITH ITS OR THEIR OBLIGATIONS TO INFORM AND
CONSULT WITH TRADE UNIONS AND OTHER REPRESENTATIVES OF WORKERS UNDER THE U.K.
EMPLOYMENT LEGISLATION.  (VII) SAVE AS SET FORTH IN THE DISCLOSURE SCHEDULE,  NO
TRANSFERRED U.K. EMPLOYEE:  (X) HAS GIVEN OR RECEIVED NOTICE TO TERMINATE HIS
EMPLOYMENT; AND (Y) IS ON SECONDMENT, MATERNITY LEAVE OR ABSENT ON LONG TERM
SICKNESS OR OTHER LEAVE OF ABSENCE; AND THERE ARE NO OUTSTANDING OFFERS OF
EMPLOYMENT OR ENGAGEMENT TO WORK IN THE U.K. BUSINESS AND NO PERSON HAS ACCEPTED
SUCH AN OFFER BUT NOT YET TAKEN UP THE POSITION ACCEPTED.  (VIII) SAVE AS SET
OUT IN THE DISCLOSURE SCHEDULE, NO TUPE EMPLOYEE HAS INDICATED ANY OBJECTION TO
THE TRANSFER OF THE BUSINESS TO THE BUYER UNDER THE U.K. EMPLOYMENT LEGISLATION,
AND AS FAR AS IHI AND THE SELLERS ARE AWARE NO SUCH OBJECTION IS PENDING OR
THREATENED.


 


(G)                                 U.K. PENSIONS.  THE SELLERS: (I) HAVE NO
OBLIGATIONS (WHETHER LEGALLY BINDING OR NOT) TO: (A) PAY ANY PENSION; OR
(B) MAKE ANY OTHER PAYMENT ON OR AFTER RETIREMENT OR DEATH OR DURING PERIODS OF
SICKNESS OR DISABILITY (WHETHER OF A TEMPORARY OR PERMANENT NATURE); OR
(C) OTHERWISE TO PROVIDE “RELEVANT BENEFITS” (WITHIN THE MEANING OF SECTION 612
TAXES ACT 1988) TO, OR IN RESPECT, OF ANY OF THE TRANSFERRED U.K. EMPLOYEES (OR
THEIR SPOUSES OR DEPENDANTS); AND (II) ARE NOT A PARTY TO OR OBLIGED TO
CONTRIBUTE TO ANY SCHEME OR ARRANGEMENT (INCLUDING A PERSONAL PENSION SCHEME AS
DEFINED IN SECTION 630 TAXES ACT 1988) HAVING AS ITS PURPOSE OR ONE OF ITS
PURPOSES THE MAKING OF ANY SUCH PAYMENTS, OR THE PROVISION OF ANY SUCH BENEFITS,
AS ARE MENTIONED IN SUB-PARAGRAPH (A) ABOVE.  NO UNDERTAKING OR ASSURANCE HAS
BEEN GIVEN TO ANY OF THE TRANSFERRED U.K. EMPLOYEES (OR THEIR SPOUSES OR
DEPENDANTS) AS TO THE CONTINUANCE OR INTRODUCTION OR IMPROVEMENT OF ANY BENEFITS
REFERRED TO IN THIS SECTION 3.13(G) WHICH THE SELLERS WOULD BE REQUIRED TO
IMPLEMENT IN ACCORDANCE WITH GOOD INDUSTRIAL RELATIONS PRACTICE, WHETHER OR NOT
THERE IS ANY LEGAL OBLIGATION TO DO SO.


 


3.14.                        PERMITS, LICENSES AND FRANCHISES.  ALL MATERIAL
PERMITS, LICENSES, APPROVALS, FRANCHISES, AUTHORIZATIONS, EXEMPTIONS,
CLASSIFICATIONS, REGISTRATIONS, AND SIMILAR DOCUMENTS OR INSTRUMENTS ISSUED BY
ANY GOVERNMENTAL ENTITY TO ANY SELLER NECESSARY FOR THE BUSINESS AS CURRENTLY
CONDUCTED (COLLECTIVELY, THE “PERMITS”), ARE LISTED IN SECTION 3.14 OF THE
DISCLOSURE SCHEDULE.  ALL PERMITS ARE VALID AND IN FULL FORCE AND EFFECT.  EACH
PERMIT HAS BEEN DULY OBTAINED AND, TO THE KNOWLEDGE OF THE SELLERS IS NOT
SUBJECT TO ANY PENDING OR THREATENED ADMINISTRATIVE OR JUDICIAL PROCEEDING TO
REVOKE, CANCEL OR DECLARE SUCH PERMIT INVALID IN ANY MATERIAL RESPECT.  THE
PERMITS ARE SUFFICIENT AND ADEQUATE IN ALL MATERIAL RESPECTS TO PERMIT THE
CONTINUED LAWFUL CONDUCT OF THE BUSINESS IN THE MANNER NOW CONDUCTED AND AS HAS
BEEN PROPOSED BY THE SELLERS TO BE CONDUCTED, AND NONE OF THE OPERATIONS OF THE
BUSINESS IS BEING CONDUCTED IN A MANNER THAT VIOLATES IN ANY MATERIAL RESPECT
ANY OF THE TERMS OR CONDITIONS UNDER WHICH ANY PERMIT WAS GRANTED.  THE SELLERS
ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS REQUIRED FOR THE
CONTINUED EFFECTIVENESS OF EACH SUCH PERMIT, AND THERE IS NO PENDING OR, TO THE
KNOWLEDGE OF THE SELLERS, THREATENED, REVOCATION OR INVOLUNTARY NON-RENEWAL OF
ANY SUCH PERMIT.


 


3.15.                        ENVIRONMENTAL LAWS.  EACH OF THE SELLERS IN
RELATION TO THE ASSETS (INCLUDING FOR THE AVOIDANCE OF DOUBT THE TRANSFERRED
U.K. EMPLOYEES) AND PARTHENON LTD. AND/OR THE BUSINESS, HAS OBTAINED, MAINTAINED
IN EFFECT AND IS IN COMPLIANCE WITH AND HAS NO LIABILITY UNDER ALL LICENSES,
PERMITS, REGISTRATIONS, APPROVALS AND OTHER AUTHORIZATIONS REQUIRED UNDER ALL
APPLICABLE LAWS, REGULATIONS AND OTHER REQUIREMENTS OF GOVERNMENTAL OR
REGULATORY AUTHORITIES RELATING TO POLLUTION OR TO HEALTH, SAFETY (INCLUDING
WORKER SAFETY) OR TO THE PROTECTION OF THE ENVIRONMENT, INCLUDING WITHOUT
LIMITATION, NATURAL RESOURCES (ALL SUCH LAWS, REGULATIONS, LICENSES, PERMITS,

 

23

--------------------------------------------------------------------------------


 


REGISTRATIONS, APPROVALS, AUTHORIZATIONS AND REQUIREMENTS BEING COLLECTIVELY
REFERRED TO AS “ENVIRONMENTAL LAWS”) AND IS, AND HAS BEEN, IN COMPLIANCE WITH
ALL AND HAS NO LIABILITY (INCLUDING LIABILITY TO UPGRADE PREMISES OR WORK
PLACES) UNDER ENVIRONMENTAL LAWS (WHETHER OR NOT ENFORCED), EXCEPT WHERE THE
FAILURE TO OBTAIN, MAINTAIN OR COMPLY OR THE LIABILITY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, THERE HAS
BEEN NO RELEASE OR, TO THE KNOWLEDGE OF THE SELLERS, THREATENED RELEASE OF ANY
HAZARDOUS MATERIAL TO THE ENVIRONMENT ORIGINATING AT, ON, FROM OR IN CONNECTION
WITH ANY OF THE LEASED REAL PROPERTY OR PROPERTIES OWNED, USED OR OCCUPIED BY
PARTHENON LTD. AT ANY TIME, OR THE SELLERS’ OR PARTHENON LTD.’S OPERATIONS
THEREAT DURING THE PERIOD THAT THE SELLERS HAVE OWNED, USED, LEASED OR OCCUPIED
THE SAME, EXCEPT FOR ANY SUCH RELEASES THAT WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER THE SELLERS NOR PARTHENON LTD. HAVE RECEIVED WRITTEN NOTICE OF
NOR, TO THE KNOWLEDGE OF SELLERS, IS THERE ANY ALLEGED VIOLATION OF OR LIABILITY
UNDER ANY ENVIRONMENTAL LAWS IN CONNECTION WITH THE PRESENT OR PAST BUSINESSES
OR PROPERTIES OF THE SELLERS OR PARTHENON LTD., INCLUDING WITHOUT LIMITATION
OFF-SITE WASTE DISPOSAL, AND THERE EXISTS NO WRIT, INJUNCTION, DECREE, ORDER OR
JUDGMENT OUTSTANDING, NOR ANY LAWSUIT, PROCEEDING, CITATION, SUMMONS OR
GOVERNMENT AGENCY INVESTIGATION RELATING THERETO, EXCEPT, IN ANY CASE, FOR ANY
SUCH MATTERS THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THIS SECTION 3.15
IS THE SOLE AND EXCLUSIVE REPRESENTATION AS TO ENVIRONMENTAL MATTERS.  TO THE
EXTENT (AND ONLY TO THE EXTENT) THAT THE FOREGOING WARRANTIES OF THIS SECTION
3.15 ARE MADE IN RELATION TO PARTHENON LTD., SUCH WARRANTIES SHALL BE READ TO
THE EXTENT THEY RELATE TO PARTHENON LTD. AS THOUGH PREFACED AND/OR LIMITED BY
THE WORDS “TO THE KNOWLEDGE OF THE SELLERS” AND FOR THE AVOIDANCE OF DOUBT, THE
FOREGOING PROVISION SHALL NOT APPLY GENERALLY IN RELATION TO THE WARRANTIES AT
SECTION 3.15 AND NOT TO ANY OTHER WARRANTIES IN THIS AGREEMENT.


 


3.16.                        COMPLIANCE WITH LAWS.  THE BUSINESS AND OPERATIONS
OF THE SELLERS HAVE NOT BEEN, AND ARE NOT BEING, CONDUCTED IN VIOLATION IN ANY
MATERIAL RESPECT OF ANY APPLICABLE LAWS.  NO SELLER HAS RECEIVED WRITTEN NOTICE
OF ANY VIOLATIONS OF LAWS, THE EFFECT OF WHICH WOULD BE MATERIAL TO THE BUSINESS
OR TO ANY OF THE ASSETS.


 


3.17.                        MATERIAL ASSETS.  THE ASSETS ARE IN THE POSSESSION
OF THE SELLERS AND REPRESENT IN ALL MATERIAL RESPECTS ALL OF THE PROPERTY THAT
IS NECESSARY TO THE CONDUCT OF THE BUSINESS AS NOW CONDUCTED AND AS PRESENTLY
CONTEMPLATED TO BE CONDUCTED BY THE SELLERS.  THERE ARE NO ASSETS OTHER THAN THE
EXCLUDED ASSETS USED BY, OR OWNED BY, THE SELLERS THAT ARE NOT BEING SOLD
HEREUNDER TO THE BUYERS.


 


3.18.                        FINDERS; BROKERS.  WITH THE EXCEPTION OF FEES AND
EXPENSES PAYABLE TO THE VAN TULLEKEN COMPANY, WHICH SHALL BE THE SELLERS’ SOLE
RESPONSIBILITY, THE SELLERS ARE NOT A PARTY TO ANY AGREEMENT WITH ANY FINDER OR
BROKER OR IN ANY WAY OBLIGATED TO ANY FINDER OR BROKER FOR ANY COMMISSIONS, FEES
OR EXPENSES IN CONNECTION WITH THE ORIGIN, NEGOTIATION, EXECUTION OR PERFORMANCE
OF THIS AGREEMENT OR ANYTHING IN IT.


 


3.19.                        NO OTHER REPRESENTATIONS AND WARRANTIES.  EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES OF THE SELLERS, NEITHER IHI NOR ANY
SELLER, OR ANY OTHER PERSON, MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION
OR WARRANTY ON BEHALF OF THE SELLERS OR IHI, INCLUDING, WITHOUT LIMITATION,
REPRESENTATIONS OR WARRANTIES AS TO THE PROBABLE SUCCESS OR PROFITABILITY OF THE
OWNERSHIP, USE OR OPERATION OF THE ASSETS BY THE BUYERS AFTER THE CLOSING.

 

24

--------------------------------------------------------------------------------


 


SECTION 4.
REPRESENTATIONS OF THE BUYERS


 

The Buyers, jointly and severally, represent and warrant as follows:

 


4.1.                              CORPORATE EXISTENCE.


 


(A)                                  THE U.S. BUYER IS A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION AND HAS THE REQUISITE POWER AND AUTHORITY TO
OWN, LEASE AND OPERATE THE ASSETS AND TO CARRY ON ITS BUSINESS AS THE SAME IS
NOW BEING CONDUCTED.  THE U.S. BUYER IS DULY AUTHORIZED, QUALIFIED OR LICENSED
TO DO BUSINESS AS A FOREIGN CORPORATION AND IN GOOD STANDING IN EVERY
JURISDICTION WHERE, BY REASON OF THE NATURE OF ITS BUSINESS OR THE CHARACTER OF
THE ASSETS, THE FAILURE TO BE SO QUALIFIED WOULD HAVE A MATERIAL ADVERSE EFFECT
ON THE ABILITY OF THE BUYERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
(A “BUYER MATERIAL ADVERSE EFFECT”).


 


(B)                                 THE U.K. BUYER IS A PRIVATE COMPANY LIMITED
BY SHARES AND ORGANIZED UNDER THE LAWS OF ENGLAND AND WALES, DULY ORGANIZED AND
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION AND HAS THE REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND
OPERATE THE ASSETS AND TO CARRY ON ITS BUSINESS AS THE SAME IS NOW BEING
CONDUCTED.  THE U.K. BUYER IS DULY AUTHORIZED, QUALIFIED OR LICENSED TO DO
BUSINESS AS A FOREIGN CORPORATION AND IN GOOD STANDING IN EVERY JURISDICTION
WHERE, BY REASON OF THE NATURE OF ITS BUSINESS OR THE CHARACTER OF THE ASSETS,
THE FAILURE TO BE SO QUALIFIED WOULD HAVE A BUYER MATERIAL ADVERSE EFFECT.


 


4.2.                              CORPORATE AUTHORITY.  THIS AGREEMENT AND THE
CONSUMMATION OF ALL OF THE TRANSACTIONS PROVIDED FOR HEREIN HAVE BEEN DULY
AUTHORIZED BY THE RESPECTIVE BOARD OF DIRECTORS OF THE BUYERS AND HAVE BEEN DULY
AUTHORIZED BY ALL REQUISITE CORPORATE, SHAREHOLDER OR OTHER ACTION PRIOR TO
CLOSING BY THE BUYERS, AND EACH OF THE BUYERS HAVE FULL POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM THEIR RESPECTIVE OBLIGATIONS
HEREUNDER.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BUYERS,
AND CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF EACH OF THE BUYERS,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY FRAUDULENT TRANSFER, REORGANIZATION,
MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY AFFECTING THE ENFORCEMENT
OF CREDITOR’S RIGHTS AND TO GENERAL PRINCIPLES OF EQUITY.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE BUYERS OR THE CONSUMMATION BY THE BUYERS OF
THE TRANSACTIONS CONTEMPLATED, HEREBY WILL NOT VIOLATE OR CONFLICT WITH ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE U.S. BUYER OR
THE MEMORANDUM OR ARTICLES OF ASSOCIATION OF THE U.K. BUYER, OR RESULT IN ANY
BREACH OR CONSTITUTE ANY DEFAULT UNDER, OR ENCUMBRANCE UPON, ANY MATERIAL
CONTRACT OR INDENTURE, MORTGAGE, LEASE, LICENSE, GRANT OR NOTE TO WHICH THE
BUYERS ARE SUBJECT OR ARE A PARTY.


 


4.3.                              GOVERNMENTAL APPROVALS; CONSENTS.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND ALL OTHER DOCUMENTS CONTEMPLATED
HEREUNDER DO NOT VIOLATE ANY ORDER, JUDGMENT OR DECREE TO WHICH THE BUYERS ARE
SUBJECT.  NO CLAIM, LEGAL ACTION, SUIT, ARBITRATION, GOVERNMENTAL INVESTIGATION,
ACTION, OR OTHER LEGAL OR ADMINISTRATIVE PROCEEDING IS PENDING OR, TO THE
KNOWLEDGE OF THE BUYERS, THREATENED AGAINST THE BUYERS WHICH WOULD ENJOIN OR
DELAY THE TRANSACTIONS CONTEMPLATED HEREBY.  NO CONSENT IS OR HAS BEEN REQUIRED
ON THE PART OF THE BUYERS IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS

 

25

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY EXCEPT FOR (A) NOTIFICATION PURSUANT TO, AND EXPIRATION OR
TERMINATION OF THE WAITING PERIOD UNDER, THE HART-SCOTT ACT AND NOTIFICATION
PURSUANT TO, AND APPROPRIATE CLEARANCES (OR DEEMED CLEARANCES) HAVING BEEN
OBTAINED IN RESPECT OF THE GERMAN ACT AGAINST RESTRAINTS OF COMPETITION AND THE
AUSTRIAN CARTEL ACT, AND (B) SUCH CONSENTS, THE FAILURE OF WHICH TO OBTAIN OR
MAKE WOULD NOT HAVE A BUYER MATERIAL ADVERSE EFFECT.


 


4.4.                              FINDERS; BROKERS.  NEITHER BUYER IS A PARTY TO
ANY AGREEMENT WITH ANY FINDER OR BROKER, OR IN ANY WAY OBLIGATED TO ANY FINDER
OR BROKER FOR ANY COMMISSIONS, FEES OR EXPENSES, IN CONNECTION WITH THE ORIGIN,
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT.


 


4.5.                              FINANCIAL CAPACITY.  THE BUYERS HAVE IN HAND
CASH OR HAVE OBTAINED A COMMITMENT LETTER FROM A LENDER SATISFACTORY TO THE
BUYERS (THE “BUYERS’ LENDER”) SUFFICIENT FOR FINANCING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “FINANCING COMMITMENT”).


 


4.6.                              NO OTHER REPRESENTATIONS OR WARRANTIES. 
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 4,
NEITHER OF THE BUYERS NOR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY ON BEHALF OF THE BUYERS.


 


SECTION 5.
AGREEMENTS OF THE BUYERS AND THE SELLERS


 


5.1.                              OPERATION OF THE BUSINESS.  EXCEPT AS
DISCLOSED IN SECTION 5.1 OF THE DISCLOSURE SCHEDULE, THE SELLERS COVENANT THAT
UNTIL THE CLOSING THEY WILL, AND WILL CAUSE PARTHENON LTD. TO, IN A MANNER
CONSISTENT WITH THEIR RESPECTIVE PAST PRACTICES, TO MAINTAIN AND PRESERVE INTACT
THE BUSINESS AND TO MAINTAIN THE ORDINARY AND CUSTOMARY RELATIONSHIPS OF THEIR
AUTHORS, SUPPLIERS, CUSTOMERS AND OTHER BUSINESSES HAVING BUSINESS RELATIONSHIPS
WITH ANY OF THEM, WITH A VIEW TOWARD PRESERVING FOR THE BUYERS TO AND AFTER THE
CLOSING DATE THE BUSINESS, THE ASSETS AND THE GOODWILL ASSOCIATED THEREWITH. 
UNTIL THE CLOSING DATE, THE SELLERS SHALL (I) USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO MAINTAIN ALL THEIR OR PARTHENON LTD.’S TANGIBLE ASSETS OWNED OR USED
BY SELLERS IN THE BUSINESS IN GOOD CONDITION AND REPAIR (SUBJECT TO NORMAL WEAR
AND TEAR), (II) MAINTAIN THEIR AND PARTHENON LTD.’S INSURANCE POLICIES AND
PERMITS IN CONNECTION WITH OR RELATING TO THE BUSINESS IN FULL FORCE AND EFFECT,
(III) USE THEIR COMMERCIALLY REASONABLE EFFORTS TO REPAIR, RESTORE OR REPLACE
ANY OF THEIR OR PARTHENON LTD.’S ASSETS USED IN THE BUSINESS THAT ARE DAMAGED,
DESTROYED, LOST OR STOLEN, (IV) USE THEIR COMMERCIALLY REASONABLE EFFORTS TO
COMPLY WITH ALL APPLICABLE CONTRACTS, PERMITS AND LAWS, INCLUDING WITHOUT
LIMITATION, COMMON LAW, RULES, ORDINANCES, CODES AND REGULATIONS OF ANY NATIONAL
(U.S. OR FOREIGN), STATE OR LOCAL GOVERNMENT, AGENCY OR BODY IN ANY JURISDICTION
(“LAWS”) RELATING TO OR FOR THE BENEFIT OF THE BUSINESS, (V) PROPERLY FILE ALL
TAX RETURNS, ANNUAL REPORTS AND OTHER RETURNS AND REPORTS REQUIRED TO BE FILED
BY THEM WITH RESPECT TO THE BUSINESS OR ASSETS, AND (VI) FULLY PAY WHEN DUE ALL
TAXES AND FEES PAYABLE BY THEM OR PARTHENON LTD. WITH RESPECT TO THE BUSINESS OR
ASSETS.  THE SELLERS SHALL MAINTAIN AND SHALL CAUSE PARTHENON LTD. TO MAINTAIN
THEIR CORPORATE EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF
INCORPORATION OR ORGANIZATION.  UNTIL THE CLOSING DATE, THE SELLERS SHALL, AND
SHALL CAUSE PARTHENON LTD. TO, CONTINUE TO OPERATE AND CONDUCT THE BUSINESS IN
THE ORDINARY COURSE, AND MAINTAIN THEIR RESPECTIVE BOOKS AND RECORDS IN
ACCORDANCE WITH PAST PRACTICE AND WILL NOT, WITHOUT THE PRIOR WRITTEN APPROVAL
OF THE BUYERS, EXCEPT AS SET FORTH IN SECTION 5.1 OF THE DISCLOSURE SCHEDULE OR
WITH RESPECT TO THE EXCLUDED ASSETS OR EXCLUDED

 

26

--------------------------------------------------------------------------------


 


LIABILITIES, TAKE ANY OF THE FOLLOWING ACTIONS (EXCLUDING ANY SUCH ACTIONS AS
ARE CONSISTENT WITH THE SELLERS’ EXISTING BUSINESS PLANS AND THAT HAVE BEEN
DISCLOSED TO BUYERS IN WRITING):


 


(A)                                  SELL, TRANSFER OR OTHERWISE DISPOSE OF OR
ENCUMBER ANY OF THEIR PROPERTIES (INCLUDING ANY TERMINATION, OR THE GIVING OF A
NOTICE TO TERMINATE, A LEASE OR TENANCY) OR ASSETS, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)                                 CANCEL ANY MATERIAL DEBTS OR WAIVE ANY
MATERIAL CLAIMS OR RIGHTS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  INCREASE OR GRANT ANY INCREASE IN THE
COMPENSATION OF OFFICERS OR EMPLOYEES, EXCEPT FOR INCREASES (I) IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE, OR (II) AS REQUIRED BY ANY
BENEFIT PLAN;


 


(D)                                 MAKE ANY CAPITAL EXPENDITURE OR COMMITMENT,
OTHER THAN (I) IN THE ORDINARY COURSE OF BUSINESS, OR (II) PURSUANT TO EXISTING
COMMITMENTS OR BUSINESS PLANS THAT HAVE BEEN DISCLOSED TO BUYER IN WRITING;
PROVIDED, THAT IN NO EVENT SHALL ANY CAPITAL EXPENDITURE EXCEED $30,000;


 


(E)                                  COMMENCE LITIGATION OR ARBITRATION
PROCEEDINGS OR, EXCEPT IN THE NORMAL COURSE OF BUSINESS, COMPROMISE, SETTLE, OR
RELEASE SUCH PROCEEDINGS OR WAIVE MATERIAL RIGHTS IN RELATION TO SUCH
PROCEEDINGS;


 


(F)                                    EXCEPT WITH RESPECT TO ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS IN THE ORDINARY COURSE OF BUSINESS, INCUR, ASSUME OR
GUARANTEE ANY INDEBTEDNESS FOR BORROWED MONEY OTHER THAN (I) INDEBTEDNESS FOR
BORROWED MONEY INCURRED IN THE ORDINARY COURSE OF BUSINESS OR (II) REFUNDINGS OF
EXISTING INDEBTEDNESS;


 


(G)                                 CREATE, ALTER, ISSUE, ACQUIRE, REDUCE, REPAY
OR REDEEM ANY PARTHENON SHARES;


 


(H)                                 AGREE OR UNDERTAKE, WHETHER IN WRITING OR
OTHERWISE, TO DO ANY OF THE FOLLOWING: (I) ADOPT, SPONSOR OR ENTER INTO ANY NEW
BENEFIT PLAN OR MODIFY ANY EXISTING BENEFIT PLAN FOR ANY EMPLOYEES (OR FORMER
EMPLOYEES) OR AMEND THE TERMS OF EMPLOYMENT OR ENGAGEMENT OF ANY EMPLOYEE
(EXCEPT IN THE USUAL COURSE OF BUSINESS) OR EMPLOY, ENGAGE, OR TERMINATE THE
EMPLOYMENT OR ENGAGEMENT OF ANY EMPLOYEE, EXCEPT FOR ANY SUCH TERMINATION “FOR
CAUSE” AND EXCEPT IN THE ORDINARY COURSE OF BUSINESS, (II) PARTICIPATE IN ANY
MERGER, CONSOLIDATION OR REORGANIZATION EXCEPT WITH REGARD TO PARTHENON INC.,
(III) BEGIN TO ENGAGE IN ANY NEW TYPE OF BUSINESS OR ENTER INTO A MATERIAL
LONG-TERM AGREEMENT OR OBLIGATION OUTSIDE THE ORDINARY COURSE OF BUSINESS, (IV)
ACQUIRE THE BUSINESS OR ANY BULK ASSETS OF ANY OTHER PERSON ENGAGED IN A
BUSINESS SIMILAR TO THE BUSINESS, (V) COMPLETELY OR PARTIALLY LIQUIDATE OR
DISSOLVE, OR (VI) TERMINATE ANY MATERIAL PART OF THE BUSINESS.


 


5.2.                              INVESTIGATION OF BUSINESS.  THE BUYERS MAY,
PRIOR TO THE CLOSING DATE, MAKE OR CAUSE TO BE MADE SUCH INVESTIGATION OF THE
BUSINESS AND OF THE FINANCIAL AND LEGAL CONDITION OF THE SELLERS AS THE BUYERS
DEEM NECESSARY OR ADVISABLE.  THE SELLERS WILL PERMIT THE BUYERS AND THEIR
AUTHORIZED AGENTS OR REPRESENTATIVES, INCLUDING THEIR INDEPENDENT ACCOUNTANTS,
TO HAVE FULL ACCESS TO THE BUSINESS, BOOKS AND RECORDS AT REASONABLE HOURS TO
REVIEW INFORMATION AND DOCUMENTATION RELATIVE TO THE PROPERTIES, BOOKS,
CONTRACTS AND COMMITMENTS RELATING TO THE ASSETS AND THE

 

27

--------------------------------------------------------------------------------


 


ASSUMED LIABILITIES.  THE BUYERS AND THEIR REPRESENTATIVES WILL HOLD IN
CONFIDENCE ALL CONFIDENTIAL INFORMATION OBTAINED FROM THE SELLERS, THEIR
OFFICERS, AGENTS, REPRESENTATIVES OR EMPLOYEES IN ACCORDANCE WITH THE PROVISIONS
OF THE LETTER DATED OCTOBER 24, 2002 BETWEEN THE BUYERS AND THE SELLERS (THE
“CONFIDENTIALITY LETTER”).


 


5.3.                              MUTUAL COOPERATION; NO INCONSISTENT ACTION.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THE SELLERS AND THE BUYERS AGREE TO USE THEIR REASONABLE BEST EFFORTS TO TAKE,
OR CAUSE TO BE TAKEN, ALL ACTIONS AND TO DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO, (I) SUCH CONSENTS
AND APPROVALS AS MAY BE REQUIRED UNDER THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HART-SCOTT ACT”) AND ANY SIMILAR
FOREIGN LEGISLATION (INCLUDING, WITHOUT LIMITATION, THE GERMAN ACT AGAINST
RESTRAINTS OF COMPETITION AND THE AUSTRIAN CARTEL ACT), AND (II) ANY CONSENTS
REQUIRED FOR THE ASSIGNMENT TO THE BUYERS OF THE CONTRACTS SET FORTH IN SECTION
5.3 OF THE DISCLOSURE SCHEDULE.


 


(B)                                 THE BUYERS AND THE SELLERS SHALL TIMELY AND
PROMPTLY MAKE ALL FILINGS WHICH MAY BE REQUIRED BY EACH OF THEM IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY UNDER THE
HART-SCOTT ACT AND ANY SIMILAR FOREIGN LEGISLATION (INCLUDING, WITHOUT
LIMITATION, THE GERMAN ACT AGAINST RESTRAINTS OF COMPETITION AND THE AUSTRIAN
CARTEL ACT).  EACH PARTY SHALL FURNISH TO THE OTHER SUCH NECESSARY INFORMATION
AND ASSISTANCE AS THE OTHER PARTY MAY REASONABLY REQUEST IN CONNECTION WITH THE
PREPARATION OF ANY NECESSARY FILINGS OR SUBMISSIONS BY IT TO ANY U. S. OR
FOREIGN GOVERNMENTAL AGENCY, INCLUDING, WITHOUT LIMITATION, ANY FILINGS
NECESSARY UNDER THE PROVISIONS OF THE HART-SCOTT ACT, THE GERMAN ACT AGAINST
RESTRAINTS OF COMPETITION AND THE AUSTRIAN CARTEL ACT.  EACH PARTY SHALL PROVIDE
THE OTHER PARTY THE OPPORTUNITY TO MAKE COPIES OF ALL CORRESPONDENCE, FILINGS OR
COMMUNICATIONS (OR MEMORANDA SETTING FORTH THE SUBSTANCE THEREOF) BETWEEN SUCH
PARTY OR ITS REPRESENTATIVES, ON THE ONE HAND, AND THE FEDERAL TRADE COMMISSION
(THE “FTC”), THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE
(THE “ANTITRUST DIVISION”) OR ANY SIMILAR FOREIGN GOVERNMENTAL AGENCY OR MEMBERS
OF THEIR RESPECTIVE STAFFS, ON THE OTHER HAND, WITH RESPECT TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)                                  THE SELLERS AND THE BUYERS SHALL EACH
NOTIFY AND KEEP THE OTHER ADVISED AS TO (I) ANY LITIGATION OR ADMINISTRATIVE
PROCEEDING PENDING AND KNOWN TO SUCH PARTY, OR TO ITS KNOWLEDGE THREATENED,
WHICH CHALLENGES THE TRANSACTIONS CONTEMPLATED HEREBY AND (II) ANY EVENT OR
CIRCUMSTANCE WHICH WOULD CONSTITUTE A BREACH OF THEIR RESPECTIVE REPRESENTATIONS
AND WARRANTIES IN THIS AGREEMENT, PROVIDED THAT THE FAILURE OF THE SELLERS OR
THE BUYERS TO COMPLY WITH CLAUSE (II) SHALL NOT SUBJECT THE SELLERS OR THE
BUYERS TO ANY LIABILITY HEREUNDER EXCEPT AS AND TO THE EXTENT THE SELLERS OR THE
BUYERS WOULD BE RESPONSIBLE FOR A BREACH OF SUCH REPRESENTATIONS AND WARRANTIES
PURSUANT TO SECTION 8 (INCLUDING, WITHOUT LIMITATION, THE LIMITATIONS ON
RECOVERY AND THE TIME PERIODS FOR BRINGING CLAIMS THEREUNDER).  THE SELLERS AND
THE BUYERS SHALL NOT TAKE ANY ACTION INCONSISTENT WITH THEIR OBLIGATIONS UNDER
THIS AGREEMENT OR WHICH WOULD MATERIALLY HINDER OR DELAY THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(D)                                 WITH RESPECT TO THE LEASES SET FORTH IN
SECTION 5.3 OF THE DISCLOSURE SCHEDULE, IF REQUESTED BY THE LANDLORDS THEREUNDER
IN ORDER TO EFFECT AN ASSIGNMENT THEREOF, THE

 

28

--------------------------------------------------------------------------------


 


BUYERS AGREE TO NAME AS AN ASSIGNEE, OR HAVE THE LEASES BEING ASSIGNED
GUARANTEED BY, A PERSON WITH CREDITWORTHINESS AT LEAST AS GREAT AS THAT OF CRC
PRESS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL SUCH PERSON OR ASSIGNEE ASSUME
OR BE RESPONSIBLE FOR ANY OBLIGATIONS TO THE EXTENT INCONSISTENT WITH THE
OBLIGATIONS OF THE BUYERS UNDER THIS AGREEMENT.


 


(E)                                  IHI AND THE SELLERS AGREE TO PROCURE THAT
THE JOINT ACCOUNT DESCRIBED IN CLAUSE 7 OF THE PARTHENON ACQUISITION AGREEMENT
IS TERMINATED PRIOR TO THE CLOSING.  TO THE EXTENT THAT SUCH FUNDS HAVE NOT BEEN
SO RETURNED, THEN SUCH JOINT ACCOUNT SHALL BE OPERATED IN ACCORDANCE WITH THE
BUYERS’ INSTRUCTIONS FOLLOWING THE CLOSING DATE.


 


5.4.                              PUBLIC DISCLOSURES.  EACH PARTY WILL ISSUE A
PRESS RELEASE PROMPTLY AFTER SIGNING THIS AGREEMENT, AND SHALL GIVE THE OTHER
PARTIES HERETO AN OPPORTUNITY TO REVIEW SUCH PRESS RELEASE PRIOR TO ITS
DISCLOSURE.  OTHER THAN THE ISSUANCE OF SUCH PRESS RELEASE, THE PARTIES AGREE
THAT, PRIOR TO THE CLOSING DATE, NEITHER THE BUYERS NOR THE SELLERS WILL ISSUE
ANY PRESS RELEASE OR MAKE ANY OTHER PUBLIC DISCLOSURES CONCERNING THIS
TRANSACTION OR THE CONTENTS OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY.  NOTWITHSTANDING THE ABOVE, NOTHING IN THIS SECTION 5.4 WILL
PRECLUDE ANY PARTY FROM MAKING ANY DISCLOSURES REQUIRED BY LAW OR REGULATION OR
NECESSARY AND PROPER IN CONJUNCTION WITH THE FILING OF ANY TAX RETURN OR OTHER
DOCUMENT REQUIRED TO BE FILED WITH ANY GOVERNMENTAL BODY, AUTHORITY OR AGENCY
WHETHER FOREIGN, FEDERAL, STATE OR LOCAL.


 


5.5.                              ACCESS TO RECORDS AND PERSONNEL.


 


(A)                                  THE PARTIES SHALL RETAIN THE BOOKS,
RECORDS, DOCUMENTS, INSTRUMENTS, ACCOUNTS, CORRESPONDENCE, WRITINGS, EVIDENCES
OF TITLE AND OTHER PAPERS RELATING TO THE ASSETS AND THE ASSUMED LIABILITIES IN
THEIR POSSESSION (THE “BOOKS AND RECORDS”) FOR THE PERIOD OF TIME SET FORTH IN
THEIR RESPECTIVE RECORDS RETENTION POLICIES ON THE CLOSING DATE OR FOR SUCH
LONGER PERIOD AS MAY BE REQUIRED BY LAW OR ANY APPLICABLE COURT ORDER.


 


(B)                                 THE PARTIES WILL ALLOW EACH OTHER REASONABLE
ACCESS TO SUCH BOOKS AND RECORDS, AND TO PERSONNEL HAVING KNOWLEDGE OF THE
WHEREABOUTS AND/OR CONTENTS OF SUCH BOOKS AND RECORDS, FOR LEGITIMATE BUSINESS
REASONS, SUCH AS THE PREPARATION OF TAX RETURNS OR THE DEFENSE OF LITIGATION. 
FOLLOWING THE CLOSING, EACH PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE
OUT-OF-POCKET COSTS (INCLUDING, WITHOUT LIMITATION, COPYING COSTS) INCURRED IN
PROVIDING SUCH RECORDS AND/OR PERSONNEL TO THE OTHER PARTY.  THE REQUESTING
PARTY WILL HOLD IN CONFIDENCE ALL CONFIDENTIAL INFORMATION IDENTIFIED AS SUCH
BY, AND OBTAINED FROM, THE DISCLOSING PARTY, ANY OF ITS OFFICERS, AGENTS,
REPRESENTATIVES OR EMPLOYEES, PROVIDED, HOWEVER, THAT INFORMATION WHICH (I) WAS
IN THE PUBLIC DOMAIN; (II) WAS IN FACT KNOWN TO THE REQUESTING PARTY ON A
NON-CONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE DISCLOSING PARTY, ITS
OFFICERS, AGENTS, REPRESENTATIVES OR EMPLOYEES; OR (III) BECOMES KNOWN TO THE
REQUESTING PARTY FROM OR THROUGH A THIRD PARTY NOT UNDER AN OBLIGATION OF
NON-DISCLOSURE TO THE DISCLOSING PARTY, SHALL NOT BE DEEMED TO BE CONFIDENTIAL
INFORMATION.


 


(C)                                  PRIOR TO THE CLOSING DATE, AND WITH THE
CONSENT OF THE SELLERS AND PARTHENON LTD. (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD), THE SELLERS AND PARTHENON LTD. WILL ALLOW REPRESENTATIVES OF THE
BUYERS REASONABLE ACCESS TO THE TRANSFERRED U.K. EMPLOYEES IN ORDER THAT THE
BUYERS CAN NEGOTIATE SUBSTANTIALLY EQUIVALENT TERMS AND CONDITIONS OF EMPLOYMENT
WITH ANY SUCH TRANSFERRED U.K. EMPLOYEES, WHICH MAY INCLUDE RESTRICTIVE
COVENANTS, SUCH TERMS AND CONDITIONS TO TAKE EFFECT ON THE CLOSING DATE.

 

29

--------------------------------------------------------------------------------


 


5.6.                              EMPLOYEE RELATIONS AND BENEFITS.


 


(A)                                  CONDUCT PRIOR TO CLOSING DATE.  PRIOR TO
THE CLOSING DATE, NEITHER THE BUYERS NOR THEIR RESPECTIVE AFFILIATES SHALL TAKE
ANY ACTION TO CAUSE THE SELLERS OR PARTHENON LTD. TO TERMINATE THE EMPLOYMENT OF
ANY EMPLOYEE, AND NEITHER THE SELLERS NOR PARTHENON LTD. SHALL BE UNDER ANY
OBLIGATION TO TERMINATE ANY EMPLOYEE.


 


(B)                                 CONTINUITY OF EMPLOYMENT.   THE PARTIES
HERETO INTEND THAT THERE SHALL BE CONTINUITY OF EMPLOYMENT WITH RESPECT TO ALL
EMPLOYEES WHO WERE EMPLOYED BY THE SELLERS AND PARTHENON LTD. IMMEDIATELY PRIOR
TO THE CLOSING DATE.


 


(C)                                  OFFERS OF EMPLOYMENT.  PRIOR TO THE CLOSING
DATE, THE BUYERS SHALL OFFER AT-WILL EMPLOYMENT TO (I) THE EMPLOYEES SET FORTH
ON SECTION 5.6(C)(I) OF THE DISCLOSURE SCHEDULE AND (II) ALL OTHER PERSONS
EMPLOYED BY THE SELLERS IMMEDIATELY PRIOR TO CLOSING EXCLUDING THE TUPE
EMPLOYEES AND EMPLOYEES OF PARTHENON LTD. (THE “OFFER EMPLOYEES”).  OFFER
EMPLOYEES WHO ACCEPT THE BUYERS’ LETTER OF EMPLOYMENT ARE TOGETHER WITH THE
TRANSFERRED U.K. EMPLOYEES REFERRED TO COLLECTIVELY AS “TRANSFERRED EMPLOYEES.”


 


(D)                                 COMPARABLE BENEFITS.  FOR ONE YEAR FOLLOWING
THE CLOSING DATE AND EFFECTIVE AS OF THE CLOSING DATE THE BUYERS SHALL, TO THE
EXTENT PRACTICABLE, OFFER SUCH COMPENSATION AND BENEFITS (INCLUDING, BUT NOT
LIMITED TO, HEALTH, WELFARE, PENSION, VACATION, SAVINGS AND SEVERANCE BENEFITS)
TO THE TRANSFERRED EMPLOYEES WHICH ARE SUBSTANTIALLY EQUIVALENT IN THE AGGREGATE
TO THE COMPENSATION AND BENEFITS THAT ARE IN EFFECT FOR SUCH EMPLOYEES
IMMEDIATELY PRIOR TO THE CLOSING.


 


(E)                                  BENEFIT PLAN PARTICIPATION.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION 5.6 OR EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW, THE TRANSFERRED EMPLOYEES SHALL CEASE ACTIVE PARTICIPATION IN
(AND ACCRUAL OF ADDITIONAL BENEFITS UNDER) ALL SELLER BENEFIT PLANS AS OF THE
CLOSING DATE.


 


(F)                                    EMPLOYMENT LIABILITIES.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS SECTION 5.6 OR SECTION 1.6, THE BUYERS
SHALL BE RESPONSIBLE AND LIABLE FOR (I) ALL LIABILITIES AND OBLIGATIONS RELATING
TO THE PARTICIPATION OF THE TRANSFERRED EMPLOYEES UNDER THE SELLER BENEFIT PLANS
ON OR AFTER THE CLOSING DATE (INCLUDING, BUT NOT LIMITED TO, MEDICAL, DENTAL AND
LIFE INSURANCE BENEFITS FOR THE BENEFIT OF TRANSFERRED EMPLOYEES WHO ARE
RECEIVING DISABILITY INCOME PAYMENTS UNDER ANY BENEFIT PLAN, BUT EXCLUDING
LONG-TERM DISABILITY INCOME BENEFITS PAYABLE TO THE TRANSFERRED EMPLOYEES FOR
LONG-TERM DISABILITY CLAIMS IN PAY STATUS PRIOR TO THE CLOSING) AND (II) ALL
LIABILITIES AND OBLIGATIONS IN CONNECTION WITH THE EMPLOYMENT (OR TERMINATION OF
EMPLOYMENT) OF THE TRANSFERRED EMPLOYEES ARISING ON OR AFTER CLOSING DATE,
INCLUDING THE ASSUMPTION OF ANY APPLICABLE EMPLOYMENT OR SEVERANCE AGREEMENTS
WITH RESPECT TO THE TRANSFERRED EMPLOYEES.  LIKEWISE, THE SELLERS SHALL BE
LIABLE AND SHALL HOLD THE BUYERS HARMLESS FOR ANY LIABILITIES AND OBLIGATIONS
RELATING TO THE EMPLOYMENT OF THE TRANSFERRED EMPLOYEES THAT ARE INCURRED PRIOR
TO CLOSING, REGARDLESS OF WHEN PAYABLE, TO THE EXTENT SUCH LIABILITIES AND
OBLIGATIONS ARE NOT REFLECTED ON THE FACE OF THE FINAL CLOSING STATEMENT, SAVE
FOR OBLIGATIONS ARISING FROM A FAILURE BY THE BUYERS TO COMPLY WITH THEIR
OBLIGATIONS UNDER REGULATION 10(3) OF THE U.K. EMPLOYMENT LEGISLATION IN
RELATION TO THE TUPE EMPLOYEES.

 

30

--------------------------------------------------------------------------------


 


(G)                                 TUPE EMPLOYEES. (I) THE SELLERS SHALL RETAIN
THE SERVICES OF THE TUPE EMPLOYEES WITH THE INTENT THAT THEIR CONTRACTS OF
EMPLOYMENT SHALL CONTINUE IN FORCE UNTIL THE CLOSING AND THEN BE TRANSFERRED TO
THE BUYER UNDER THE U.K. EMPLOYMENT LEGISLATION AND SHALL COMPLY, UNTIL THE
CLOSING, WITH ALL ITS OBLIGATIONS UNDER THE SAID CONTRACTS OF EMPLOYMENT, UNDER
STATUTE AND UNDER ANY AGREEMENT WITH ANY TRADE UNION.  (II) THE SELLERS SHALL
DISCHARGE AND HEREBY UNDERTAKES TO INDEMNIFY THE BUYERS’ GROUP AGAINST ALL
LIABILITIES, OBLIGATIONS, COSTS, CLAIMS AND DEMANDS ARISING FROM OR IN RESPECT
OF: (A) ANY PERSON OTHER THAN THE TUPE EMPLOYEES WHO ARE OR HAVE BEEN AT ANY
TIME PRIOR TO CLOSING ENGAGED TO ANY EXTENT IN THE U.K. BUSINESS; AND (B) ANY
OBLIGATION TO INFORM AND CONSULT REPRESENTATIVES OF THE U.K. EMPLOYEES UNDER THE
U.K. EMPLOYMENT LEGISLATION, SAVE FOR OBLIGATIONS ARISING FROM A FAILURE BY THE
BUYERS TO COMPLY WITH THEIR OWN OBLIGATIONS UNDER REGULATION 10(3) OF THE U.K.
EMPLOYMENT LEGISLATION IN RELATION TO THE TUPE EMPLOYEES.


 


(H)                                 DEFINED CONTRIBUTION PLANS.


 

(I)                                     VESTING; PARTICIPATION.  AS OF THE
CLOSING DATE, THE SELLERS SHALL CAUSE ALL TRANSFERRED EMPLOYEES TO BE FULLY
VESTED IN THEIR ACCOUNT BALANCES UNDER THE INFORMATION VENTURES L.L.C. 401
SAVINGS AND RETIREMENT PLAN (THE “SAVINGS PLAN”) AND, AS OF SUCH DATE, THE
ACTIVE PARTICIPATION BY TRANSFERRED EMPLOYEES IN THE SAVINGS PLAN SHALL CEASE.

 

(II)                                  DISTRIBUTION OF PLAN ASSETS.  THE SELLERS
SHALL CAUSE THE ACCOUNT BALANCES OF TRANSFERRED EMPLOYEES UNDER THE SAVINGS PLAN
TO BE AVAILABLE FOR DISTRIBUTION TO THE TRANSFERRED EMPLOYEES.  THE BUYERS SHALL
ALLOW TRANSFERRED EMPLOYEES WHO HAVE ELECTED TO TAKE SUCH DISTRIBUTIONS AND WHO
ARE THEN EMPLOYED BY EITHER OF THE BUYERS TO TRANSFER SUCH ACCOUNT BALANCES TO A
DEFINED CONTRIBUTION PLAN THAT IS INTENDED TO MEET THE QUALIFICATION
REQUIREMENTS OF CODE SECTION 401(A) THAT INCLUDES A CASH OR DEFERRED ARRANGEMENT
UNDER CODE SECTION 401(K) AND THAT COVERS SUCH TRANSFERRED EMPLOYEES (THE “BUYER
SAVINGS PLAN”).

 

(III)                               COOPERATION.  THE SELLERS AND THE BUYERS
SHALL PROVIDE EACH OTHER WITH SUCH RECORDS AND INFORMATION AS MAY BE NECESSARY
OR APPROPRIATE TO CARRY OUT THEIR OBLIGATIONS UNDER THIS SECTION 5.6(H), AND
SHALL COOPERATE IN TAKING SUCH OTHER ACTIONS AS MAY REASONABLY BE REQUIRED TO
EFFECT THE DISTRIBUTION AND TRANSFER OF ASSETS AND LIABILITIES AS DESCRIBED IN
THIS SECTION 5.6(H).

 


(I)                                     LIABILITY FOR INSURANCE CLAIMS.  IN
RESPECT OF INSURED CLAIMS ARISING OUT OF THE CONDUCT OF THE SELLERS OR PARTHENON
LTD. WHICH ARE ASSUMED BY THE BUYERS AS OF THE CLOSING, INCLUDING WITHOUT
LIMITATION, WORKERS COMPENSATION, GENERAL LIABILITY, PRODUCT LIABILITY AND
VEHICLE LIABILITY (HEREINAFTER COLLECTIVELY “CLAIMS”), UNTIL SUCH TIME AS THE
BUYERS PROVIDE THE SELLERS WITH SATISFACTORY EVIDENCE THAT IT HAS MADE
ARRANGEMENTS THROUGH ITS OWN INSURANCE COMPANIES AND ADMINISTRATORS TO PROMPTLY
PROCESS AND PAY SUCH CLAIMS, THE SELLERS SHALL PROCESS AND PAY SUCH CLAIMS AND
THE BUYERS HEREBY AGREE TO, WITHOUT DUPLICATION, PROMPTLY REIMBURSE THE SELLERS
FOR ANY AMOUNTS PAID AND COSTS INCURRED IN RESPECT OF SUCH CLAIMS.


 


(J)                                     WELFARE PLANS.  WITH RESPECT TO ANY
“WELFARE BENEFIT PLAN” (AS DEFINED IN SECTION 3(1) OF ERISA) PROVIDED BY THE
BUYERS FOR THE BENEFIT OF TRANSFERRED EMPLOYEES ON AND AFTER THE CLOSING, THE
BUYERS SHALL (I) CAUSE TO BE WAIVED ANY PRE-EXISTING CONDITION LIMITATIONS, IF
REQUIRED BY LAW AND (II) GIVE EFFECT, IN DETERMINING ANY DEDUCTIBLE AND MAXIMUM
OUT-OF-POCKET

 

31

--------------------------------------------------------------------------------


 


LIMITATIONS, TO CLAIMS INCURRED AND AMOUNTS PAID BY, AND AMOUNTS REIMBURSED TO,
SUCH EMPLOYEES WITH RESPECT TO SIMILAR PLANS MAINTAINED BY THE SELLERS OR
PARTHENON LTD. IMMEDIATELY PRIOR TO THE CLOSING.  THE SELLER SHALL BE
RESPONSIBLE FOR WELFARE BENEFIT CLAIMS OF TRANSFERRED EMPLOYEES MADE WITH
RESPECT TO TREATMENTS, COVERED SERVICES AND/OR BENEFITS RENDERED TO OR RECEIVED
BY SUCH TRANSFERRED EMPLOYEES AS OF OR BEFORE THE CLOSING DATE.


 


(K)                                  ACCRUED VACATION.  TO THE EXTENT OF THE
ACCRUED LIABILITY SET FORTH ON THE  FACE OF THE FINAL CLOSING STATEMENT:  (I)
WITH RESPECT TO ANY ACCRUED BUT UNUSED VACATION TIME TO WHICH ANY TRANSFERRED
EMPLOYEE IS ENTITLED PURSUANT TO THE VACATION POLICY APPLICABLE TO SUCH EMPLOYEE
IMMEDIATELY PRIOR TO THE CLOSING (THE “VACATION POLICY”), THE BUYERS SHALL ALLOW
SUCH TRANSFERRED EMPLOYEE TO USE SUCH ACCRUED VACATION TO THE EXTENT PERMITTED
BY LAW; (II) IF THE BUYERS DEEM IT NECESSARY TO DISALLOW SUCH EMPLOYEE FROM
TAKING SUCH ACCRUED VACATION, THE BUYERS SHALL BE LIABLE FOR AND PAY IN CASH TO
SUCH EMPLOYEE AN AMOUNT EQUAL TO SUCH VACATION TIME IN ACCORDANCE WITH TERMS OF
THE VACATION POLICY TO THE EXTENT REQUIRED BY LAW; AND (III) THE BUYERS SHALL BE
LIABLE FOR AND PAY IN CASH AN AMOUNT EQUAL TO SUCH ACCRUED VACATION TIME TO ANY
TRANSFERRED EMPLOYEE WHOSE EMPLOYMENT TERMINATES FOR ANY REASON SUBSEQUENT TO
CLOSING.


 


(L)                                     SEVERANCE.  THE BUYERS SHALL PROVIDE
SEVERANCE BENEFITS TO THE TRANSFERRED EMPLOYEES WHO ARE TERMINATED BY THE BUYERS
AFTER THE CLOSING FOR REASONS OTHER THAN FOR CAUSE OR SERIOUS INDIVIDUAL
MISCONDUCT, WHICH SEVERANCE BENEFITS SHALL BE AT LEAST AS FAVORABLE AS THOSE
PROVIDED BY THE SELLERS IMMEDIATELY PRIOR TO THE CLOSING.  THE SEVERANCE POLICY
OF THE SELLERS IS, AND HAS BEEN SINCE FEBRUARY 2002, TO PROVIDE ANY EMPLOYEE
(OTHER THAN THE TUPE EMPLOYEES AND THE PARTHENON LTD. EMPLOYEES) WHOSE
EMPLOYMENT IS TERMINATED FOR REASONS OTHER THAN FOR CAUSE WITH ONE WEEK PAY FOR
EACH COMPLETED YEAR OF SERVICE; PROVIDED, THAT THE MINIMUM SEVERANCE PAID TO ANY
SUCH EMPLOYEE IS EQUAL TO TWO WEEKS PAY AND THE MAXIMUM SEVERANCE PAID TO ANY
SUCH EMPLOYEE SHALL BE EQUAL TO TWENTY-SIX WEEKS PAY.


 


(M)                               SERVICE CREDIT.  WITH RESPECT TO THE
TRANSFERRED EMPLOYEES, THE BUYERS SHALL RECOGNIZE ALL SERVICE WITH THE SELLERS
AND PARTHENON LTD. FOR PURPOSES OF ELIGIBILITY AND VESTING UNDER THE BENEFIT
PLANS AND SEVERANCE POLICY PROVIDED BY THE BUYERS FOR THE BENEFIT OF TRANSFERRED
EMPLOYEES ON OR AFTER THE CLOSING TO THE EXTENT PERMITTED BY LAW AND THE BUYERS’
BENEFITS PLANS.


 


(N)                                 WARN ACT.  THE BUYERS AGREE TO PROVIDE ANY
REQUIRED NOTICE UNDER THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT AND
ANY OTHER APPLICABLE LAW (“WARN”) AND TO OTHERWISE COMPLY WITH ANY SUCH STATUTE
WITH RESPECT TO ANY “PLANT CLOSING” OR “MASS LAYOFF” (AS DEFINED IN WARN) OR
SIMILAR EVENT AFFECTING TRANSFERRED EMPLOYEES AND OCCURRING ON OR AFTER THE
CLOSING OR ARISING AS A RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
SELLERS SHALL BE EXCLUSIVELY RESPONSIBLE FOR ANY WARN OBLIGATIONS THAT ARISE
FROM TERMINATIONS OCCURRING PRIOR TO THE CLOSING, AND THE SELLERS REPRESENT THAT
THEY HAVE NOT AND WILL NOT EFFECT ANY LAYOFFS IN THE 90 DAYS PRIOR TO THE
CLOSING THAT WILL BE SUBJECT TO AGGREGATION WITH ANY LAYOFFS THAT MAY BE
EFFECTED BY THE BUYERS SUBJECT TO THE TERMS OF WARN, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS (AND EXCLUDING OUT OF THE ORDINARY COURSE ECONOMIC LAYOFFS).


 


(O)                                 COBRA.  TO THE EXTENT PRACTICAL, THE BUYERS
AGREE TO PROVIDE EACH “M&A QUALIFIED BENEFICIARY” (WITHIN THE MEANING OF
TREASURY REGULATION SECTION 54.49808-9) WITH ANY NOTICE REQUIRED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY UNDER THE CONSOLIDATED

 

32

--------------------------------------------------------------------------------


 


OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”), AND TO PROVIDE
CONTINUATION COVERAGE UNDER COBRA WITH RESPECT TO EACH M&A QUALIFIED
BENEFICIARY.


 


(P)                                 NO RIGHTS CONFERRED ON EMPLOYEES.  NOTHING
HEREIN, EXPRESSED OR IMPLIED, SHALL CONFER UPON ANY EMPLOYEE OR FORMER EMPLOYEE
OF THE SELLERS OR PARTHENON LTD. OR ANY OF THEIR AFFILIATES (INCLUDING, WITHOUT
LIMITATION, THE TRANSFERRED EMPLOYEES), ANY RIGHTS OR REMEDIES, INCLUDING,
WITHOUT LIMITATION, ANY RIGHT TO EMPLOYMENT OR CONTINUED EMPLOYMENT FOR ANY
SPECIFIED PERIOD OF ANY NATURE OR KIND WHATSOEVER, UNDER OR BY REASON OF THIS
AGREEMENT.


 


(Q)                                 FLEXIBLE SPENDING ACCOUNT.  THE SELLERS
SHALL BE RESPONSIBLE FOR ANY BENEFIT CLAIMS OF TRANSFERRED EMPLOYEES MADE WITH
RESPECT TO TREATMENTS, EXPENSES, COVERED SERVICES AND/OR BENEFITS RENDERED OR
RECEIVED BY OR WITH RESPECT TO THE TRANSFERRED EMPLOYEES UNDER IHI’S FLEXIBLE
SPENDING ACCOUNT PLAN DESCRIBED IN SECTION 3.13 OF THE DISCLOSURE SCHEDULE.


 


5.7.                              TRANSITION SERVICES.  EXCEPT FOR THE SELLERS’
DUTY TO COOPERATE AT THEIR EXPENSE WITH THE BUYERS AS PROVIDED ELSEWHERE IN THIS
AGREEMENT, FOR A PERIOD NOT TO EXCEED SIX (6) MONTHS FROM THE CLOSING, SELLERS
AGREE TO MAKE AVAILABLE TO BUYERS, AT COMMERCIALLY REASONABLE RATES (BUT IN ANY
EVENT NOT MORE THAN THE RATES AS WERE CHARGED FOR SUCH SERVICES AS REFLECTED IN
THE FINANCIAL STATEMENTS, OR THE ACCOUNTS (IN RESPECT OF PARTHENON LTD.)), SUCH
SERVICES AS BUYERS MAY REASONABLY REQUEST THAT SELLERS OR SELLERS’ AFFILIATES
FURNISHED DURING THE PRIOR TWELVE (12) MONTHS.


 


5.8.                              NON-SOLICITATION OF EMPLOYEES.


 


(A)                                  UNTIL THE CLOSING SHALL HAVE ACTUALLY
OCCURRED, THE BUYERS AND THE SELLERS ACKNOWLEDGE THAT THEY REMAIN SUBJECT TO THE
CONFIDENTIALITY LETTER, NOTWITHSTANDING SECTION 5.4.  THE SELLERS AND BUYERS
FURTHER ACKNOWLEDGE THAT THE VALUE TO THE SELLERS AND BUYERS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WOULD BE SUBSTANTIALLY DIMINISHED IF THE SELLERS
OR BUYERS OR ANY OF THEIR RESPECTIVE AFFILIATES WERE TO SOLICIT THE EMPLOYMENT
OF ANY EMPLOYEE OF THE OTHER OR THEIR RESPECTIVE AFFILIATES (OTHER THAN PURSUANT
TO SECTION 5.6 PRIOR TO THE CLOSING DATE).  ACCORDINGLY, THE PARTIES AGREE THAT,
FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE DATE HEREOF, NEITHER THE SELLERS,
IHI, PARTHENON LTD., TAYLOR & FRANCIS GROUP PLC NOR THE BUYERS, OR ANY OF THEIR
RESPECTIVE AFFILIATES, SHALL DIRECTLY OR INDIRECTLY SOLICIT THE EMPLOYMENT OF
ANY PERSON WHO IS AN EMPLOYEE OF THE SELLERS, IHI, PARTHENON LTD., TAYLOR &
FRANCIS GROUP PLC, THE BUYERS, OR ANY OF THEIR RESPECTIVE AFFILIATES; PROVIDED,
HOWEVER, THAT THE FOREGOING PROVISION (I) WILL TERMINATE WITH RESPECT TO THE
BUYERS, PARTHENON LTD. AND TAYLOR & FRANCIS GROUP PLC INSOFAR AS SUCH PROVISION
RELATES TO THE EMPLOYEES OF THE SELLERS OR PARTHENON LTD. AND (II) WILL NOT
PREVENT THE SELLERS, IHI, PARTHENON LTD., TAYLOR & FRANCIS GROUP PLC, THE
BUYERS, OR ANY OF THEIR RESPECTIVE AFFILIATES FROM HIRING ANY EMPLOYEE OF THE
SELLERS, IHI, PARTHENON LTD., TAYLOR & FRANCIS GROUP PLC OR THE BUYERS, AS THE
CASE MAY BE, OR ANY OF THEIR RESPECTIVE AFFILIATES (I) WHO RESPONDS TO A PUBLIC
ADVERTISEMENT PLACED IN ANY MEDIUM BY OR ON BEHALF OF SUCH PARTY, (II) WHO HAS
NOT BEEN EMPLOYED BY THE SELLERS, IHI, PARTHENON LTD., TAYLOR & FRANCIS GROUP
PLC, THE BUYERS, OR THEIR RESPECTIVE AFFILIATES DURING THE SIX (6) MONTHS
PRECEDING THE CLOSING DATE OR (III) WHO HAS BEEN TERMINATED BY THE SELLERS, IHI,
PARTHENON LTD., TAYLOR & FRANCIS GROUP PLC, THE BUYERS, OR THEIR RESPECTIVE
AFFILIATES PRIOR TO THE DATE HEREOF.

 

33

--------------------------------------------------------------------------------


 


(B)                                 THE SELLERS AND THE BUYERS AGREE THAT A
MONETARY REMEDY FOR A BREACH OF THE AGREEMENTS SET FORTH IN SECTION 5.8(A)
HEREOF WILL BE INADEQUATE AND IMPRACTICABLE AND FURTHER AGREE THAT SUCH A BREACH
WOULD CAUSE IRREPARABLE HARM, AND THAT THE NON-BREACHING PARTY SHALL BE ENTITLED
TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES.  IN THE EVENT OF SUCH A BREACH, THE BREACHING PARTY AGREES THAT
THE NON-BREACHING PARTY SHALL BE ENTITLED TO SUCH INJUNCTIVE RELIEF, INCLUDING
TEMPORARY RESTRAINING ORDERS, PRELIMINARY INJUNCTIONS AND PERMANENT INJUNCTIONS
AS A COURT OF COMPETENT JURISDICTION SHALL DETERMINE.


 


(C)                                  IF ANY OF THE PROVISIONS OF THIS SECTION
5.8 IS INVALID IN PART, IT SHALL BE CURTAILED, AS TO TIME, LOCATION OR SCOPE, TO
THE MINIMUM EXTENT REQUIRED FOR ITS VALIDITY UNDER THE LAWS OF THE UNITED STATES
AND SHALL BE BINDING AND ENFORCEABLE WITH RESPECT TO THE BUYERS AND SELLERS AS
SO CURTAILED.


 


(D)                                 SOLELY WITH RESPECT TO SECTIONS 5.8 AND 5.9,
THE TERM “AFFILIATE” SHALL MEAN (I) IN THE CASE OF THE SELLERS, THE SELLERS,
IHI, AND EACH OF THEIR AND ITS SUBSIDIARIES AND ANY PERSON THAT DIRECTLY OR
INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH, IHI, THE SELLERS AND EACH OF THEIR SUBSIDIARIES; PROVIDED,
HOWEVER THAT IN NO EVENT SHALL “AFFILIATE” BE DEEMED TO INCLUDE ANY IHI
STOCKHOLDER SOLELY IN ITS CAPACITY AS SUCH; AND (II), IN THE CASE OF THE BUYERS,
TAYLOR & FRANCIS GROUP PLC AND EACH OF THEIR SUBSIDIARIES AND ANY PERSON THAT
DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH, THE BUYERS, TAYLOR & FRANCIS PLC AND EACH OF THEIR
SUBSIDIARIES.


 


5.9.                              COVENANT NOT TO COMPETE.


 


(A)                                  THE SELLERS ACKNOWLEDGE THAT THE AGREEMENTS
AND COVENANTS CONTAINED IN THIS SECTION 5.9 ARE ESSENTIAL TO PROTECT THE VALUE
OF THE ASSETS BEING ACQUIRED BY THE BUYERS.  THEREFORE, THE SELLERS AGREE THAT
FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND ENDING ON THE SECOND (2ND)
ANNIVERSARY OF THE CLOSING DATE, THE SELLERS SHALL NOT, AND SHALL CAUSE ALL OF
THE AFFILIATES, SHAREHOLDERS, OFFICERS AND DIRECTORS OF THE SELLERS TO NOT:  (A)
PARTICIPATE OR ENGAGE, DIRECTLY OR INDIRECTLY, WHETHER AS AN EMPLOYEE, AGENT,
OFFICER, CONSULTANT, DIRECTOR, SHAREHOLDER, PARTNER, JOINT VENTURER, INVESTOR OR
OTHERWISE (I) IN PROVIDING, PUBLISHING, DISTRIBUTING, AND SELLING OR ARRANGING
OR FACILITATING THE DISTRIBUTION, PUBLISHING, PROVISION OR SELLING, OF
INFORMATION OR INFORMATION PRODUCTS TO PROFESSIONALS IN THE SCIENTIFIC,
TECHNICAL AND MEDICAL MARKETS OR (II) ENGAGING IN ANY OTHER BUSINESS CURRENTLY
CONDUCTED BY THE SELLERS; OR (B) INDUCE, SOLICIT OR ENDEAVOR TO ENTICE ANY
PERSON TO PROVIDE SERVICES AS A JOURNAL CONTRIBUTOR OR EDITOR OR BOOK AUTHOR FOR
ANY JOURNAL OR BOOK PUBLISHED (OR TO BE PUBLISHED IN ANY MEDIA) WHICH IS SIMILAR
TO OR COMPETITIVE WITH ANY PUBLICATION; PROVIDED, THAT THE FOREGOING SHALL NOT
PROHIBIT THE SELLERS FROM OWNING EQUITY SECURITIES IN A PUBLIC COMPANY IN AN
AMOUNT NOT TO EXCEED 5% OF THE ISSUED AND OUTSTANDING SHARES OF SUCH COMPANY;
AND PROVIDED, FURTHER THAT THE PARTIES ACKNOWLEDGE AND AGREE THAT THE BUSINESSES
CURRENTLY CONDUCTED BY IHI AND ITS SUBSIDIARIES (OTHER THAN THE SELLERS AND
PARTHENON LTD.) SHALL NOT BE DEEMED A VIOLATION OF THIS SECTION 5.9.


 


(B)                                 THE SELLERS AND THE BUYERS AGREE THAT A
MONETARY REMEDY FOR A BREACH OF THE AGREEMENTS SET FORTH IN SECTION 5.9(A)
HEREOF WILL BE INADEQUATE AND IMPRACTICABLE AND FURTHER AGREE THAT SUCH A BREACH
WOULD CAUSE IRREPARABLE HARM, AND THAT THE NON-BREACHING PARTY SHALL BE ENTITLED
TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES.  IN THE EVENT OF SUCH A BREACH, THE BREACHING PARTY AGREES THAT
THE NON-BREACHING PARTY

 

34

--------------------------------------------------------------------------------


 


SHALL BE ENTITLED TO SUCH INJUNCTIVE RELIEF, INCLUDING TEMPORARY RESTRAINING
ORDERS, PRELIMINARY INJUNCTIONS AND PERMANENT INJUNCTIONS, AS A COURT OF
COMPETENT JURISDICTION SHALL DETERMINE.  THE BUYERS, IHI AND SELLERS FURTHER
AGREE THAT NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF THE
NON-BREACHING PARTY IS NOT SUCCESSFUL FOR ANY REASON WHATSOEVER IN OBTAINING
TEMPORARY AND PERMANENT INJUNCTIVE RELIEF AGAINST THE BREACHING PARTY AND/OR ANY
OF ITS AFFILIATES, THE NON-BREACHING PARTY SHALL BE INDEMNIFIED AND HELD
HARMLESS FOR ANY LOSSES, LIABILITIES OR CLAIMS OF ANY KIND OR NATURE ARISING
FROM A BREACH OF THIS SECTION 5.9 REGARDLESS OF ANY LIMITATION OF LIABILITY SET
FORTH HEREIN.


 


(C)                                  IF ANY OF THE PROVISIONS OF THIS SECTION
5.9 IS INVALID IN PART, IT SHALL BE CURTAILED, AS TO TIME, LOCATION OR SCOPE, TO
THE MINIMUM EXTENT REQUIRED FOR ITS VALIDITY UNDER THE LAWS OF THE UNITED STATES
AND SHALL BE BINDING AND ENFORCEABLE WITH RESPECT TO THE SELLERS SHAREHOLDERS,
OFFICERS OR DIRECTORS AS SO CURTAILED.


 


5.10.                        USE OF NAMES.  BEGINNING PROMPTLY AFTER THE CLOSING
DATE (AND IN ANY EVENT NOT LATER THAN SIXTY (60) DAYS AFTER THE CLOSING DATE)
THE SELLERS SHALL (AT THEIR EXPENSE) CEASE ALL USE OF ALL COMPANY NAMES,
FICTITIOUS NAMES, PRODUCT NAMES AND OTHER NAMES USED BY THE SELLERS AT ANY TIME
ON OR BEFORE THE CLOSING DATE AND INCLUDED IN THE ASSETS, EXCEPT AS MAY BE
NECESSARY TO PERFORM THEIR OBLIGATIONS HEREUNDER.


 


5.11.                        CONFIDENTIALITY.  IHI AND THE SELLERS AND THEIR
RESPECTIVE AFFILIATES SHALL KEEP SECRET AND RETAIN IN CONFIDENCE CONSISTENT WITH
THEIR RESPECTIVE POLICIES REGARDING CONFIDENTIAL MATTERS, ALL CONFIDENTIAL
MATTERS RELATING TO THE BUSINESS AND THE ASSETS INCLUDING, BUT NOT LIMITED TO,
TRADE SECRETS, CUSTOMER LISTS, DETAILS OF CONSULTANT CONTRACTS, PRICING
POLICIES, OPERATIONAL METHODS, MARKETING PLANS OR STRATEGIES, PRODUCT
DEVELOPMENT TECHNIQUES OR PLANS, BUSINESS ACQUISITION PLANS, TECHNICAL
PROCESSES, DESIGNS AND DESIGN PROJECTS, INVENTIONS, SOFTWARE, SOURCE CODES,
OBJECT CODES, SYSTEMS DOCUMENTATION AND RESEARCH PROJECTS AND OTHER BUSINESS
AFFAIRS RELATING SOLELY TO THE BUSINESS AND SHALL NOT DISCLOSE THEM TO ANYONE
OUTSIDE OF THE BUYERS AND ITS AFFILIATES, PROVIDED, HOWEVER, THIS COVENANT SHALL
NOT APPLY (A) TO ANY INFORMATION WHICH IS OR BECOMES GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY IHI, THE SELLERS OR THEIR
AFFILIATES; (B) TO ANY INFORMATION WHICH IHI, THE SELLERS OR THEIR AFFILIATES
ARE REQUIRED BY SUBPOENA, COURT ORDER OR OTHER APPLICABLE LAW TO DISCLOSE,
PROVIDED THAT IHI OR THE SELLERS SHALL, IF PRACTICABLE, GIVE THE BUYERS AN
OPPORTUNITY TO OBTAIN INJUNCTIVE RELIEF OR A PROTECTIVE ORDER WITH RESPECT TO
SUCH INTENDED DISCLOSURE; PROVIDED, FURTHER THAT, FROM AND AFTER THE CLOSING,
“AFFILIATES” SHALL NOT INCLUDE PARTHENON LTD. FOR THE PURPOSE OF THIS SECTION
5.11.


 


5.12.                        TAX COOPERATION; ALLOCATION OF TAXES.


 


(A)                                  THE BUYERS AND THE SELLERS AGREE TO FURNISH
OR CAUSE TO BE FURNISHED TO EACH OTHER, UPON REQUEST, AS PROMPTLY AS
PRACTICABLE, SUCH INFORMATION AND ASSISTANCE RELATING TO THE ASSETS AND
PARTHENON LTD.  (INCLUDING, WITHOUT LIMITATION, ACCESS TO BOOKS AND RECORDS) AS
IS REASONABLY NECESSARY FOR THE FILING OF ALL TAX RETURNS, THE MAKING OF ANY
ELECTION RELATING TO TAXES, THE PREPARATION FOR ANY AUDIT BY ANY TAXING
AUTHORITY, AND THE PROSECUTION OR DEFENSE OF ANY CLAIM, SUIT OR PROCEEDING
RELATING TO ANY TAX.  THE BUYERS AND THE SELLERS SHALL COOPERATE WITH EACH OTHER
IN THE CONDUCT OF ANY AUDIT OR OTHER PROCEEDING RELATING TO TAXES INVOLVING THE
ASSETS OR PARTHENON LTD.  THE CONDUCT OF THE TAX AFFAIRS OF PARTHENON LTD. SHALL
BE SUBJECT TO THE PROVISIONS OF THE PARTHENON TAX COVENANT.

 

35

--------------------------------------------------------------------------------


 


(B)                                 ALL TAXES THAT ARISE FROM OR WITH RESPECT TO
THE ASSETS OTHER THAN PARTHENON LTD. AND WHICH ARE ATTRIBUTABLE TO A
POST-CLOSING TAX PERIOD SHALL BE BORNE BY THE BUYERS.  ALL TAXES THAT ARISE FROM
OR WITH RESPECT TO THE ASSETS OTHER THAN PARTHENON LTD. WHICH ARE ATTRIBUTABLE
TO A PRE-CLOSING TAX PERIOD SHALL BE BORNE BY THE SELLERS; PROVIDED, HOWEVER,
THAT THE SELLERS SHALL HAVE NO LIABILITY FOR ANY TAXES ATTRIBUTABLE TO ACTIONS
TAKEN BY THE BUYERS WITH RESPECT TO THE ASSETS OTHER THAN PARTHENON LTD. ON THE
CLOSING DATE THAT ARE OUT OF THE ORDINARY COURSE OF BUSINESS, OTHER THAN THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  ALL TAXES THAT ARISE WITH
RESPECT TO PARTHENON LTD. SHALL BE DEALT WITH IN ACCORDANCE WITH SECTION 5.14.

 


(C)                                  SUBJECT TO SECTION 5.13 WITH RESPECT TO ANY
VALUE ADDED TAX PAYABLE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND EXCLUDING ANY TAXES PAYABLE BY PARTHENON LTD., ALL EXCISE, SALES,
USE, VALUE ADDED, REGISTRATION STAMP, RECORDING, DOCUMENTARY, CONVEYANCING,
FRANCHISE, PROPERTY, TRANSFER, GAINS AND SIMILAR TAXES, LEVIES, CHARGES AND FEES
(COLLECTIVELY, “TRANSFER TAXES”) INCURRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE BORNE EQUALLY BY THE SELLERS AND THE
BUYERS; PROVIDED, HOWEVER, THE U.K. BUYER SHALL PAY ALL STAMP TAXES INCURRED IN
THE U.K. IN CONNECTION WITH THE TRANSACTION.  THE BUYERS AND THE SELLERS SHALL
COOPERATE IN PROVIDING EACH OTHER WITH ANY APPROPRIATE RESALE EXEMPTION
CERTIFICATIONS AND OTHER SIMILAR DOCUMENTATION.  THE PARTY THAT IS REQUIRED BY
APPLICABLE LAW TO MAKE THE FILINGS, REPORTS, OR RETURNS WITH RESPECT TO ANY
APPLICABLE TRANSFER TAXES SHALL DO SO, AND THE OTHER PARTY SHALL COOPERATE WITH
RESPECT THERETO AS NECESSARY.


 


(D)                                 NEITHER THE SELLERS NOR THE BUYERS SHALL BE
LIABLE UNDER THIS SECTION 5.12 FOR (I) ANY TAX RELATING TO THE ASSETS OTHER THAN
PARTHENON LTD, THE PAYMENT OF WHICH WAS MADE AFTER THE CLOSING BY ONE PARTY
WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT, OR (II) ANY SETTLEMENTS
EFFECTED AFTER THE CLOSING WITHOUT THE CONSENT OF THE OTHER PARTY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, OR RESULTING FROM ANY CLAIM, SUIT, ACTION,
LITIGATION OR OTHER PROCEEDING TAKING PLACE AFTER THE CLOSING IN WHICH THE OTHER
PARTY WAS NOT PERMITTED AN OPPORTUNITY TO REASONABLY PARTICIPATE.


 


5.13.                        VALUE ADDED TAX.

 


(A)                                  ALL AMOUNTS EXPRESSED IN THIS AGREEMENT AS
BEING PAYABLE BY OR TO THE U.K. BUYER ARE EXPRESSED EXCLUSIVE OF ANY VALUE ADDED
TAX WHICH MAY BE CHARGEABLE THEREON AND THE AMOUNT OF ANY SUCH VALUE ADDED TAX
SHALL BE PAYABLE IN ADDITION THERETO SUBJECT AS HEREINAFTER PROVIDED.


 


(B)                                 IF THE U.K. BUYER SO REQUESTS, THE SELLERS
AND THE U.K. BUYER SHALL USE ALL REASONABLE ENDEAVORS TO SECURE THAT THE
CONDITIONS OF ARTICLE 5(1) OF THE VALUE ADDED TAX (SPECIAL PROVISIONS) ORDER
1995 SI 1268 AND OF SECTION 49 OF THE VALUE ADDED TAX ACT 1994 ARE FULFILLED SO
THAT THE SALE OF THE ASSETS HEREUNDER IS PROPERLY TREATED AS NEITHER A SUPPLY OF
GOODS NOR A SUPPLY OF SERVICES FOR THE PURPOSES OF VALUE ADDED TAX AND THE
PROVISIONS OF SECTIONS 5.13(C) TO (E) SHALL APPLY ACCORDINGLY.


 


(C)                                  THE SELLERS SHALL ON THE CLOSING DATE
DELIVER TO THE U.K. BUYER ALL RECORDS REFERRED TO IN SECTION 49(1) OF THE VALUE
ADDED TAX ACT 1994 AND SHALL NOT MAKE ANY REQUEST TO HM CUSTOMS & EXCISE FOR
SUCH RECORDS TO BE RETAINED BY THE SELLERS AND THE U.K. BUYER HEREBY

 

36

--------------------------------------------------------------------------------


 


UNDERTAKES TO PRESERVE SUCH RECORDS FOR SUCH PERIODS AS MAY BE REQUIRED BY LAW
AND SHALL DURING THAT PERIOD AFFORD REASONABLE ACCESS TO THEM AT THE REQUEST OF
THE SELLERS.


 


(D)                                 IN THE EVENT THAT HM CUSTOMS & EXCISE
DETERMINE THAT VALUE ADDED TAX IS CHARGEABLE ON THE SALE OF THE ASSETS HEREUNDER
OR ANY OF THEM THEN THE SELLERS SHALL IMMEDIATELY NOTIFY THE U.K. BUYER OF SUCH
DETERMINATION AND THE U.K. BUYER AGREES THAT SUCH VALUE ADDED TAX SHALL BE
PAYABLE IN ADDITION TO THE SUM SPECIFIED IN SECTION 2 AND THE U.K. BUYER SHALL
(AGAINST PRODUCTION BY THE SELLERS OF TAX INVOICES IN RESPECT THEREOF) PAY THE
AMOUNT OF ANY SUCH VALUE ADDED TAX AND ANY INTEREST AND PENALTIES IN RESPECT OF
THE SAME FORTHWITH TO THE SELLERS BUT SUCH PAYMENT SHALL BE WITHOUT PREJUDICE TO
THE RIGHT OF THE U.K. BUYER UNDER THIS AGREEMENT TO CALL UPON THE SELLERS TO
MAKE OR JOIN AN APPEAL AGAINST THE AFORESAID DETERMINATION SUBJECT TO THE
PROVISIONS OF SECTION 5.13(E) BELOW.  FOR THE AVOIDANCE OF DOUBT, THE U.K. BUYER
SHALL NOT BE LIABLE TO PAY ANY AMOUNT IN RESPECT OF INTEREST AND PENALTIES WHICH
ARE INCURRED SOLELY AS A RESULT OF A DEFAULT BY THE SELLERS IN PAYING ANY AMOUNT
IN RESPECT OF VAT RECEIVED FROM THE U.K. BUYER TO HM CUSTOMS AND EXCISE.


 


(E)                                  THE U.K. BUYER AT ITS SOLE DISCRETION (BUT
AFTER CONSULTATION WITH THE SELLERS) MAY WITHIN TEN DAYS OF NOTIFICATION BY THE
SELLERS OF A DETERMINATION HAVING BEEN MADE BY HM CUSTOMS & EXCISE DISPUTE THAT
DETERMINATION OR REQUEST THE SELLERS TO DISPUTE OR JOIN WITH THE U.K. BUYER OR
ANY OTHER PERSON IN DISPUTING THAT DETERMINATION, INCLUDING THE MAKING OF A
FORMAL APPEAL TO THE VALUE ADDED TAX TRIBUNAL AND SUCH HIGHER COURT OF LAW AS
MAY SUBSEQUENTLY BE REQUIRED TO REACH A DECISION ON THE DISPUTE AND THE SELLERS
SHALL PROMPTLY COMPLY WITH ANY REASONABLE REQUEST BUT SHALL NOT BE OBLIGED TO
TAKE ANY ACTION UNDER THIS SECTION UNLESS THE U.K. BUYER SHALL INDEMNIFY THEM
AGAINST ALL COSTS AND EXPENSES SO INCURRED.

 


5.14.                        PARTHENON ACQUISITION AGREEMENT.  IHI AND THE
SELLERS HEREBY JOINTLY AND SEVERALLY COVENANT AND AGREE WITH THE U.K. BUYER AND
THE U.K. BUYER HEREBY COVENANTS AND AGREES WITH THE SELLERS AND IHI IN THE TERMS
OF SCHEDULE 6 TO THE PARTHENON ACQUISITION AGREEMENT (AS IF SUCH COVENANTS WERE
REPEATED IN THIS AGREEMENT, AS OF TODAY’S DATE BUT SUBJECT TO THE VARIATIONS SET
OUT IN SCHEDULE 5.14).


 


5.15.                        PARTHENON SHARES.  IHI AND THE SELLERS SHALL HAVE
WAIVED OR PROCURED THE WAIVER OF ANY RIGHTS OR RESTRICTIONS RELATING TO THE
TRANSFERABILITY OF THE PARTHENON SHARES (UNDER THE ARTICLES OF ASSOCIATION OF
PARTHENON LTD. OR OTHERWISE) AS OF THE CLOSING DATE.

 


5.16.                        NO CLAIMS.  IHI AND THE SELLERS UNDERTAKE TO THE
BUYERS THAT, IN THE EVENT OF ANY CLAIM BEING MADE AGAINST THEM FOR BREACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SCHEDULE 4 TO THE PARTHENON
ACQUISITION AGREEMENT (AS INCORPORATED BY SECTION 3 AND VARIED BY SCHEDULE
3.1(D) HERETO), THEY WILL NOT MAKE ANY CLAIM AGAINST EITHER OF THE BUYERS OR
PARTHENON LTD. OR AGAINST ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS OR
EMPLOYEES ON WHICH OR ON WHOM THEY MAY HAVE RELIED BEFORE AGREEING TO ANY TERMS
OF THIS AGREEMENT OR AUTHORIZING ANY STATEMENT IN THE DISCLOSURE LETTER AND/OR
IN THE DISCLOSURE SCHEDULE.


 


5.17.                        SEPARATE WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SCHEDULE 4 TO THE PARTHENON ACQUISITION AGREEMENT (AS
INCORPORATED BY SECTION 3 AND VARIED BY SCHEDULE 3.1(D) HERETO) ARE SEPARATE AND
INDEPENDENT AND, UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, ARE NOT LIMITED OR
RESTRICTED BY REFERENCE TO OR INFERENCE FROM THE TERMS OF ANY OTHER PROVISION OF
THIS

 

37

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OTHER PARTHENON LTD. REPRESENTATION OR WARRANTY (AS VARIED BY
SCHEDULE 3.1(D) HERETO).


 


5.18.                        BRING DOWN.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SCHEDULE 4 TO THE PARTHENON ACQUISITION AGREEMENT (AS INCORPORATED
BY SECTION 3 AND VARIED BY SCHEDULE 3.1(D) HERETO) SHALL BE DEEMED TO HAVE BEEN
REPEATED IMMEDIATELY PRIOR TO CLOSING BY REFERENCE TO THE FACTS AND
CIRCUMSTANCES THEN SUBSISTING.


 


5.19.                        PARTHENON ACQUISITION AGREEMENT.  THE BUYERS SHALL
CO-OPERATE WITH THE SELLERS AND THE SELLERS SHALL, AT THE SELLERS’ EXPENSE,
PROVIDE ALL REASONABLE ASSISTANCE TO THE SELLERS, TAKE ALL REASONABLE STEPS
REQUIRED BY THE SELLERS AND COMPLY WITH ALL REASONABLE REQUESTS MADE BY THE
SELLERS TO ENABLE OR ASSIST CRC PRESS U.K. TO COMPLY WITH ITS OBLIGATIONS UNDER
THE PARTHENON ACQUISITION AGREEMENT.


 


5.20.                        SECTION 338 ELECTION.  THE BUYERS OR ANY OF THEIR
ASSIGNS OR ANY PARTY RELATED TO THE BUYERS WILL NOT MAKE AN ELECTION PURSUANT TO
SECTION 338 OF THE CODE WITH RESPECT TO THE PARTHENON SHARES.


 


5.21.                        DIVIDENDS.  THE BUYERS OR ANY OF THEIR ASSIGNS OR
ANY PARTY RELATED TO THE BUYERS WILL NOT CAUSE PARTHENON LTD. TO PAY A DIVIDEND,
AS DEFINED IN SECTION 316 OF THE CODE, OUT OF THE CURRENT OR ACCUMULATED
EARNINGS AND PROFITS OF PARTHENON LTD. DURING THE CALENDAR YEAR ENDED DECEMBER
31, 2003, UNLESS PRIOR TO THE PAYMENT OF ANY SUCH DIVIDEND, THE BUYERS SHALL
HAVE CONSULTED WITH IHI.


 


SECTION 6.
CONDITIONS


 


6.1.                              CONDITIONS PRECEDENT TO OBLIGATIONS OF THE
BUYERS AND THE SELLERS.  THE RESPECTIVE OBLIGATIONS OF THE BUYERS AND THE
SELLERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING
CONDITIONS:


 


(A)                                  NO INJUNCTION, ETC.  AT THE CLOSING DATE,
THERE SHALL BE NO INJUNCTION, RESTRAINING ORDER OR DECREE OF ANY NATURE OF ANY
COURT OR GOVERNMENTAL AGENCY OR BODY OF COMPETENT JURISDICTION THAT IS IN EFFECT
THAT RESTRAINS OR PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE TRANSFER TO THE BUYERS BY THE SELLERS OF ANY ASSETS.


 


(B)                                 HSR ACT.  ALL FILINGS HAVE BEEN MADE AND ANY
APPLICABLE WAITING PERIOD UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN
TERMINATED.


 


(C)                                  GERMAN ACT AGAINST RESTRAINTS OF
COMPETITION.  WITH RESPECT TO THE GERMAN BUSINESS ACTIVITIES OF THE SELLERS AND
PARTHENON LTD (THE “GERMAN BUSINESS”) ONLY:


 

(I)                                     THE BUYERS HAVING RECEIVED WRITTEN
CONFIRMATION FROM THE GERMAN FEDERAL CARTEL OFFICE (“GFCO”) THAT THE ACQUISITION
OF THE ASSETS BY THE BUYERS (THE “ACQUISITION”) DOES NOT CONSTITUTE A
CONCENTRATION REQUIRING TO BE NOTIFIED TO SUCH OFFICE, OR

 

(II)                                  THE BUYERS HAVING RECEIVED WRITTEN
CONFIRMATION FROM THE GFCO

 

38

--------------------------------------------------------------------------------


 

THAT, REQUIRING TO BE SO NOTIFIED, THE GFCO HAS DECIDED NOT TO OPPOSE THE
ACQUISITION, OR

 

(III)                               THE RELEVANT WAITING PERIODS HAVING EXPIRED
WITHOUT THE GFCO HAVING PROHIBITED THE ACQUISITION.

 

In the event that the condition contained in this Section 6.1(c) is not
fulfilled prior to the fulfilment of the other conditions precedent set out in
this Section 6.1, the Buyers, the Sellers and IHI agree that the Buyers and IHI
and the Sellers shall proceed to consummate the transactions contemplated by
this Agreement save in respect of the German Business, and prior to such
consummation, the Sellers shall provide to the Buyers, a letter in the Agreed
Form between the Buyers, the Sellers and IHI, from CRC Press to Bernd Feldmann,
instructing him that the management of CRC Press and the Buyers will not be
issuing any new instructions as to how to make sales and compete in the German
market, and to therefore conduct the business in Germany as hitherto conducted
and in good faith, until such time as the GFCO approves, or is deemed to have
approved, the acquisition of the Assets by the Buyers.

 


6.2.                              CONDITIONS PRECEDENT TO OBLIGATION OF THE
SELLERS.  THE OBLIGATION OF THE SELLERS TO CONSUMMATE THE TRANSACTIONS PROVIDED
FOR IN THIS AGREEMENT IS SUBJECT TO FULFILLMENT OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                                  ACCURACY OF THE BUYERS’ REPRESENTATIONS AND
WARRANTIES; COVENANTS OF THE BUYERS.  (I) THE REPRESENTATIONS AND WARRANTIES OF
THE BUYERS CONTAINED IN THIS AGREEMENT (EXCEPT AS AFFECTED BY THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT) SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, EXCEPT TO THE EXTENT QUALIFIED BY MATERIALITY IN WHICH CASE, SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS, ON THE
DATE OF THIS AGREEMENT (UNLESS SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF
AN EARLIER DATE AND EXCEPT TO THE EXTENT CURED PRIOR TO THE CLOSING DATE), AND
ON THE CLOSING DATE OR SUCH EARLIER DATE AS THOUGH MADE ON SUCH DATE; PROVIDED,
HOWEVER, THAT THE SELLERS SHALL BE OBLIGATED TO PROCEED WITH THE CLOSING UNLESS
THE FAILURE OF ANY REPRESENTATION OR WARRANTY TO BE TRUE OR CORRECT CONSTITUTES
A BUYER MATERIAL ADVERSE EFFECT; (II) THE BUYERS SHALL HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL COVENANTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED
BY THEM PRIOR TO CLOSING; AND (III) THE SELLERS SHALL HAVE RECEIVED A
CERTIFICATE SIGNED BY AN OFFICER OF EACH OF THE BUYERS CERTIFYING THE MATTERS
SET FORTH IN CLAUSE (II) HEREOF AND CERTIFYING THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS OR, IF ANY SUCH REPRESENTATIONS AND WARRANTIES ARE QUALIFIED BY
MATERIALITY, IN ALL RESPECTS, AS OF THE CLOSING DATE (UNLESS SUCH
REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE) AND EXCEPT TO THE
EXTENT OTHERWISE DISCLOSED IN SUCH CERTIFICATE.  NOTWITHSTANDING THE FOREGOING,
IF THE CLOSING SHALL OCCUR AFTER THE BUYER’S DISCLOSURE OF BREACHES OF A
REPRESENTATION OR WARRANTY BY THE BUYERS THAT DID NOT CONSTITUTE A BUYER
MATERIAL EFFECT, SUCH BREACH SHALL NOT BE DEEMED WAIVED FOR ANY PURPOSE AND THE
BUYERS SHALL BE FULLY RESPONSIBLE FOR SUCH BREACH AND BE RESPONSIBLE TO
INDEMNIFY THE SELLERS IN ACCORDANCE WITH SECTION 8 HEREOF, AND


 


(B)                                 ASSUMPTION AGREEMENT.  EACH OF THE BUYERS
SHALL HAVE EXECUTED AN UNDERTAKING (THE “ASSUMPTION AGREEMENT”) SUBSTANTIALLY IN
THE FORM OF EXHIBIT C PURSUANT TO WHICH THE BUYERS AGREE TO ASSUME THE ASSUMED
LIABILITIES; AND

 

39

--------------------------------------------------------------------------------


 


(C)                                  ESCROW AGREEMENT.  THE BUYERS SHALL HAVE
EXECUTED AND DELIVERED TO THE SELLERS THE ESCROW AGREEMENT.


 


6.3.                              CONDITIONS PRECEDENT TO OBLIGATION OF THE
BUYERS.  THE OBLIGATION OF THE BUYERS TO CONSUMMATE THE TRANSACTIONS PROVIDED
FOR IN THIS AGREEMENT IS SUBJECT TO FULFILLMENT OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                                  ACCURACY OF REPRESENTATIONS AND WARRANTIES
OF THE SELLERS AND OF IHI; COVENANTS OF THE SELLERS.  THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS AND IHI CONTAINED IN THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THOSE SET OUT IN SCHEDULE 4 TO THE PARTHENON ACQUISITION
AGREEMENT (AS INCORPORATED BY SECTION 3 AND VARIED BY SCHEDULE 3.1(D) HERETO))
(EXCEPT AS AFFECTED BY THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT) SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS EXCEPT TO THE EXTENT QUALIFIED BY
MATERIALITY, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AND CORRECT IN ALL RESPECTS, ON THE DATE OF THIS AGREEMENT (EXCEPT TO THE EXTENT
CURED PRIOR TO THE CLOSING DATE AND UNLESS IN EACH CASE SUCH REPRESENTATIONS AND
WARRANTIES (INCLUDING, BUT NOT LIMITED TO, THE PARTHENON WARRANTIES) SPEAK AS OF
AN EARLIER DATE) AND ON THE CLOSING DATE OR SUCH EARLIER DATE AS THOUGH MADE ON
SUCH DATE; PROVIDED, HOWEVER, THAT THE BUYERS SHALL BE OBLIGATED TO PROCEED WITH
THE CLOSING UNLESS THE FAILURE OF ANY REPRESENTATION OR WARRANTY TO BE TRUE OR
CORRECT CONSTITUTES A MATERIAL ADVERSE EFFECT; (II) THE SELLERS SHALL HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS CONTAINED IN THIS AGREEMENT
TO BE PERFORMED BY IT PRIOR TO THE CLOSING (IT BEING AGREED THAT, PROVIDED THE
SELLERS COMPLY WITH THEIR OBLIGATIONS UNDER THIS AGREEMENT TO USE COMMERCIALLY
REASONABLY EFFORTS TO OBTAIN SUCH CONSENTS, THE FAILURE TO DELIVER ANY CONSENT
SHALL NOT BE DEEMED TO CONSTITUTE NONCOMPLIANCE OF ANY COVENANT); AND (III) THE
BUYERS SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY AN OFFICER OF EACH OF THE
SELLERS AND IHI CERTIFYING THE MATTERS SET FORTH IN CLAUSE (II) HEREOF AND
CERTIFYING THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS OR, IF ANY SUCH REPRESENTATIONS
AND WARRANTIES ARE QUALIFIED BY MATERIALITY, IN ALL RESPECTS, AS OF THE CLOSING
DATE (UNLESS SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE)
AND EXCEPT TO THE EXTENT OTHERWISE DISCLOSED IN SUCH CERTIFICATE. 
NOTWITHSTANDING THE FOREGOING: (A) IF THE CLOSING SHALL OCCUR AFTER THE SELLERS’
DISCLOSURE OF BREACHES OF A REPRESENTATION OR WARRANTY BY THE SELLERS THAT DID
NOT CONSTITUTE A MATERIAL ADVERSE EFFECT OR BECAUSE OF A FAILURE OF THE SELLERS
TO SO OBTAIN A CONSENT, SUCH BREACH OR FAILURE SHALL NOT BE DEEMED WAIVED FOR
ANY PURPOSE AND THE SELLERS AND IHI SHALL BE FULLY RESPONSIBLE FOR SUCH BREACH
OR NON PERFORMANCE AND BE RESPONSIBLE TO INDEMNIFY THE BUYERS IN ACCORDANCE WITH
SECTION 8 HEREOF; AND (B) IF ANY OF THE ASSETS ARE DAMAGED OR SUFFER A LOSS
COVERED BY INSURANCE BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE,
THE BUYERS SHALL HAVE THE RIGHT TO ELECT TO EITHER: (I) RECEIVE THE FULL
INSURANCE PROCEEDS WHEN RECEIVED BY THE SELLERS AND THE AMOUNT OF THE NET
TANGIBLE ASSET VALUE UNDER SECTION 2 SHALL BE CALCULATED AS IF SUCH LOSS HAD NOT
OCCURRED TO THE EXTENT OF THE INSURANCE PROCEEDS PAID OR PAYABLE TO THE BUYERS;
OR (II) ALLOW THE SELLERS TO RETAIN SUCH PROCEEDS AND REQUIRE THAT THE FULL
AMOUNT OF THE LOSS BE REFLECTED IN REDUCING THE CALCULATION OF THE NET TANGIBLE
ASSET VALUE.


 


(B)                                 BILL OF SALE.  THE SELLERS SHALL HAVE
EXECUTED A BILL OF SALE AND ASSIGNMENTS, SUBSTANTIALLY IN THE FORM OF EXHIBIT D
HERETO;


 


(C)                                  RELEASE OF LIENS.  ALL ENCUMBRANCES
EXISTING WITH RESPECT TO THE ASSETS SHALL HAVE BEEN DISCHARGED AND RELEASED AS
OF THE CLOSING DATE PURSUANT TO (I) THE CREDIT

 

40

--------------------------------------------------------------------------------


 


AGREEMENT, DATED AS OF SEPTEMBER 24, 1999, AMONG IHI, WARBURG PINCUS INFORMATION
VENTURES, INC., INFORMATION VENTURES L.L.C., THE LENDERS PARTY THERETO AND
BANKERS TRUST COMPANY, AS AMENDED; AND (II) THE BLANKET LIEN OF PNC BANK.


 


(D)                                 ASSIGNMENT OF INTELLECTUAL PROPERTY.  THE
SELLERS SHALL HAVE EXECUTED AN ASSIGNMENT OF THE SELLERS’ TRADEMARKS AND
COPYRIGHTS, SUBSTANTIALLY IN THE FORM OF EXHIBIT E AND EXHIBIT F HERETO.


 


(E)                                  ESCROW AGREEMENT.  THE SELLERS SHALL HAVE
EXECUTED AND DELIVERED TO THE BUYERS THE ESCROW AGREEMENT.


 


SECTION 7.
CLOSING

 


7.1.                              CLOSING DATE.  UNLESS THIS AGREEMENT SHALL
HAVE BEEN TERMINATED AND THE TRANSACTIONS HEREIN SHALL HAVE BEEN ABANDONED
PURSUANT TO SECTION 9 HEREOF, THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF WILLKIE FARR &
GALLAGHER, 787 SEVENTH AVENUE, NEW YORK, NY AT 10:00 A.M., NEW YORK CITY ON THE
FIFTH BUSINESS DAY AFTER ALL OF THE CONDITIONS ARE SATISFIED OR WAIVED, OR SUCH
OTHER DATE, TIME AND PLACE AS SHALL BE AGREED UPON BY THE SELLERS AND THE BUYERS
(THE ACTUAL DATE AND TIME BEING HEREIN CALLED THE “CLOSING DATE”).


 


7.2.                              THE BUYERS’ DELIVERIES.  AT THE CLOSING, UPON
COMPLIANCE BY THE SELLERS WITH THE PROVISIONS OF SECTIONS 7.3 AND 7.4 BELOW, THE
BUYERS SHALL DELIVER TO THE SELLERS:


 


(A)                                  THE PURCHASE PRICE AS PROVIDED IN SECTIONS
2.1 AND 2.2 HEREOF;


 


(B)                                 THE DOCUMENTS DESCRIBED IN SECTION 6.2
HEREOF; AND


 


(C)                                  SUCH OTHER DOCUMENTS AND INSTRUMENTS AS
COUNSEL FOR THE BUYERS AND THE SELLERS MUTUALLY AGREE TO BE REASONABLY NECESSARY
TO CONSUMMATE THE TRANSACTIONS DESCRIBED HEREIN.


 


7.3.                              THE SELLERS’ DELIVERIES.  AT THE CLOSING, THE
SELLERS SHALL DELIVER TO BUYERS:


 


(A)                                  THE DOCUMENTS DESCRIBED IN SECTION 6.3
HEREOF;


 


(B)                                 THE DOCUMENTS LISTED IN SCHEDULE 7.3, PART
I; PROVIDED THAT, IN RELATION TO MR. DAVID BLOOMER, THE SELLERS AND THE BUYERS
AGREE THAT THE SELLERS SHALL USE ALL REASONABLE ENDEAVORS TO DELIVER THE LETTER
OF RESIGNATION IN THE AGREED FORM DESCRIBED IN PARAGRAPH 1(C) OF SCHEDULE 7.3 TO
THIS AGREEMENT;


 


(C)                                  RELEASES IN THE AGREED TERMS FOR ALL
ENCUMBRANCES INCLUDING, WITHOUT LIMITATION, IN RELATION TO CRC PRESS, CRC PRESS
(U.K.) AND PARTHENON LTD., THE CHARGE IN FAVOR OF BANKERS TRUST; AND


 


(D)                                 EVIDENCE IN A FORM SATISFACTORY TO THE U.K.
BUYER THAT PARTHENON INC. HAS BEEN DISPOSED OF AT FAIR VALUE FOR CASH; AND


 

41

--------------------------------------------------------------------------------


 


(E)                                  SUCH OTHER DOCUMENTS AND INSTRUMENTS AS
COUNSEL FOR THE BUYERS AND THE SELLERS MUTUALLY AGREE TO BE REASONABLY NECESSARY
TO CONSUMMATE THE TRANSACTIONS DESCRIBED HEREIN.


 


7.4.                              THE SELLERS’ OBLIGATIONS.  AT OR PRIOR TO
CLOSING, THE SELLERS HAVE PERFORMED THE OBLIGATIONS OR ENTERED INTO THE
AGREEMENTS SET OUT IN SCHEDULE 7.3, PART II.


 


SECTION 8.
INDEMNIFICATION

 


8.1.                              INDEMNIFICATION BY THE SELLERS AND IHI.


 


(A)                                  IHI AND THE SELLERS SHALL, JOINTLY AND
SEVERALLY, DEFEND, INDEMNIFY AND HOLD HARMLESS, WITHOUT DUPLICATION, THE BUYERS
AND THEIR RESPECTIVE AFFILIATES INCLUDING PARTHENON LTD. (OTHER THAN IN RESPECT
OF SUBSECTION (III) BELOW) FROM AND AGAINST AND IN RESPECT OF ANY AND ALL ACTUAL
LOSSES, LIABILITIES, DAMAGES, JUDGMENTS, SETTLEMENTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED DIRECTLY BY THE BUYERS AND THEIR RESPECTIVE
AFFILIATES INCLUDING PARTHENON LTD. (OTHER THAN IN RESPECT OF SUBSECTION (III)
BELOW) (HEREINAFTER THE “BUYER LOSSES”) WHICH ARISE DIRECTLY OR INDIRECTLY OUT
OF OR IN CONNECTION WITH OR WHICH RESULTS FROM OR IS ATTRIBUTABLE TO: (I) ANY
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF IHI OR THE SELLERS
CONTAINED IN THIS AGREEMENT, (INCLUDING, WITHOUT LIMITATION, SCHEDULE 4 OF THE
PARTHENON ACQUISITION AGREEMENT (AS INCORPORATED BY SECTION 3 AND VARIED BY
SCHEDULE 3.1(D) HEREOF); (II) ANY BREACH BY IHI OR THE SELLERS OF ANY OF THEIR
COVENANTS IN THIS AGREEMENT (SAVE IN THE CASE OF THE COVENANT GIVEN IN THE
PARTHENON TAX COVENANT); (III) THE OWNERSHIP, OPERATION OR USE OF THE ASSETS OR
THE BUSINESSES PRIOR TO THE CLOSING DATE, OTHER THAN THE ASSUMED LIABILITIES;
(IV) THE OWNERSHIP, USE OR OPERATION OF ANY OF THE EXCLUDED ASSETS; (V) THE
EXCLUDED LIABILITIES; (VI) ANY LIABILITY OR OBLIGATION RELATING TO THE TRANSFER
OF THE CAPITAL STOCK OF PARTHENON INC. TO LIQUENT LTD.; AND (VII) IHI AND THE
SELLERS AGREE TO INDEMNIFY AND KEEP INDEMNIFIED THE BUYERS FROM AND AGAINST ALL
COSTS, CLAIMS, DEMANDS, LIABILITIES, EXPENSES, DAMAGES OR LOSSES WHICH ARE MADE
OR BROUGHT AGAINST OR INCURRED BY THE BUYERS WHICH ARISE DIRECTLY OR INDIRECTLY
IN CONNECTION WITH ANY FAILURE BY PARTHENON LTD. TO HAVE COMPLIED WITH THE
PROVISIONS OF THE DATA PROTECTION ACTS 1984 AND 1998 AT ANY TIME PRIOR TO THE
CLOSING DATE.  THE BUYERS SHALL GIVE IHI AND THE SELLERS PROMPT WRITTEN NOTICE
OF ANY THIRD PARTY CLAIM WHICH MAY GIVE RISE TO ANY INDEMNITY OBLIGATION UNDER
THIS SECTION 8.1, TOGETHER WITH THE ESTIMATED AMOUNT OF SUCH CLAIM, AND IHI AND
THE SELLERS SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE OF ANY SUCH CLAIM THROUGH
COUNSEL OF THEIR OWN CHOOSING, BY SO NOTIFYING THE BUYERS WITHIN SIXTY (60) DAYS
OF RECEIPT OF THE BUYERS’ WRITTEN NOTICE; PROVIDED, HOWEVER, THAT SUCH COUNSEL
SHALL BE REASONABLY SATISFACTORY TO THE BUYERS.  FAILURE TO GIVE PROMPT NOTICE
SHALL NOT AFFECT THE INDEMNIFICATION OBLIGATIONS HEREUNDER IN THE ABSENCE OF
ACTUAL PREJUDICE.  IF THE BUYERS DESIRE TO PARTICIPATE IN ANY SUCH DEFENSE
ASSUMED BY IHI AND THE SELLERS, THEY MAY DO SO AT THEIR SOLE COST AND EXPENSE. 
IF THE SELLERS DECLINE TO ASSUME ANY SUCH DEFENSE, THEY SHALL BE LIABLE FOR ALL
REASONABLE COSTS AND EXPENSES OF DEFENDING SUCH CLAIM INCURRED BY THE BUYERS,
INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL.  NEITHER PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, SETTLE, COMPROMISE OR OFFER TO SETTLE OR COMPROMISE ANY
SUCH CLAIM OR DEMAND ON A BASIS WHICH WOULD RESULT IN THE IMPOSITION OF A
CONSENT, ORDER, INJUNCTION OR DECREE WHICH WOULD RESULT IN THE ADMISSION OF
LIABILITY OF THE OTHER, RESTRICT THE FUTURE ACTIVITY OR CONDUCT OF THE OTHER
PARTY OR ANY SUBSIDIARY OR AFFILIATE THEREOF

 

42

--------------------------------------------------------------------------------


 


OR IF SUCH SETTLEMENT OR COMPROMISE DOES NOT INCLUDE AN UNCONDITIONAL RELEASE OF
THE OTHER PARTY FOR ANY LIABILITY ARISING OUT OF SUCH CLAIM OR DEMAND OR ANY
RELATED CLAIM OR DEMAND.


 


(B)                                 THE FOREGOING OBLIGATION TO INDEMNIFY THE
BUYERS AND THEIR RESPECTIVE AFFILIATES SET FORTH IN SECTION 8.1(A) SHALL BE
SUBJECT TO EACH OF THE FOLLOWING LIMITATIONS:


 

(I)                                     THE INDEMNIFICATION OBLIGATION UNDER
SECTION 8.1(A)(I) AND THE REPRESENTATIONS AND WARRANTIES PERTAINING THERETO
SHALL NOT IN ANY RESPECT BE EXTINGUISHED OR AFFECTED BY THE CLOSING AND SHALL
SURVIVE FOR PERIOD OF TWELVE (12) MONTHS AFTER THE CLOSING, AND THEREAFTER ALL
SUCH REPRESENTATIONS AND WARRANTIES OF IHI AND THE SELLERS UNDER THIS AGREEMENT
SHALL BE EXTINGUISHED, EXCEPT IN THE CASE OF ANY CLAIM BASED UPON FRAUD OR
WILLFUL MISCONDUCT; PROVIDED, THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTIONS 3.1, 3.2, 3.12, AND 3.15 SHALL SURVIVE UNTIL THE EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATION (SAVE, IN THE CASE OF THE WARRANTIES CONTAINED
IN SECTION 3.12 WHICH RELATE TO ASSETS LOCATED IN THE U.K. AND THE PARTHENON TAX
WARRANTIES, AFTER THE DAY AFTER THE SEVENTH (7) ANNIVERSARY OF THE CLOSING) AND;
PROVIDED FURTHER THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION
3.10 SHALL SURVIVE UNTIL THE TWO YEAR ANNIVERSARY OF THE CLOSING DATE.  NO CLAIM
FOR THE RECOVERY OF THE BUYER LOSSES FOR CLAIMS UNDER SECTION 8.1(A)(I) MAY BE
ASSERTED BY THE BUYERS AFTER SUCH TWELVE (12) MONTH PERIOD, EXCEPT IN THE CASE
OF ANY CLAIM BASED UPON FRAUD OR WILLFUL MISCONDUCT OR, WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.10 AFTER THE EXPIRATION
OF TWO YEAR ANNIVERSARY OF THE DATE HEREOF, AND WITH RESPECT TO CLAIMS RELATING
TO BREACHES OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.1,
3.2, 3.12, AND 3.15, AFTER THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS; (SAVE, IN THE CASE OF THE WARRANTIES CONTAINED IN SECTION 3.12
WHICH RELATE TO ASSETS LOCATED IN THE U.K. AND THE PARTHENON TAX WARRANTIES,
AFTER THE DAY AFTER THE SEVENTH (7) ANNIVERSARY OF THE CLOSING); PROVIDED,
HOWEVER, THAT CLAIMS FIRST ASSERTED IN WRITING WITH SPECIFICITY WITHIN SUCH
PERIODS SHALL NOT THEREAFTER BE BARRED.

 

(II)                                  SUBJECT TO SECTION 8.1(B)(III), NO
REIMBURSEMENT FOR THE BUYER LOSSES ASSERTED AGAINST THE SELLERS OR IHI UNDER
SECTION 8.1(A)(I) ABOVE SHALL BE REQUIRED UNLESS AND UNTIL THE CUMULATIVE
AGGREGATE AMOUNT OF SUCH BUYER LOSSES EQUALS OR EXCEEDS ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($1,500,000) (THE “THRESHOLD”), AND THEN REIMBURSEMENT SHALL BE
MADE ONLY TO THE EXTENT THAT THE CUMULATIVE AGGREGATE AMOUNT OF THE BUYER LOSSES
EQUALS OR EXCEEDS SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000) (IT BEING
UNDERSTOOD AND AGREED THAT SUCH AMOUNT SHALL BE CONSIDERED THE “DEDUCTIBLE”). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE FOREGOING, (A) ANY
BUYER LOSSES RELATING TO THE FAILURE TO OBTAIN ANY OF THE CONSENTS SET FORTH IN
DISCLOSURE SCHEDULE 5.3 (THE “REQUIRED LANDLORD AND WAREHOUSE CONSENTS”) SHALL
NOT BE SUBJECT TO THE THRESHOLD OR THE DEDUCTIBLE; PROVIDED THAT, IF THE SELLERS
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH CONSENTS, THE MAXIMUM
AGGREGATE LIABILITY OF THE SELLERS AND IHI FOR ANY SUCH BUYER LOSSES RELATING TO
THE FAILURE TO OBTAIN ANY REQUIRED LANDLORD AND WAREHOUSE CONSENTS SHALL NOT
EXCEED $1,000,000 (EXCLUSIVE OF ANY COSTS OF THE SELLERS TO USE COMMERCIALLY
REASONABLE EFFORTS); AND (B) ANY BUYER LOSSES ARISING FROM A BREACH OF SECTION
3.8(C) HEREOF SHALL NOT BE SUBJECT TO THE THRESHOLD OR THE DEDUCTIBLE.

 

(III)                               THE BUYERS, IHI AND THE SELLERS HEREBY AGREE
THAT IN RELATION ONLY TO ANY CLAIM ARISING UNDER OR PURSUANT TO THE PARTHENON
WARRANTIES (EXCLUDING FOR THESE PURPOSES WARRANTY 14 OF THE PARTHENON WARRANTIES
(AS VARIED BY SCHEDULE 3.1(D) HERETO)) THERE SHALL BE DISREGARDED FOR THE
PURPOSE OF CALCULATING THE THRESHOLD AND THE DEDUCTIBLE ANY CLAIM IN AN

 

43

--------------------------------------------------------------------------------


 

AMOUNT LESS THAN $10,000.

 

(IV)                              THE LIABILITY TO THE BUYERS AND THEIR
RESPECTIVE AFFILIATES UNDER SECTION 8.1(A) FOR THE BUYER LOSSES AND FOR CLAIMS
UNDER THE PARTHENON TAX COVENANT SHALL NOT EXCEED THE PURCHASE PRICE.

 


(C)                                  THE INDEMNITIES PROVIDED IN THIS SECTION
8.1(A)(I) AND UNDER THE PARTHENON TAX COVENANT SHALL SURVIVE THE CLOSING FOR THE
PERIOD SET FORTH IN SECTION 8.1(B).  ALL OTHER INDEMNITIES SHALL SURVIVE AS
PROVIDED IN SECTION 11.3.  IN THE ABSENCE OF FRAUD OR WILLFUL MISCONDUCT, THE
INDEMNITY PROVIDED IN THIS SECTION 8.1 AND UNDER THE PARTHENON TAX COVENANT
SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE INDEMNIFIED PARTY AGAINST THE
INDEMNIFYING PARTY AT LAW OR EQUITY FOR ANY MATTER COVERED BY SECTION 8.1(A)
HEREOF AND UNDER THE PARTHENON TAX COVENANT, EXCEPT FOR EQUITABLE REMEDY OF
SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF; PROVIDED THAT NOTHING HEREIN SHALL
RELIEVE THE SELLERS OF ANY OF THEIR OBLIGATIONS UNDER SECTION 2.2 HEREOF.


 


(D)                                 IN NO EVENT SHALL IHI OR THE SELLERS OR
THEIR RESPECTIVE AFFILIATES BE LIABLE TO THE BUYERS OR THEIR RESPECTIVE
AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES.


 


(E)                                  IN NO EVENT SHALL IHI OR THE SELLERS OR
THEIR RESPECTIVE AFFILIATES BE LIABLE TO THE BUYERS AND THEIR RESPECTIVE
AFFILIATES UNDER THE INDEMNITIES PROVIDED IN THIS SECTION 8.1 INSOFAR AS SUCH
INDEMNITIES RELATE TO PARTHENON LTD. AND/OR ANY ASSETS SITUATED IN THE U.K. TO
THE EXTENT THAT THE BUYERS OR THEIR RESPECTIVE AFFILIATES HAVE ALREADY RECOVERED
AN AMOUNT UNDER THE TERMS OF THIS AGREEMENT IN RESPECT OF THE SUBJECT MATTER IN
QUESTION.


 


(F)                                    FOR THE AVOIDANCE OF DOUBT THE LIABILITY
OF THE SELLERS UNDER THE PARTHENON TAX COVENANT SHALL BE LIMITED BY THE
LIMITATIONS INCLUDED AT SECTION 8.1(B)(IV) (MAXIMUM LIABILITY), SECTION 8.1(C),
SECTION 8.1(D) AND BY CERTAIN ADDITIONAL LIMITATIONS INCLUDED IN THE PARTHENON
TAX COVENANT AS AMENDED BY SCHEDULE 5.14 TO THIS AGREEMENT.


 


8.2.                              INDEMNIFICATION BY THE BUYERS.


 


(A)                                  THE BUYERS SHALL, JOINTLY AND SEVERALLY,
DEFEND, INDEMNIFY AND HOLD HARMLESS, WITHOUT DUPLICATION, IHI AND THE SELLERS
AND THEIR RESPECTIVE AFFILIATES (OTHER THAN PARTHENON LTD.) FROM AND AGAINST AND
IN RESPECT OF ANY AND ALL ACTUAL LOSSES, LIABILITIES, DAMAGES, JUDGMENTS,
SETTLEMENTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED
DIRECTLY BY THE SELLERS AND THEIR RESPECTIVE AFFILIATES (HEREINAFTER THE
“SELLERS’ LOSSES”) WHICH ARISE DIRECTLY OR INDIRECTLY OUT OF OR IN CONNECTION
WITH OR WHICH RESULTS FROM OR IS ATTRIBUTABLE TO: (I) ANY BREACH OF ANY OF THE
REPRESENTATIONS AND WARRANTIES OF BUYERS CONTAINED IN THIS AGREEMENT INCLUDING
WITHOUT LIMITATION SECTION 4 HEREOF, (II) ANY BREACH BY THE BUYERS OF ANY OF
THEIR COVENANTS IN THIS AGREEMENT (SAVE UNDER THE TERMS OF THE PARTHENON TAX
COVENANT WHICH SHALL BE GOVERNED BY THE PARTHENON TAX COVENANT), (III) THE
OWNERSHIP, OPERATION OR USE OF THE ASSETS ON OR AFTER THE CLOSING DATE OR (IV)
THE ASSUMED LIABILITIES.  THE SELLERS SHALL GIVE THE BUYERS PROMPT WRITTEN
NOTICE OF ANY THIRD PARTY CLAIM WHICH MAY GIVE RISE TO ANY INDEMNITY OBLIGATION
UNDER THIS SECTION 8.2, TOGETHER WITH THE ESTIMATED AMOUNT OF SUCH CLAIM, AND
THE BUYERS SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE OF ANY SUCH CLAIM THROUGH
COUNSEL OF THEIR OWN CHOOSING, BY SO NOTIFYING THE SELLERS WITHIN SIXTY (60)
DAYS OF RECEIPT OF THE SELLERS’ WRITTEN NOTICE; PROVIDED, HOWEVER, THAT THE

 

44

--------------------------------------------------------------------------------


 


BUYERS’ COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE SELLERS.  FAILURE TO
GIVE PROMPT NOTICE SHALL NOT AFFECT THE INDEMNIFICATION OBLIGATIONS HEREUNDER IN
THE ABSENCE OF ACTUAL PREJUDICE.  IF THE SELLERS DESIRE TO PARTICIPATE IN ANY
SUCH DEFENSE ASSUMED BY THE BUYERS, THEY MAY DO SO AT THEIR SOLE COST AND
EXPENSE.  IF THE BUYERS DECLINE TO ASSUME ANY SUCH DEFENSE, THEY SHALL BE LIABLE
FOR ALL COSTS AND EXPENSES OF DEFENDING SUCH CLAIM INCURRED BY THE SELLERS,
INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL.  NEITHER PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, SETTLE, COMPROMISE OR OFFER TO SETTLE OR COMPROMISE ANY
SUCH CLAIM OR DEMAND ON A BASIS WHICH WOULD RESULT IN THE IMPOSITION OF A
CONSENT, ORDER, INJUNCTION OR DECREE WHICH WOULD RESULT IN THE ADMISSION OF
LIABILITY OF OTHERS, RESTRICT THE FUTURE ACTIVITY OR CONDUCT OF THE OTHER PARTY
OR ANY SUBSIDIARY OR AFFILIATE THEREOF OR IF SUCH SETTLEMENT OR COMPROMISE DOES
NOT INCLUDE AN UNCONDITIONAL RELEASE OF THE OTHER PARTY FOR ANY LIABILITY
ARISING OUT OF SUCH CLAIM OR DEMAND.


 


(B)                                 THE FOREGOING OBLIGATION TO INDEMNIFY THE
SELLERS AND THEIR RESPECTIVE AFFILIATES SET FORTH IN SECTION 8.2(A) SHALL BE
SUBJECT TO EACH OF THE FOLLOWING LIMITATIONS:


 

(I)                                     THE BUYER’S INDEMNIFICATION OBLIGATION
UNDER 8.2(A)(I) AND THE REPRESENTATIONS AND WARRANTIES PERTAINING THERETO SHALL
SURVIVE FOR ONLY A PERIOD OF TWELVE (12) MONTHS AFTER THE CLOSING, AND
THEREAFTER ALL SUCH REPRESENTATIONS AND WARRANTIES OF THE BUYERS UNDER THIS
AGREEMENT SHALL BE EXTINGUISHED, EXCEPT IN THE CASE OF ANY CLAIM BASED UPON
FRAUD OR WILLFUL MISCONDUCT; PROVIDED, THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 4.1 AND 4.2 SHALL SURVIVE UNTIL THE EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATIONS.  NO CLAIM FOR THE RECOVERY OF THE SELLERS’
LOSSES FOR CLAIMS UNDER SECTION 8.2(A)(I) MAY BE ASSERTED BY THE SELLERS AFTER
SUCH TWELVE (12) MONTH PERIOD, EXCEPT IN THE CASE OF ANY CLAIM BASED UPON FRAUD
OR WILLFUL MISCONDUCT OR, WITH RESPECT TO CLAIMS RELATING TO BREACHES OF
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4.1 OR 4.2, AFTER THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS; PROVIDED, HOWEVER, THAT
CLAIMS FIRST ASSERTED IN WRITING WITH SPECIFICITY WITHIN SUCH PERIODS SHALL NOT
THEREAFTER BE BARRED.

 

(II)                                  NO REIMBURSEMENT FOR THE SELLERS’ LOSSES
ASSERTED AGAINST THE BUYERS UNDER SECTION 8.2(A)(I) ABOVE SHALL BE REQUIRED
UNLESS AND UNTIL THE CUMULATIVE AGGREGATE AMOUNT OF SUCH SELLERS’ LOSSES EQUALS
OR EXCEEDS ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) AND THEN
REIMBURSEMENT SHALL BE MADE ONLY TO THE EXTENT THAT THE CUMULATIVE AGGREGATE
AMOUNT OF THE SELLERS’ LOSSES, AS FINALLY DETERMINED, EQUALS OR EXCEEDS SEVEN
HUNDRED FIFTY THOUSAND DOLLARS ($750,000) (IT BEING UNDERSTOOD AND AGREED THAT
SUCH AMOUNT SHALL BE CONSIDERED A DEDUCTIBLE); PROVIDED THAT THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO THE BUYERS’ OBLIGATIONS UNDER SECTION 2 HEREOF.

 

(III)                               THE BUYERS’ LIABILITY TO THE SELLERS AND
THEIR AFFILIATES UNDER SECTION 8.2(A) FOR SELLERS’ LOSSES SHALL NOT EXCEED THE
PURCHASE PRICE.

 


(C)                                  THE INDEMNITIES PROVIDED IN THIS SECTION
8.2 SHALL SURVIVE THE CLOSING.  IN THE ABSENCE OF FRAUD OR WILLFUL MISCONDUCT,
THE INDEMNITY PROVIDED IN THIS SECTION 8.2 SHALL BE THE SOLE AND EXCLUSIVE
REMEDY OF THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY AT LAW OR EQUITY
FOR ANY MATTER COVERED BY SECTION 8.2(A) HEREOF, EXCEPT FOR THE EQUITABLE REMEDY
OF SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF; PROVIDED THAT NOTHING HEREIN SHALL
RELIEVE THE BUYERS OF ANY OF THEIR OBLIGATIONS UNDER SECTION 2.2 HEREOF.

 

45

--------------------------------------------------------------------------------


 


(D)                                 IN NO EVENT SHALL THE BUYERS BE LIABLE TO
IHI OR THE SELLERS OR THEIR RESPECTIVE AFFILIATES FOR SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES.


 


8.3.                              INDEMNIFICATION CALCULATIONS.


 


(A)                                  THE AMOUNT OF ANY SELLERS’ LOSSES OR BUYER
LOSSES FOR WHICH INDEMNIFICATION IS PROVIDED UNDER THIS SECTION 8 SHALL BE
COMPUTED NET OF ANY INSURANCE PROCEEDS RECEIVED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH SUCH LOSSES.  THE AMOUNT OF ANY SELLERS’ LOSSES OR BUYER LOSSES
FOR WHICH INDEMNIFICATION IS PROVIDED UNDER THIS SECTION 8 SHALL BE COMPUTED NET
OF ANY INSURANCE PROCEEDS RECEIVED BY THE INDEMNIFIED PARTY IN CONNECTION WITH
SUCH LOSSES.  IF THE AMOUNT WITH RESPECT TO WHICH ANY CLAIM IS MADE UNDER THIS
SECTION 8 (AN “INDEMNITY CLAIM”) GIVES RISE TO A CURRENTLY REALIZABLE TAX
BENEFIT (AS DEFINED BELOW) TO THE PARTY MAKING THE CLAIM, THE INDEMNITY PAYMENT
SHALL BE REDUCED BY THE AMOUNT OF THE TAX BENEFIT AVAILABLE TO THE PARTY MAKING
THE CLAIM.  TO THE EXTENT SUCH INDEMNITY CLAIM DOES NOT GIVE RISE TO A CURRENTLY
REALIZABLE TAX BENEFIT, IF THE AMOUNT WITH RESPECT TO WHICH ANY INDEMNITY CLAIM
IS MADE GIVES RISE TO A SUBSEQUENTLY REALIZED TAX BENEFIT TO THE PARTY THAT MADE
THE CLAIM, SUCH PARTY SHALL REFUND TO THE INDEMNIFYING PARTY THE AMOUNT OF SUCH
TAX BENEFIT WHEN, AS AND IF REALIZED. FOR THE PURPOSES OF THIS AGREEMENT, ANY
SUBSEQUENTLY REALIZED TAX BENEFIT SHALL BE TREATED AS THOUGH IT WERE A REDUCTION
IN THE AMOUNT OF THE INITIAL INDEMNITY CLAIM, AND THE LIABILITIES OF THE PARTIES
SHALL BE REDETERMINED AS THOUGH BOTH OCCURRED AT OR PRIOR TO THE TIME OF THE
INDEMNITY PAYMENT. FOR PURPOSES OF THIS SECTION 8.3, A “TAX BENEFIT” MEANS AN
AMOUNT BY WHICH THE TAX LIABILITY OF THE PARTY (OR GROUP OF ENTITIES INCLUDING
THE PARTY) IS REDUCED (INCLUDING, WITHOUT LIMITATION, BY DEDUCTION, REDUCTION OF
INCOME BY VIRTUE OF INCREASED TAX BASIS OR OTHERWISE, ENTITLEMENT TO REFUND,
CREDIT OR OTHERWISE PLUS ANY RELATED INTEREST RECEIVED FROM THE RELEVANT TAXING
AUTHORITY.  THE AMOUNT OF ANY TAX BENEFIT WHICH SHALL REDUCE ANY INDEMNITY CLAIM
PURSUANT TO THIS SECTION 8.3 SHALL EQUAL, (I) IN THE CASE OF A DEDUCTION OR
REDUCTION OF INCOME, PROFITS OR GAINS BY VIRTUE OF AN INCREASED TAX BASIS, OR
OTHERWISE, THE PRODUCT OF (X) THE DEDUCTION OR REDUCTION OF INCOME PROFITS OR
GAINS MULTIPLIED BY (Y) THE HIGHEST MARGINAL INCOME TAX RATE PAID BY A
CORPORATION PURSUANT TO SECTION 11(B) OF THE CODE IF SUCH INDEMNITY CLAIM
RELATES TO THE ASSETS OTHER THAN THE PARTHENON SHARES AND THE RATE OF MAINSTREAM
CORPORATION TAX IN THE U.K. IF SUCH INDEMNITY CLAIM RELATES TO THE PARTHENON
SHARES OR (II) IN THE CASE OF A REFUND OR CREDIT, THE FULL AMOUNT OF SUCH REFUND
OR CREDIT.  WHERE A PARTY HAS OTHER LOSSES, DEDUCTIONS, CREDITS OR ITEMS
AVAILABLE TO IT, THE TAX BENEFIT FROM ANY LOSSES, DEDUCTIONS, CREDITS OR ITEMS
RELATING TO THE INDEMNITY CLAIM SHALL BE DEEMED TO BE REALIZED PROPORTIONATELY
WITH ANY OTHER LOSSES, DEDUCTIONS, CREDITS OR ITEMS.  FOR THE PURPOSES OF THIS
SECTION 8.3, A TAX BENEFIT IS “CURRENTLY REALIZABLE” TO THE EXTENT IT CAN BE
REASONABLY ANTICIPATED THAT SUCH TAX BENEFIT WILL BE REALIZED IN THE CURRENT
TAXABLE PERIOD OR YEAR OR IN ANY TAX RETURN WITH RESPECT THERETO (INCLUDING
THROUGH A CARRYBACK TO A PRIOR TAXABLE PERIOD) OR IN ANY TAXABLE PERIOD OR YEAR
PRIOR TO THE DATE OF THE INDEMNITY CLAIM.  IN THE EVENT THAT THERE SHOULD BE A
DETERMINATION DISALLOWING THE TAX BENEFIT, THE INDEMNIFYING PARTY SHALL BE
LIABLE TO REFUND TO THE INDEMNIFIED PARTY THE AMOUNT OF ANY RELATED REDUCTION
PREVIOUSLY ALLOWED OR PAYMENTS PREVIOUSLY MADE TO THE INDEMNIFYING PARTY
PURSUANT TO THIS SECTION 8.3. THE AMOUNT OF THE REFUNDED REDUCTION OR PAYMENT
SHALL BE DEEMED A PAYMENT UNDER THIS SECTION 8.3 AND THUS SHALL BE PAID SUBJECT
TO ANY APPLICABLE REDUCTIONS UNDER THIS SECTION 8.3.

 

46

--------------------------------------------------------------------------------


 


(B)                                 THE PARTIES AGREE THAT ANY INDEMNIFICATION
PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE TREATED FOR TAX PURPOSES AS AN
ADJUSTMENT TO THE PURCHASE PRICE, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW.


 


SECTION 9.
TERMINATION


 


9.1.                              TERMINATION EVENTS.  WITHOUT PREJUDICE TO
OTHER REMEDIES WHICH MAY BE AVAILABLE TO THE PARTIES BY LAW OR THIS AGREEMENT,
THIS AGREEMENT MAY BE TERMINATED AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE
ABANDONED:


 


(A)                                  BY MUTUAL CONSENT OF THE PARTIES HERETO; OR


 


(B)                                 BY ANY PARTY BY NOTICE TO THE OTHER PARTY IF
THE CLOSING SHALL NOT HAVE BEEN CONSUMMATED ON OR BEFORE MAY 31, 2003, UNLESS
EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES HERETO, PROVIDED, THAT NO PARTY
HERETO MAY TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 9.1(B) IF SUCH
PARTY IS IN MATERIAL BREACH OF THIS AGREEMENT.


 


9.2.                              EFFECT OF TERMINATION.  IN THE EVENT OF ANY
TERMINATION OF THE AGREEMENT AS PROVIDED IN SECTION 9.1 ABOVE, THIS AGREEMENT
SHALL FORTHWITH BECOME WHOLLY VOID AND OF NO FURTHER FORCE AND EFFECT AND THERE
SHALL BE NO LIABILITY ON THE PART OF THE BUYERS OR THE SELLERS, EXCEPT THAT (I)
THE OBLIGATIONS OF THE BUYERS AND THE SELLERS UNDER SECTIONS 5.2, 5.4, 5.8,
5.11, 10 AND 11.7 OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND
(II) TERMINATION UNLESS BY MUTUAL CONSENT SHALL NOT PRECLUDE EITHER PARTY FROM
SUING THE OTHER PARTY FOR BREACH OF THIS AGREEMENT.


 


SECTION 10.
ALTERNATIVE DISPUTE RESOLUTION

 

The parties shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiations between executives who have
authority to settle the controversy.  Any party may give the other party written
notice of any dispute not resolved in the normal course of business. Within
twenty (20) days after delivery of said notice, executives of both parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the dispute.  If the matter has not been resolved within sixty (60) days
of the disputing party’s original notice, or if the parties fail to meet within
twenty (20) days, either party may initiate legal Proceedings to resolve the
controversy or claim.  If a party’s negotiator intends to be accompanied at a
meeting by an attorney, the other party’s negotiator shall be given at least
three (3) business days’ notice of such intention and may also be accompanied by
an attorney.  All negotiations pursuant to this clause are confidential and
shall be treated as compromise and settlement negotiations for purposes of the
Federal Rules of Evidence and state rules of evidence.

 

47

--------------------------------------------------------------------------------


 


SECTION 11.
MISCELLANEOUS


 


11.1.                        DEFINED TERMS.  THE FOLLOWING CAPITALIZED TERMS, AS
USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:

 

“1060 Forms” shall have the meaning ascribed thereto in Section 2.1(b).

 

“Accounts Date” means January 31, 2003 (save in relation to Parthenon Ltd.,
where “Accounts Date” shall mean December 31, 2001).

 

“Acquisition” shall have the meaning ascribed thereto in Section 6.1(c).

 

“Actual Adjustment” shall have the meaning ascribed thereto in Section 2.2(f).

 

“Adjusted Closing Statement” shall have the meaning ascribed thereto in Section
2.2(d).

 

“affiliate” of a person means a person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned person; provided that, solely with respect to Sections
5.8 and 5.9 hereof, “affiliate” shall have the meaning ascribed thereto in
Section 5.8(d).

 

“Agreement” shall have the meaning ascribed thereto in the preamble.

 

“Agreed Form” the form agreed between and signed by or on behalf of the Buyers
and the Sellers.

 

“Annual Financial Statements” shall have the meaning ascribed thereto in Section
3.4.

 

“Antitrust Division” shall have the meaning ascribed thereto in Section 5.3(b).

 

“Assets” shall have the meaning ascribed thereto in Section 1.1.

 

“Assumed Liabilities” shall have the meaning ascribed thereto in Section 1.5.

 

“Assumption Agreement” shall have the meaning ascribed thereto in Section
6.2(b).

 

“Benefit Plans” shall have the meaning ascribed thereto in Section 3.13(b).

 

“Book Author Contracts” shall have the meaning ascribed thereto in Section
3.8(c).

 

“Books and Records” shall have the meaning ascribed thereto in Section 5.5(a).

 

“Business” shall have the meaning ascribed thereto in the recitals hereto.

 

48

--------------------------------------------------------------------------------


 

“Buyer Losses” shall have the meaning ascribed thereto in Section 8.1(a).

 

“Buyer Material Adverse Effect” shall have the meaning ascribed thereto in
Section 4.1(a).

 

“Buyers” shall have the meaning ascribed thereto in the preamble.

 

“Buyers Group” means the Buyer, its holding companies and any subsidiary
undertakings and the associated companies from time to time such holding
companies, all of them and each of them as the context admits.

 

“Buyers’ Lender” shall have the meaning ascribed in Section 4.5.

 

“Buyer Savings Plan” shall have the meaning ascribed thereto in Section 5.6(h).

 

“Buyers’ Objection” shall have the meaning ascribed thereto in Section 2.2(d).

 

“Claims” shall have the meaning ascribed thereto in Section 5.6(i).

 

“Closing” shall have the meaning ascribed thereto in Section 7.1.

 

“Closing Date” shall have the meaning ascribed thereto in Section 7.1.

 

“Closing Date Adjustment” shall have the meaning ascribed thereto in Section
2.2(b).

 

“Closing Statement” shall have the meaning ascribed thereto in Section 2.2(c).

 

“COBRA” shall have the meaning ascribed thereto in Section 5.6(o).

 

“Code” shall have the meaning ascribed thereto in Section 2.1(b).

 

“Conditions” shall mean the conditions set out in Section 6.

 

“Confidentiality Letter” shall have the meaning ascribed thereto in Section 5.2.

 

“Consents” shall have the meaning ascribed thereto in Section 3.3.

 

“Contract” shall have the meaning ascribed thereto in Section 3.8(f).

 

“CRC Press” shall have the meaning ascribed thereto in the preamble.

 

“Disclosure Letter” shall have the meaning ascribed thereto in Schedule 3.1(d).

 

“CRC Press U.K.” shall have the meaning ascribed thereto in the preamble.

 

“Deductible” shall have the meaning ascribed thereto in Section 8.1(b)(ii).

 

49

--------------------------------------------------------------------------------


 

“Disclosure Schedule” shall have the meaning ascribed thereto in the preamble to
Section 3.

 

“Employees” shall have the meaning ascribed thereto in Section 3.13(b).

 

“Encumbrance” means any lien, security interest, pledge, mortgage, easement,
trust, right or set off, covenant, restriction, reservation, conditional sale,
prior assignment, or other encumbrance, interest (legal or equitable) of any
party, claim, burden or charge (fixed or floating) of any nature.

 

“Environmental Laws” shall have the meaning ascribed thereto in Section 3.15.

 

“Escrow Agreement” shall have the meaning ascribed thereto in Section 2.1(c)(i).

 

“ERISA” shall have the meaning ascribed thereto in Section 3.13(b).

 

“Estimated Net Tangible Asset Value” shall have the meaning ascribed thereto in
Section 2.2(b).

 

“Excluded Assets” shall have the meaning ascribed thereto in Section 1.4.

 

“Excluded Liabilities” shall have the meaning ascribed thereto in Section 1.6.

 

“Final Closing Statement” shall have the meaning ascribed thereto in Section
2.2(d)(ii).

 

“Financial Statements” shall have the meaning ascribed thereto in Section 3.4.

 

“Financing Commitment” shall have the meaning ascribed thereto in Section 4.5.

 

“FTC” shall have the meaning ascribed thereto in Section 5.3(b).

 

“GAAP” shall have the meaning ascribed thereto in Section 2.2(a).

 

“German Business” shall have the meaning ascribed thereto in Section 6.1(c).

 

“GFCO” shall have the meaning ascribed thereto in Section 6.1(c).

 

“Hart-Scott Act” shall have the meaning ascribed thereto in Section 5.3(a).

 

“Hazardous Material” shall include any chemical substance the presence of which
may require investigation or remediation under any federal, state or local
statute, regulation, ordinance, order, or common law; or which is defined as a
“hazardous waste” or “hazardous substance” or a “pollutant or contaminant” under
any federal, state or local statute, regulation or ordinance or Environmental
Law, including, without limitation, the Comprehensive Environmental Response,
Compensation and Recovery Act (42 U.S.C. Section 6901 et seq.); or the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et. seq.); which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or

 

50

--------------------------------------------------------------------------------


 

otherwise hazardous and is regulated as such by any governmental authority
agency, department, commission, board, agency or instrumentality of the United
States or state or any political subdivision thereof; or mold, fungus or any
similar substance.

 

“IHI” shall have the meaning ascribed thereto in the preamble.

 

“Indemnity Claim” shall have the meaning ascribed thereto in Section 8.3(a).

 

“Independent Accounting Firm” shall have the meaning ascribed thereto in Section
2.2(d)(iii).

 

“Intellectual Property” shall have the meaning ascribed thereto in Section
1.2(b) (otherwise in relation to the Parthenon Warranties in respect of which
Intellectual Property is defined at paragraph 1(x) of Schedule 3.1(d)).

 

“Interim Financial Statements” shall have the meaning ascribed thereto in
Section 3.4.

 

“knowledge” or “the knowledge of” or “aware” shall be interpreted for purposes
of this Agreement as follows: (i) a matter will be deemed to be within the
knowledge of the Sellers if the matter is actually known to Mason Slaine,
Vincent Chippari, Fenton Markevich or T. Emmett Dages (regardless of the entity
for which he acts as an officer or otherwise), after reasonable inquiry in
respect of the subject matter or otherwise; (ii) a matter will be deemed to be
within the knowledge of the Buyers if the matter is actually known to David
Smith, Anthony Foye, Jeff Thomasson, Roger Horton or Kevin Bradley (regardless
of the entity for which he acts as an officer or otherwise) after reasonable
inquiry in respect of the subject matter or otherwise.

 

“Laws” shall have the meaning ascribed thereto in Section 5.1.

 

“Leased Real Property” shall have the meaning ascribed thereto in Section
3.7(b).

 

“Leases” shall have the meaning ascribed thereto in Section 3.7(b).

 

“Machinery” shall have the meaning ascribed thereto in Section 1.2(a).

 

“Material Adverse Effect” shall have the meaning ascribed thereto in Section
3.1(c).

 

“Mayo” shall have the meaning ascribed thereto in Section 2.1(c)(ii).

 

“Mayo Agreement” shall have the meaning ascribed thereto in Section 2.1(c)(ii).

 

“Mayo Equivalent Agreement” shall have the meaning ascribed thereto in Section
2.1(c)(ii).

 

51

--------------------------------------------------------------------------------


 

“Mayo Escrow Funds” shall have the meaning ascribed thereto in Section 2.1(c).

 

“Net Tangible Asset Value” shall the meaning ascribed thereto in Section 2.2(a).

 

“Obligations” shall the meaning ascribed thereto in Section 1.5.

 

“Offer Employees” shall have the meaning ascribed thereto in Section 5.6(c).

 

“Parthenon Acquisition Agreement” shall have the meaning ascribed thereto in the
preamble to Section 3.

 

“Parthenon Inc.” shall have the meaning ascribed thereto in the preamble.

 

“Parthenon Ltd.” shall have the meaning ascribed thereto in Section 1.2(i).

 

“Parthenon Shares” shall have the meaning ascribed thereto in Section 1.2(i).

 

“Parthenon Tax Covenant” means the covenant contained in schedule 6 to the
Parthenon Acquisition Agreement (as incorporated by Section 5.14 and, as varied
by Schedule 5.14 hereto).

 

“Parthenon Tax Warranties” means the warranties contained in paragraph 18 of
schedule 4 to the Parthenon Acquisition Agreement as incorporated by Section 3
and varied by Schedule 3.1(d) hereto.

 

“Permits” shall have the meaning ascribed thereto in Section 3.14.

 

“Permitted Liens” shall have the meaning ascribed thereto in Section 3.7(a).

 

“person” means an individual, corporation, partnership, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and all the
rules and regulations promulgated thereunder).

 

“Policies” shall have the meaning ascribed thereto in Section 3.11.

 

“Post-Closing Tax Period” shall have the meaning ascribed thereto in Section
3.12(a).

 

“Pre-Closing Tax Period” shall have the meaning ascribed thereto in Section
3.12(a).

 

“Proceedings” shall have the meaning ascribed thereto in Section 1.6(a).

 

“Publications” shall have the meaning ascribed thereto in Section 1.2(e).

 

“Purchase Price” shall have the meaning ascribed thereto in Section 2.1(a).

 

52

--------------------------------------------------------------------------------


 

“Required Landlord and Warehouse Consents” means any Consent of the landlords or
other parties as set forth on Disclosure Schedule 5.3.

 

“Savings Plan” shall have the meaning ascribed thereto in Section 5.6(h).

 

“Seller Benefit Plan” shall have the meaning ascribed thereto in Section
3.13(b).

 

“Seller Intellectual Property” shall have the meaning ascribed thereto in
Section 1.2(b).

 

“Sellers’ Losses” shall have the meaning ascribed thereto in Section 8.2(a).

 

“Sellers” shall have the meaning ascribed thereto in the preamble.

 

“Sellers’ Objection” shall have the meaning ascribed thereto in Section 2.2(d).

 

“subsidiary” or “subsidiaries” of the Buyers, the Sellers or any other person
means any person of any Buyer, any Seller or such other person, as the case may
be (either alone or through or together with any other subsidiary), owns,
directly or indirectly, 50% or more of the stock or other equity interests the
holder of which is generally entitled to vote for the election of the board of
directors or other governing body of such person.

 

“Target Net Asset Value” shall have the meaning ascribed thereto in Section
2.2(a).

 

“Tax Benefit” shall have the meaning ascribed thereto in Section 8.3(a).

 

“Taxes” shall have the meaning ascribed thereto in Section 3.12(a).

 

“Tax Returns” shall have the meaning ascribed thereto in Section 3.12(a).

 

“Threshold” shall have the meaning ascribed thereto in Section 8.1(b)(ii).

 

“Top 25 Published Contracts” shall have the meaning ascribed thereto in Section
3.8(e).

 

“Top 25 Unpublished Contracts” shall have the meaning ascribed thereto in
Section 3.8(e).

 

“Transferred Employees” shall have the meaning ascribed thereto in Section
5.6(c).

 

“Transferred U.K. Employees” shall have the meaning ascribed thereto in Section
3.13(f).

 

“Transfer Taxes” shall have the meaning ascribed thereto in Section 5.12(c).

 

“TUPE Employees” shall have the meaning ascribed thereto in Section 3.13(f).

 

53

--------------------------------------------------------------------------------


 

“U.K. Buyer” shall have the meaning ascribed thereto in the preamble.

 

“U.K. Employment Legislation” shall have the meaning ascribed thereto in Section
3.13(f).

 

“U.S. Buyer” shall have the meaning ascribed thereto in the preamble.

 

“Vacation Policy” shall have the meaning ascribed thereto in Section 5.6(k).

 

“WARN” shall have the meaning ascribed thereto in Section 5.6(n).

 


11.2.                        NOTICES.  ALL COMMUNICATIONS PROVIDED FOR HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED TO BE GIVEN WHEN DELIVERED IN PERSON OR
BY PRIVATE COURIER WITH RECEIPT, WHEN TELEFAXED AND RECEIVED, OR THREE (3) DAYS
AFTER BEING DEPOSITED IN THE UNITED STATES MAIL, FIRST-CLASS, REGISTERED OR
CERTIFIED, RETURN RECEIPT REQUESTED, WITH POSTAGE PAID AND,

 

If to U.S. Buyer:

CRC Press I LLC
c/o Taylor & Francis Publishers, Inc.
325 Chestnut Street
Suite 800
Philadelphia, PA 19106
Attn: Kevin J. Bradley
Fax: (215) 625-2940

 

 

With a copy to:

Blank Rome LLP
One Logan Square
Philadelphia, PA 19103
Attn: Lewis J. Hoch, Esquire
Fax: (215) 832-5542

 

 

If to the U.K. Buyer:

Routledge No. 2 Limited
c/o Taylor & Francis Group, plc
11 New Fetter Lane
London EC4P 4EE
Attn: Jeffrey S. Thomasson
Fax: (44) 207-842-2248

 

 

With a copy to:

Blank Rome LLP
One Logan Square
Philadelphia, PA 19103
Attn: Lewis J. Hoch, Esquire
Fax: (215) 832-5542

 

54

--------------------------------------------------------------------------------


 

If to the Sellers or IHI:

CRC Press LLC
2000 Corporate Boulevard, N.W.
Boca Raton, FL 33431
Attention: President and CEO
Fax: 561-241-7856

 

 

 

CRC Press (U.K.) LLC
2000 Corporate Boulevard N.W.
Boca Raton, FL 33431
Attention: President and CEO
Fax: 561-241-7856

 

 

 

Parthenon Inc.
2000 Corporate Boulevard N.W.
Boca Raton, FL 33431
Attention: President and CEO
Fax: 561-241-7856

 

 

 

IHI Inc.
2777 Summer Street
Suite 209
Stamford, CT 06905
Attention: President and CEO
Fax: 203-961-1431

 

 

With a copy to:

Willkie Farr & Gallagher
787 Seventh Avenue
New York, NY 10019-6099
Attention: Steven J. Gartner, Esq.
Fax: 212-728-8111

 

or to such other address as any such party shall designate by written notice to
the other parties hereto.

 


11.3.                        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES OF
THE SELLERS AND IHI, INCLUDING, WITHOUT LIMITATION, THOSE SET OUT IN SCHEDULE 4
TO THE PARTHENON ACQUISITION AGREEMENT (AS INCORPORATED BY SECTION 3 AND VARIED
BY SCHEDULE 3.1(D) HERETO) ON THE ONE HAND, AND THE BUYERS, ON THE OTHER HAND
SHALL SURVIVE FOR THE PERIODS SET FORTH IN SECTION 8.1(B)(I) AND 8.2(B),
RESPECTIVELY.  THE COVENANTS OF THE SELLERS AND IHI AND OF THE U.K. BUYER IN THE
PARTHENON TAX COVENANT SHALL SURVIVE FOR THE PERIOD SET FORTH IN THE PARTHENON
TAX COVENANT.  ALL COVENANTS AND INDEMNITIES (OTHER THAN THE PARTHENON TAX
COVENANT) AND OTHER AGREEMENTS REQUIRING PERFORMANCE AFTER THE CLOSING DATE
SHALL SURVIVE INDEFINITELY.  THE OBLIGATIONS UNDER ANY COVENANTS, INDEMNITIES
AND AGREEMENTS THAT WERE NOT FULLY DISCHARGED OR PERFORMED PRIOR TO THE CLOSING
DATE IN COMPLIANCE WITH THIS AGREEMENT SHALL SURVIVE UNTIL THE THREE YEAR
ANNIVERSARY OF THE DATE HEREOF; PROVIDED, THAT CLAIMS SUBMITTED WITHIN SUCH
PERIOD ARE NOT THEREAFTER BARRED.

 

55

--------------------------------------------------------------------------------


 


11.4.                        BULK TRANSFERS.  THE BUYERS WAIVE COMPLIANCE WITH
THE PROVISIONS OF ALL APPLICABLE LAWS RELATING TO BULK TRANSFERS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


11.5.                        FURTHER ASSURANCES; ASSET RETURNS.  UPON REQUEST
FROM TIME TO TIME, THE SELLERS SHALL EXECUTE AND DELIVER ALL DOCUMENTS, TAKE ALL
RIGHTFUL OATHS, AND DO ALL OTHER ACTS THAT MAY BE REASONABLY NECESSARY OR
DESIRABLE, IN THE REASONABLE OPINION OF COUNSEL FOR THE BUYERS, TO PERFECT OR
RECORD THE TITLE OF THE BUYERS, OR ANY SUCCESSOR OF THE BUYERS, TO THE ASSETS
TRANSFERRED OR TO BE TRANSFERRED UNDER THIS AGREEMENT, OR TO AID IN THE
PROSECUTION, DEFENSE, OR OTHER LITIGATION OF ANY RIGHTS ARISING FROM SAID
TRANSFER (PROVIDED THAT THE BUYERS SHALL REIMBURSE THE SELLERS FOR ALL
OUT-OF-POCKET COSTS AND EXPENSES RESULTING FROM ANY SUCH REQUEST UNLESS SAID
REQUEST ARISES OUT OF ANY FAULT, BREACH OR DEFAULT OF SELLERS).  IN THE EVENT
THAT THE SELLERS RECEIVE ANY PROCEEDS OR OTHER ASSETS OR PROPERTIES OF THE U.S.
BUYER AFTER THE CLOSING DATE, THEY SHALL HOLD SUCH FUNDS IN TRUST FOR THE U.S.
BUYER, DEPOSIT SUCH FUNDS IN AN ACCOUNT FOR THE U.S. BUYERS AND REMIT ON A
WEEKLY BASIS ALL SUCH FUNDS TO THE U.S. BUYERS AS THE U.S. BUYERS SHALL DIRECT,
TOGETHER WITH AN ACCOUNTING OF SUCH FUNDS.  THE SELLERS SHALL HAVE NO INTEREST
OR RIGHT TO OR CLAIM AGAINST SUCH FUNDS.


 


11.6.                        OTHER COVENANTS.  TO THE EXTENT THAT ANY CONSENTS
NEEDED TO ASSIGN TO THE BUYERS ANY OF THE ASSETS HAVE NOT BEEN OBTAINED ON OR
PRIOR TO THE CLOSING DATE, THIS AGREEMENT SHALL NOT CONSTITUTE AN ASSIGNMENT OR
ATTEMPTED ASSIGNMENT THEREOF IF SUCH ASSIGNMENT OR ATTEMPTED ASSIGNMENT WOULD
CONSTITUTE A BREACH THEREOF.  IF ANY SUCH CONSENT SHALL NOT BE OBTAINED ON OR
PRIOR TO THE CLOSING DATE, THEN (A) THE SELLERS AND THE BUYERS, IF REQUIRED
UNDER APPLICABLE LAW, SHALL USE THEIR REASONABLE EFFORTS IN GOOD FAITH TO OBTAIN
SUCH CONSENT AS PROMPTLY AS PRACTICABLE THEREAFTER AND (B) IF, IN THE REASONABLE
JUDGMENT OF THE BUYERS SUCH CONSENT MAY NOT BE OBTAINED, THE PARTIES SHALL USE
REASONABLE EFFORTS IN GOOD FAITH TO COOPERATE, AND TO USE THEIR REASONABLE
EFFORTS TO CAUSE EACH OF THEIR RESPECTIVE AFFILIATES TO COOPERATE, IN ANY LAWFUL
ARRANGEMENT DESIGNED TO PROVIDE FOR THE BUYERS THE BENEFITS UNDER ANY SUCH
ASSETS INCLUDING, WITHOUT LIMITATION, (I) GRANTING TO ANY OF THE BUYERS A
SECURITY INTEREST IN SUCH ASSETS AND ALL POST-CLOSING CASH AND NON-CASH PROCEEDS
THEREOF, AS SECURITY FOR THE PROMPT AND TIMELY SATISFACTION AND PERFORMANCE OF
OBLIGATIONS OF THE SELLERS UNDER THIS AGREEMENT; AND (II) APPOINTING AS AN
ATTORNEY-IN-FACT ANY OF THE BUYERS OR THEIR AFFILIATES IN ORDER TO EFFECT THE
PURPOSES OF THIS SECTION.  THIS PROVISION DOES NOT LIMIT THE SELLERS’
OBLIGATIONS UNDER THIS AGREEMENT.


 


11.7.                        EXPENSES.  SUBJECT TO SECTION 5.12(C), THE SELLERS
AND THE BUYERS SHALL EACH PAY THEIR RESPECTIVE EXPENSES (SUCH AS LEGAL,
INVESTMENT BANKER AND ACCOUNTING FEES) INCURRED IN CONNECTION WITH THE
ORIGINATION, NEGOTIATION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT, EXCEPT
THAT THE BUYERS SHALL BE RESPONSIBLE FOR THE PAYMENT OF THE FILING FEES IN
CONNECTION WITH FILINGS WITH THE FTC AND THE ANTITRUST DIVISION UNDER THE
HART-SCOTT ACT.


 


11.8.                        NON-ASSIGNABILITY.


 


(A)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING ON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  THIS AGREEMENT SHALL NOT BE ASSIGNED BY IHI OR THE SELLERS
WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE BUYERS, AND ANY ATTEMPTED
ASSIGNMENT, WITHOUT SUCH CONSENT, SHALL BE NULL AND VOID.

 

56

--------------------------------------------------------------------------------


 


(B)                                 THE SALE OR TRANSFER OF ALL OR PART OF THE
BUSINESS AFTER THE CLOSING TO ANY MEMBER OF THE BUYERS’ GROUP OR ANY OTHER
ASSIGNMENT PERMITTED BY THE BUYERS SHALL NOT AFFECT THE LIABILITY OF IHI AND THE
SELLERS UNDER ANY PROVISION OF THIS AGREEMENT WHATSOEVER.


 


(C)                                  IT IS EXPRESSLY UNDERSTOOD THAT ANY
MATERIAL CHANGE IN THE DIRECT OR INDIRECT OWNERSHIP OR CONTROL OF THE SELLERS,
ANY MERGER OR CONSOLIDATION DIRECTLY OR INDIRECTLY INVOLVING THE SELLERS, OR ANY
OTHER SUBSTANTIAL CHANGE IN THE OWNERSHIP OF THE BUSINESS BY THE SELLERS
CONSTITUTES AN ASSIGNMENT WITHIN THE MEANING OF THIS PROVISION.


 


(D)                                 THE BUYERS AND ITS ASSIGNEES MAY AT ANY TIME
(I) ASSIGN, (II) TRANSFER, (III) CHARGE, (IV) DECLARE OR CREATE A TRUST OR OTHER
INTEREST OVER OR (V) DEAL IN ANY OTHER MANNER WITH THIS AGREEMENT OR ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER IT; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL
RELIEVE THE BUYERS OF ANY OF THEIR LIABILITIES OR OBLIGATIONS HEREUNDER.


 


(E)                                  THE BUYERS SHALL BE ENTITLED, SOLELY AS
REQUIRED BY THE FINANCING COMMITMENT OR ANY FURTHER FINANCING AGREEMENTS AND
SOLELY WITH RESPECT TO THE BUYERS’ LENDER OR FUTURE LENDERS, TO: GRANT SECURITY
OVER OR ASSIGN BY WAY OF SECURITY ALL OR ANY OF ITS RIGHTS UNDER THIS AGREEMENT;
ASSIGN OR TRANSFER THE BENEFIT OF RIGHTS UNDER, OR RIGHTS OF ACTION FOR BREACHES
OF, THIS AGREEMENT; OR SELL OR TRANSFER ALL OR SOME OF THE PARTHENON SHARES TO A
THIRD PARTY/A MEMBER OF THE BUYER GROUP ON TERMS THE SAME AS, OR SIMILAR TO (IN
WHOLE OR IN PART) THOSE SET OUT IN THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE TERMS OF SECTION 2 AND THIS SECTION 11) IN RELIANCE, INTER ALIA,
UPON THE WARRANTIES, COVENANTS, INDEMNITIES, AGREEMENTS AND UNDERTAKINGS SET OUT
IN THIS AGREEMENT.  IN THE EVENT OF ANY SUCH GRANT, ASSIGNMENT, SALE OR
TRANSFER, IT IS AGREED THAT ANY PERSON TO WHOM SUCH SECURITY HAS BEEN GRANTED,
TO WHOM SUCH RIGHTS HAVE BEEN ASSIGNED OR TRANSFERRED OR TO WHOM SUCH SHARES
HAVE BEEN SOLD OR TRANSFERRED SHALL IN ITS OWN RIGHT BE ABLE TO ENFORCE ANY OF
THE WARRANTIES, COVENANTS, INDEMNITIES, AGREEMENTS AND UNDERTAKINGS SET OUT IN
THIS AGREEMENT, PROVIDED ALWAYS THAT, AS A CONDITION THERETO, ANY SUCH THIRD
PARTY SHALL (I) OBTAIN THE PRIOR WRITTEN CONSENT OF THE BUYERS, (II) SERVE
WRITTEN NOTICE TO ALL OF THE PARTIES HERETO AGREEING TO BE BOUND BY THE TERMS OF
SECTION 11.13 (JURISDICTION), AND (III) NOT BE ENTITLED TO ASSIGN ITS RIGHTS
UNDER THIS SECTION 11.8.


 


(F)                                    TAYLOR & FRANCIS GROUP, PLC MAY, BY
NOTICE IN WRITING TO THE SELLERS, SUBSTITUTE A DIFFERENT U.K. BUYER THAN THAT IN
THE PREAMBLE, AT ANY TIME PRIOR TO CLOSING.


 


11.9.                        AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE
PARTIES HERETO.  NO WAIVER BY EITHER PARTY OF ANY OF THE PROVISIONS HEREOF SHALL
BE EFFECTIVE UNLESS EXPLICITLY SET FORTH IN WRITING AND EXECUTED BY THE PARTY SO
WAIVING. EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT
TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON
BEHALF OF ANY PARTY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY TAKING
SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS, OR
AGREEMENTS CONTAINED HEREIN, AND IN ANY DOCUMENTS DELIVERED OR TO BE DELIVERED
PURSUANT TO THIS AGREEMENT AND IN CONNECTION WITH THE CLOSING HEREUNDER.  THE
WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL
NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH.

 

57

--------------------------------------------------------------------------------


 


11.10.                  RELIANCE BY THE BUYERS; REPRESENTATIONS AND WARRANTIES;
SCHEDULES AND EXHIBITS.


 


(A)                                  NOTWITHSTANDING THE RIGHT OF THE BUYERS TO
INVESTIGATE THE BUSINESS, ASSETS AND FINANCIAL CONDITION OF THE SELLERS AND
PARTHENON LTD., AND NOTWITHSTANDING ANY KNOWLEDGE DETERMINED OR DETERMINABLE BY
THE BUYERS AS A RESULT OF SUCH INVESTIGATION, THE BUYERS HAVE THE UNQUALIFIED
RIGHT TO RELY UPON, AND IHI AND THE SELLERS ACKNOWLEDGE THAT THE BUYERS HAVE
RELIED UPON AND HAVE BEEN INDUCED THEREBY TO ENTER INTO THIS AGREEMENT, EACH OF
THE REPRESENTATIONS AND WARRANTIES (INCLUDING, WITHOUT LIMITATION, THOSE SET OUT
IN SCHEDULE 4 TO THE PARTHENON ACQUISITION AGREEMENT (AS INCORPORATED BY SECTION
3 AND VARIED BY SCHEDULE 3.1(D) HERETO)).  NO SUCH KNOWLEDGE SHALL PREJUDICE ANY
CLAIM WHICH THE BUYERS SHALL BE ENTITLED TO BRING OR SHALL OPERATE TO REDUCE ANY
AMOUNT RECOVERABLE BY THE BUYERS  UNDER THIS AGREEMENT.  WITHOUT LIMITING ANY OF
THE REPRESENTATIONS, WARRANTIES OR COVENANTS OF THE SELLERS HEREUNDER, EACH OF
THE BUYERS AND THE SELLERS AGREES THAT NEITHER IHI, THE SELLERS, PARTHENON LTD.
NOR ANY OF THEIR RESPECTIVE OFFICERS, MEMBERS, DIRECTORS, STOCKHOLDERS,
EMPLOYEES, AFFILIATES, REPRESENTATIVES OR AGENTS SHALL HAVE ANY LIABILITY OR
RESPONSIBILITY ARISING OUT OF, OR RELATING TO, ANY INFORMATION (WHETHER WRITTEN
OR ORAL), DOCUMENTS OR MATERIALS FURNISHED BY IHI, THE SELLERS, PARTHENON LTD.
OR ANY OF THEIR RESPECTIVE OFFICERS, MEMBERS, DIRECTORS, STOCKHOLDERS,
EMPLOYEES, AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS,
INCLUDING THE CONFIDENTIAL INFORMATION MEMORANDUM DATED NOVEMBER 2002, AND ANY
INFORMATION, DOCUMENTS OR MATERIALS MADE AVAILABLE TO THE BUYERS IN CERTAIN
“DATA ROOMS”, MANAGEMENT PRESENTATIONS OR ANY OTHER FORM IN EXPECTATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 ALL EXHIBITS AND SCHEDULES INCLUDING WITHOUT
LIMITATION THE DISCLOSURE SCHEDULE HERETO ARE HEREBY INCORPORATED BY REFERENCE
AND MADE A PART OF THIS AGREEMENT.  ALL STATEMENTS CONTAINED IN THE DISCLOSURE
SCHEDULE, EXHIBITS, CERTIFICATES AND OTHER INSTRUMENTS ATTACHED HERETO OR
DELIVERED OR FURNISHED ON BEHALF OF THE SELLERS PURSUANT HERETO OR IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE DEEMED REPRESENTATIONS AND
WARRANTIES BY IHI AND THE SELLERS, SUBJECT TO ANY FACT OR ITEM WHICH IS CLEARLY
DISCLOSED ON ANY SCHEDULE OR EXHIBIT TO THIS AGREEMENT OR IN THE ANNUAL
FINANCIAL STATEMENTS WHICH SHALL BE DEEMED TO BE AN EXCEPTION TO SUCH
REPRESENTATION OR WARRANTY.


 


11.11.                  THIRD PARTIES.  THIS AGREEMENT DOES NOT CREATE ANY
RIGHTS, CLAIMS OR BENEFITS INURING TO ANY PERSON THAT IS NOT A PARTY HERETO NOR
DOES IT CREATE OR ESTABLISH ANY THIRD PARTY BENEFICIARY HERETO.


 


11.12.                  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE
LAWS OF ENGLAND AND WALES SHALL APPLY TO THE INTERPRETATION OF THE
REPRESENTATIONS AND WARRANTIES AND INDEMNITIES IN RELATION TO PARTHENON LTD.


 


11.13.                  CONSENT TO JURISDICTION.  EACH OF THE PARTIES HERETO,
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK, NEW YORK COUNTY OR THE U.S. DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.  EACH OF
THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
IN SECTION 11.2 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN NEW YORK WITH RESPECT TO ANY MATTERS TO

 

58

--------------------------------------------------------------------------------


 


WHICH IT HAS SUBMITTED TO JURISDICTION AS SET FORTH ABOVE IN THE IMMEDIATELY
PRECEDING SENTENCE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE
SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


11.14.                  CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT,
THE TERM SHALL BE AS DEFINED IN SECTION 11.1 OR ELSEWHERE IN THIS AGREEMENT,
INCLUDING THE RECITALS HERETO.


 


11.15.                  ENTIRE AGREEMENT.  THIS AGREEMENT, AND THE SCHEDULES AND
EXHIBITS HERETO (INCLUDING, WITHOUT LIMITATION, THOSE SET OUT IN SCHEDULE 4 TO
THE PARTHENON ACQUISITION AGREEMENT (AS INCORPORATED BY SECTION 3 AND VARIED BY
SCHEDULE 3.1(D) HERETO AND THOSE SET OUT IN SCHEDULE 6 TO THE PARTHENON
ACQUISITION AGREEMENT (AS INCORPORATED BY SECTION 5.14 AND VARIED BY SCHEDULE
5.14 HERETO)) SET FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO AND NO
MODIFICATIONS OR AMENDMENTS TO THIS AGREEMENT SHALL BE BINDING ON THE PARTIES
UNLESS IN WRITING AND SIGNED BY THE PARTY OR PARTIES TO BE BOUND BY SUCH
MODIFICATION OR AMENDMENT.


 


11.16.                  SECTION HEADINGS; TABLE OF CONTENTS.  THE SECTION
HEADINGS CONTAINED IN THIS AGREEMENT AND THE TABLE OF CONTENTS TO THIS AGREEMENT
ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


11.17.                  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL
BE DECLARED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, VOID OR
UNENFORCEABLE, ALL OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED AND
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


11.18.                  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

CRC PRESS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CRC PRESS (U.K.) LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTHENON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INFORMATION HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ROUTLEDGE NO. 2 LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CRC PRESS I LLC

 

 

 

By:  Taylor & Francis Books, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

GUARANTEE

 

Taylor & Francis Group plc hereby guarantees all obligations and liabilities of
the Buyers under this Agreement.

 

 

Taylor & Francis Group plc

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2 (i)
Particulars relating to Parthenon

 

Authorised share capital:

100 ordinary shares of £1 each

 

 

Issued share capital:

100 ordinary shares of £1 each

 

 

Directors:

Fenton Markevich
David George Thomas Bloomer
T Emmett Dages

 

 

Secretary:

Bibi Rahima Ally
Vivian Espinosa Kennedy

 

 

Auditors:

Ernst & Young LLP

 

 

Accounting reference date:

31 December

 

 

Registered Office:

23 Blades Court
Deodar Road
London SW15

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(d)

 

The representations and warranties contained in schedule 4 to the Parthenon
Acquisition Agreement (the “Parthenon Warranties”) shall be and are hereby
varied in relation to this Agreement as follows:

 

1.               In the Parthenon Warranties references to :

 

(I)                                     THE “VENDORS” AND TO THE “AGREEMENT”
SHALL BE TAKEN TO MEAN REFERENCES TO IHI AND THE SELLERS AND TO THIS AGREEMENT,
RESPECTIVELY;

 

(II)                                  THE “COMPANY” AND TO THE “SHARES” SHALL BE
TAKEN TO MEAN REFERENCES TO PARTHENON LTD. AND TO THE PARTHENON SHARES,
RESPECTIVELY;

 

(III)                               THE “ACCOUNTS” SHALL BE TAKEN TO MEAN
REFERENCES TO THE AUDITED ACCOUNTS FOR PARTHENON LTD. IN RESPECT TO THE
FINANCIAL PERIOD ENDING 31 DECEMBER 2001;

 

(IV)                              THE “DISCLOSURE LETTER” SHALL BE TAKEN AS
REFERENCE TO THE LETTER DATED THE DATE OF THIS AGREEMENT FROM IHI AND THE
SELLERS TO THE BUYERS MAKING CERTAIN DISCLOSURES AGAINST THE REPRESENTATIONS AND
WARRANTIES SET OUT IN SCHEDULE 4 TO THE PARTHENON ACQUISITION AGREEMENT (AS
INCORPORATED BY SECTION 3 OF THIS AGREEMENT, IS VARIED BY THIS SCHEDULE 3.1(D));
AND

 

(V)                                 REFERENCES TO THE FINANCIAL SERVICES ACT
1986 SHALL BE TAKEN TO MEAN THE FINANCIAL SERVICES AND MARKETS ACT 2000;

 

(VI)                              THE “ACCOUNTS DATE” SHALL BE TAKEN TO MEAN 31
DECEMBER 2001;

 

(VII)                           “GROUP COMPANY” SHALL BE TAKEN TO MEAN, IN
RELATION TO ANY COMPANY, ANY BODY CORPORATE WHICH IS FROM TIME TO TIME A HOLDING
COMPANY OF THAT COMPANY, A SUBSIDIARY OF THAT COMPANY OR A SUBSIDIARY OF A
HOLDING COMPANY OF THAT COMPANY;

 

(VIII)                        “INTELLECTUAL PROPERTY” SHALL BE TAKEN TO MEAN
PATENTS, PETTY PATENTS, REGISTERED DESIGNS, DESIGN RIGHT, COPYRIGHT, DATABASE
RIGHT, TRADE MARKS, SERVICE MARKS, TRADE OR BUSINESS NAMES, DOMAIN NAMES, GET UP
OR TRADE DOCUMENTS, INVENTIONS OR SECRET PROCESSES, KNOW-HOW AND ALL RIGHTS OR
FORMS OF PROTECTION OF A SIMILAR NATURE OR EFFECT SUBSISTING ANYWHERE IN THE
WORLD, INCLUDING APPLICATIONS FOR ANY SUCH RIGHT;

 

(IX)                                “PROPERTIES” SHALL BE TAKEN TO MEAN THE
LEASEHOLD PROPERTIES OF THE COMPANY, DETAILS OF WHICH ARE SET OUT IN SCHEDULE OF
PROPERTIES; AND

 

(X)                                   “SCHEDULE OF PROPERTIES” THE SCHEDULE OF
THE COMPANY’S PROPERTIES SET OUT AT TAB 9 OF THE AGREED BUNDLE.

 

3

--------------------------------------------------------------------------------


 

2.               Warranty 1.1 shall be deleted and replaced with the following
“The facts set out in Schedule 1.2(i) to this Agreement are true and accurate in
all respects”.

 

3.               Warranty 1.2 shall be amended by the addition of the word
“material” before the word “facts” where it appears in such Warranty.

 

4.               Warranty 2.1.1 shall be deleted.

 

5.               Warranty 2.1.2.1 and Warranty 2.3 shall each be amended by the
deletion of the word “either” where it appears in such Warranty and the addition
of the word “any” in substitution therefor.

 

6.               Warranty 2.1.2.3 shall be amended by the addition of the words
“so far as the Sellers are aware” before the word “cause” where it appears in
such Warranty.

 

7.               Warranty 4.1.3 shall be deleted.

 

8.               Warranty 4.3.1 shall be amended by the deletion of the words
“apart from the Subsidiary.”

 

9.               Warranty 4.3.2 shall be deleted.

 

10.         Warranty 4.3.3 shall be amended by the deletion of the words “other
than the Associated Companies.”

 

11.         Warranty 4.3.4 shall be amended by the deletion of the words “with
the exception of the Parthenon Publishing Group, Inc.”

 

12.         Warranty 5.2 shall be amended by the addition of the words “so far
as the Sellers are aware” before the words “all such licenses, consents,
permits” in the fourth line of such Warranty.

 

13.         Warranty 5.4 shall be amended by the addition of the words “so far
as the Sellers are aware” before the words “threatened by” in the fourth line of
such Warranty.

 

14.         Warranty 5.5.1.1 shall be amended by the deletion of the words “is
or” on the first line of such Warranty and the words “or is” on the third line
of such Warranty.

 

15.         Warranty 5.5.1.2 shall be amended by the addition of the words “or
was” after the word “is” where it appears in such Warranty.

 

16.         Warranty 6.4 shall be deleted.

 

17.         Warranty 7.4 shall be amended by the addition of the words
“otherwise than in the ordinary course of business” before the words “the
Company has not entered into”.

 

18.         Warranty 7.6 shall be amended by the addition of the words “other
than the dividend paid to the Company’s immediate parent prior to the date of
this Agreement” before the words “no distribution of capital or income …..”.

 

4

--------------------------------------------------------------------------------


 

19.         Warranty 7.7 shall be amended by the addition of the words “between
the Company and any Group Company” after the words “large unit volume sales” and
the deletion of the figure word “35%” where it appears in such Warranty and the
addition of the figure “40%” in substitution therefor.

 

20.         Warranty 8.1 shall be amended by the deletion of the words
“Completion Date” and the addition of the word “Closing” in substitution
therefor.

 

21.         Warranty 10.1.1.2 shall be amended by the addition of the words “(it
being acknowledged that certain customers of Parthenon Ltd. from the
pharmaceutical industry are known to place one off orders)” before the words “no
major or substantial customer”.

 

22.         Warranty 10.1.1.3 shall be amended by the addition of the words “and
discounts” after the word “changes” where it appears in such Warranty.

 

23.         Warranty 10.1.1 shall be amended by the deletion of the word
“Completion” where it appears in such Warranty and the addition of the words
“the Closing” on substitution therefor.

 

24.         Warranty 10.3.1 shall be amended by the deletion of the words “save
in relation to Yong Woo Park (the terms of which are fully disclosed in the
Disclosure Letter)”.

 

25.         Warranty 10.3.2 shall be amended by the deletion of the words “save
in relation to Michael Goh, LIR International, Editorial Acibia, BA Books Pty
Ltd, Eastern Medical Publishers and Jaypee Brothers (the terms of which are
fully disclosed in the Disclosure Letter)” and the addition of the words “save
in relation to the agents and/or distributors of any Group Company (including,
but not limited to, CRC Press as listed in Disclosure Letter) before the word
“the Company” where it appears in such Warranty.”

 

26.         Warranty 11.1.1 shall be amended by the deletion of the words
“within six months after the date on which it was entered into or undertaken”.

 

27.         Warranty 11.1.3 shall be amended by the deletion of the words “on
time without unusual expenditure of money and effort”.

 

28.         Warranty 11.1.11 shall be amended by the addition of the words
“(otherwise than in relation to sales made between the Company and Group
Companies)” before the words “is an agreement or arrangement”.

 

29.         Warranty 11.4 shall be amended by the deletion of the words “Medical
Communication Services” and the addition of the words “medical communication
services” in substitution therefor.

 

30.         Warranty 12.4 shall be amended by the deletion of the word
“Warrantors” and the addition of the word “Sellers” in substitution therefor.

 

31.         Warranty 13.4 shall be amended by the addition of the words “So far
as the Sellers are aware” before the words “in respect of the personal data”.

 

5

--------------------------------------------------------------------------------


 

32.         Warranties 14.4 and 14.5 shall be deleted.

 

33.         Warranty 14.6 shall be amended by the deletion of the numbers 14.4
and 14.5 where they appear in such Warranty.

 

34.         Warranty 14.12 shall be deleted.

 

35.         Warranty 14.3 shall be amended by the addition of the words “in so
far as that standard form relates to Intellectual Property” after the words “in
such standard form” where they appear in such Warranty.

 

36.         Each of Warranties 15.1, 15.3, 15.4, 15.5, 15.16, 15.17 and 15.19
shall be amended by the deletion of the words “Associated Companies”, “Group
Company” and the “Subsidiary” where they appear in such Warranty.

 

37.         Warranty 15.18 shall be deleted.

 

38.         Warranty 15.19.2 shall be amended by the deletion of the words
“Agreement for Lease, Lease, License, Deed, Agreement or other document
ancillary or supplemental to a Lease” and the addition of the words “agreement
for lease, license, deed, agreement or other document ancillary or supplemental
to a lease” in substitution therefor.

 

39.         Warranty 15.2 shall be amended by the deletion of the words
“Schedule 5” and the addition of the words “The Schedule of Properties (a copy
of which is attached to the Disclosure Letter”) in substitution therefor.

 

40.         Warranty 15.4 shall be amended by the addition of the words “so far
as the Sellers are aware” after the words “the Properties and” where they appear
in such Warranty.

 

41.         Warranty 15.7 shall be amended by the addition of the words “so far
as the Sellers are aware” before the words “the Properties” where they appear in
such Warranty.

 

42.         Warranty 15.8 shall be amended by the addition of the words “so far
as the Sellers are aware” after the words “current use” where they appear in
such Warranty.

 

43.         Warranty 15.9 shall be amended by the addition of the words “so far
as the Sellers are aware” before the words “there is no matter” where they
appear in such Warranty.

 

44.         Warranty 15.13 shall be amended by the addition of the words “so far
as the Sellers are aware” after the words “all statutes, orders” when they
appear in such Warranty.

 

45.         Warranty 15.15 shall be amended by the addition of the words “so far
as the Sellers are aware” after the words “of the Properties and” where they
appear in such Warranty and the deletion of the word “Vendors” to be replaced
with the word “Sellers” where it appears in such Warranty.

 

46.         Warranty 15.16 shall be amended by the addition of the words “so far
as the Sellers are aware” before the words “paid all sums” where they appear in
such Warranty.

 

6

--------------------------------------------------------------------------------


 

47.         Warranty 16 shall be deleted in its entirety.

 

48.         Warranty 17 shall be deleted in its entirety.

 

49.         The statement at paragraph 18.1 of the Parthenon Warranties shall be
amended by the addition of the words “save that the definition of “Accounts” for
the purposes of Schedule 6 (Tax Covenant) shall not apply to this part of
Schedule 4”.

 

50.         Warranty 18.4 shall be amended by the deletion of the words “will
continue to be” and their replacement by the word “are”.

 

51.         Warranty 18.9 shall be deleted.

 

52.         Warranty 18.11 shall be deleted.

 

53.         Warranty 18.12.1 shall be amended by the deletion of the words “or
which may be incurred by it under any continuing obligation” and the words “or
will qualify for capital allowances”, and the replacement of the word “six” by
the word “three”.

 

54.         Warranty 18.15.1 shall be amended by the deletion of the words “or
will or may apply”.

 

55.         Warranty 18.15.2 shall be amended by the deletion of the words “or
will or may apply”.

 

56.         Warranty 18.21.1 shall be amended by the replacement of the words
“or might become” by the word “been”.

 

1.                                       In the Parthenon Warranties (as
incorporated by Section 3 and varied by this Schedule 3.1(d)) (unless the
context requires otherwise):

 


(A)                                  WORDS AND EXPRESSIONS WHICH ARE DEFINED IN
THE COMPANIES ACTS HAVE THE SAME MEANINGS AS ARE GIVEN TO THEM IN THE COMPANIES
ACTS;


 


(B)                                 ANY REFERENCE TO A STATUTE, STATUTORY
PROVISION OR SUBORDINATE LEGISLATION (“LEGISLATION”) SHALL (EXCEPT WHERE THE
CONTEXT REQUIRES OTHERWISE) BE CONSTRUED AS REFERRED TO SUCH LEGISLATION AS
AMENDED AND IN FORCE FROM TIME TO TIME AND TO ANY LEGISLATION WHICH RE-ENACTS OR
CONSOLIDATES (WITH OR WITHOUT MODIFICATION) ANY SUCH LEGISLATION;


 


(C)                                  ANY REFERENCE TO AN SSAP IS TO A STATEMENT
OF STANDARD ACCOUNTING PRACTICE ADOPTED BY THE ACCOUNTING STANDARDS BOARD AND
SHALL BE CONSTRUED AS INCLUDING A REFERENCE TO:


 

(I)                                     ANY FINANCIAL REPORTING STANDARD ISSUED
BY THE ACCOUNTING STANDARDS BOARD TO AMEND, WITHDRAW OR SUPERSEDE SUCH SSAP AND
ANY REFERENCE TO AN FRS IS TO A FINANCIAL REPORTING STANDARD ISSUED BY THE
ACCOUNTING STANDARDS BOARD; AND

 

7

--------------------------------------------------------------------------------


 

(II)                                  ANY URGENT ISSUES TASK FORCE ABSTRACTS
ISSUED BY THE ACCOUNTING STANDARDS BOARD TO ADVISE ON AND CLARIFY THE
INTERPRETATION OF SSAPS AND FRSS AND ANY REFERENCE TO AN UITF ABSTRACT IS TO AN
URGENT ISSUES TASK FORCE ABSTRACT ISSUED BY THE ACCOUNTING STANDARDS BOARD;

 


(D)                                 ANY GENDER INCLUDES A REFERENCE TO THE OTHER
GENDERS;


 


(E)                                  ANY REFERENCE TO A “PERSON” INCLUDES A
NATURAL PERSON, PARTNERSHIP, COMPANY, BODY CORPORATE, ASSOCIATION, ORGANIZATION,
GOVERNMENT, STATE, FOUNDATION AND TRUST (IN EACH CASE WHETHER OR NOT HAVING
SEPARATE LEGAL PERSONALITY);


 


(F)                                    ANY REFERENCE TO A WARRANTY IS TO A
WARRANTY OF SCHEDULE 4 TO THE PARTHENON ACQUISITION AGREEMENT (AS INCORPORATED
INTO THIS AGREEMENT BY SECTION 3 AND AMENDED PURSUANT TO THIS SCHEDULE 3.1(D));


 

2.                                       The Parthenon Warranties, save for
those set in Warranty 2.1.2, 4.1 and 4.2 are qualified by reference to those
matters fairly disclosed in the Disclosure Letter.

 

8

--------------------------------------------------------------------------------


 

Schedule 5.14

 

Tax Covenant in respect of Parthenon Ltd.

 

The covenant contained in Schedule 6 (Tax Covenant) to the Parthenon Acquisition
Agreement shall be varied in relation to this Agreement as follows:

 

(a)                                  references to:

 


(I)                                     “ACCOUNTS” SHALL BE DEEMED TO BE
REFERENCES TO THE CONSOLIDATED BALANCE SHEET TO BE PREPARED PURSUANT TO SECTION
2.2(A) AND “ACCOUNTS RELIEF” SHALL BE CONSTRUED ACCORDINGLY;

 


(II)                                  “AGREEMENT” SHALL BE DEEMED TO BE
REFERENCES TO THIS AGREEMENT;

 


(III)                               “COMPANY” SHALL BE DEEMED TO BE REFERENCES
TO PARTHENON LTD. AND REFERENCES TO “ASSOCIATED COMPANIES” AND “SUBSIDIARIES”
SHALL BE IGNORED;

 


(IV)                              “COMPLETION” AND “COMPLETION DATE” SHALL BE
DEEMED TO BE REFERENCES TO CLOSING AND CLOSING DATE RESPECTIVELY;

 


(V)                                 “CONSIDERATION” SHALL BE DEEMED TO BE
REFERENCES TO PURCHASE PRICE;

 


(VI)                              “POST-ACCOUNTS DATE RELIEF” SHALL BE DEEMED TO
BE REFERENCES TO ANY RELIEF WHICH ARISES AS A CONSEQUENCE OF, OR BY REFERENCE
TO, AN EVENT OCCURRING OR DEEMED TO OCCUR AFTER THE CLOSING DATE;

 


(VII)                           “PURCHASER” AND “VENDORS” SHALL BE DEEMED TO BE
REFERENCES TO THE U.K. BUYER AND TO IHI AND THE SELLERS RESPECTIVELY; AND

 


(VIII)                        “SHARES” SHALL BE DEEMED TO BE REFERENCES TO
PARTHENON SHARES;

 

(b)                                 the provisions of paragraphs 2.4, 3.1.3, 3.3
and 3.4 shall not apply;

 

(c)                                  The following sub-paragraph shall be added:

 

“3.3                           The provisions of Section 8.1(b)(iv) (maximum
liability), Section 8.1(c) and Section 8.1(d) of this Agreement shall apply to
claims under this Schedule.”; and

 

(d)                                 Paragraph 4 shall be amended by the
insertion of the following:

 

“4.2.6 any refund or credit relating to a Pre-Closing Tax Period other than an
Accounts Relief”; and

 

(e)                                  paragraph 4.4.3 shall be amended by the
addition of the words “and in the event that no payments are due from the
Vendors under this Schedule, Relevant Amounts falling within paragraphs 4.2.1
and 4.2.6 shall be refunded to the Vendors as soon as reasonably practicable
after the seventh anniversary of Completion” after the words “under this
Schedule”; and

 

9

--------------------------------------------------------------------------------


 

(f)                                    paragraph 8.1 shall be amended by the
addition of the words “in either case to include an entitlement under the terms
of any applicable double taxation agreement or convention” after the words “by
virtue of a legal entitlement”; and

 

(g)                                 paragraph 9.1.1 shall be replaced by the
following: “any liability to taxation of IHI and the Sellers or any person
connected with IHI and the Sellers which is also a liability of the Company or
any person connected with the Company after Completion and which arises as a
result of the Company or any such person connected with the Company after
Completion failing to discharge the liability to taxation in question”;

 

(h)                                 paragraph 9.2 shall be amended by the
deletion of the words “paragraph 9.2” and the insertion of the words “paragraph
9.1”;

 

(i)                                     the reference to “twelfth anniversary”
in paragraph 9.5 shall be deemed to be a reference to the seventh anniversary;

 

(j)                                                                                    
The following paragraph shall be added to the Parthenon Tax Covenant:

 

“10                                                      Conduct of tax affairs

 

10.1                                                   Subject to and in
accordance with the provisions of this paragraph 10, the Vendors or their duly
authorized agents shall be responsible for the taxation affairs of the Company
for all accounting periods ending on or before completion (“pre-Completion tax
affairs”), and accordingly in respect of such periods the Vendors or their duly
authorized agents shall, at the Vendors’ cost:-

 

10.1.1                                          prepare and submit the tax
returns of the Company;

 

10.1.2                                          prepare and submit on behalf of
the Company all claims, elections, disclaimers, notices and consents for the
purposes of taxation;

 

10.1.3                                          deal with all matters relating
to taxation which concern or affect the Company, including the conduct of all
negotiations and correspondence and the reaching of all related agreements.

 

10.2                                                   The Vendors shall procure
that:-

 

10.2.1                                          the Purchaser is kept fully
informed of the progress of all matters relating to the pre-Completion tax
affairs;

 

10.2.2                                          the Purchaser promptly receives
copies of all material written correspondence with any taxation authority
insofar as it is relevant to the pre-Completion tax affairs;

 

10.2.3                                          the Purchaser is afforded a
reasonable opportunity to comment on all returns, claims, notices or other
documents relating to taxation (“tax document”) or other non-routine
correspondence before its submission

 

10

--------------------------------------------------------------------------------


 

to the relevant taxation authority and that its reasonable comments are taken
into account (provided that, if the Purchaser fails to comment within fifteen
business days of receipt, the Vendors or their duly authorized agents shall be
entitled to submit the relevant tax document or correspondence to the relevant
taxation authority without further reference to the Purchaser);

 

10.2.4                                          no tax document is submitted to
any taxation authority which is not true and accurate in all material respects.

 

10.3                                                   The Vendors shall devote
reasonable resources to dealing with pre-Completion tax affairs, and shall use
reasonable endeavors to ensure that they are finalised as soon as reasonably
practicable.

 

10.4                                                   The Purchaser shall
procure that:-

 

10.4.1                                          the Vendors and their duly
authorised agents are afforded such information and assistance as they
reasonably require to enable the Vendors to fulfill their obligations under this
paragraph 10;

 

10.4.2                                          the Vendors are promptly sent a
copy of any communication from any taxation authority insofar as it relates to
pre-Completion tax affairs;

 

10.4.3                                          subject to paragraph 10.5 below,
the Company authorises and signs all tax documents relating to pre-Completion
tax affairs required to be signed by it.

 

10.5                                                   The Purchaser shall be
under no obligation to procure the authorisation or signing of any tax document
delivered which it considers in its reasonable opinion to be false, misleading,
incomplete or inaccurate in any respect.

 

10.6                                                   The Purchaser or its duly
authorized agents shall be responsible for the taxation affairs of the Company
for the accounting period current at Completion.

 

10.7                                                   The Purchaser shall
procure that the Vendors are afforded a reasonable opportunity to comment on
material tax documents or other non-routine correspondence which relate to the
part of the accounting period current at Completion which falls before
Completion before their submission to the relevant taxation authority and that
their reasonable comments are taken into account (provided that, if the Vendors
fail to comment within fifteen business days of receipt, the Purchaser or its
duly authorized agents shall be entitled to submit the relevant tax document or
correspondence to the relevant taxation authority without further reference to
the Vendors).

 

11

--------------------------------------------------------------------------------


 

10.8                                                   For the avoidance of
doubt where any matter relating to taxation gives rise to a taxation claim, the
provisions of paragraph 6 (conduct of taxation claims) shall apply to the effect
that, in relation to that matter, the provisions of paragraph 6 shall take
precedence over the provisions of this paragraph 10.”

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

 

Part I

 

1.                                       On Closing the Sellers shall deliver to
or, if the U.K. Buyer shall so agree, make available to the U.K. Buyer:

 

(a)                                  transfers in the Agreed Form relating to
all the Parthenon Shares duly executed in favor of Buyer (or as it may direct);

 

(b)                                 share certificate(s) relating to the
Parthenon Shares;

 

(c)                                  letters of resignation in the Agreed Form
from all of the directors and the secretary of Parthenon Ltd. from their offices
as director or secretary of containing a confirmation that they have no claims
(whether statutory, contractual or otherwise) against Parthenon Ltd. for
compensation for loss of office or for unpaid remuneration or otherwise together
with delivery to the U.K. Buyer of all property of Parthenon Ltd. in their
possession or under their control; provided that in relation to Mr. David
Bloomer, the Sellers shall only be obligated to use all reasonable endeavors to
deliver the letter of resignation in the Agreed Form and the failure to deliver
such resignation letter shall not be a condition to Closing.

 

(d)                                 the written resignation of the auditors of
Parthenon Ltd. containing an acknowledgement that they have no claim against
Parthenon Ltd. for compensation for loss of office, professional fees or
otherwise and a statement under section 3 94(1) of the U.K. Companies Act 1985;

 

(e)                                  certificate of incorporation and statutory
books and share certificate books and cheque books of Parthenon Ltd.;

 

(f)                                    to the extent not in the possession of
Parthenon Ltd., all books of account or references as to customers and/or
suppliers and other records and all insurance policies in any way relating to or
concerning the businesses of Parthenon Ltd., which shall have been expressly
requested by the Buyers’ solicitors prior to the date of this Agreement; and

 

(g)                                 to the extent not in the possession of
Parthenon Ltd., all licenses, consents, permits and authorisations obtained by
or issued to Parthenon Ltd. or any other person in connection with the business
carried on by any of them.

 

Part II

 

2.                                       At the Closing (and prior to the taking
effect of the resignations of the directors referred to in paragraph 1(c) above)
the Sellers shall procure the passing of board resolutions of Parthenon Ltd.:

 

(a)                                  sanctioning for registration (subject where
necessary to due stamping) the transfer(s) in respect of the Parthenon Shares;

 

13

--------------------------------------------------------------------------------


 

(b)                                 authorising the delivery to the U.K. Buyer
of share certificates in respect of the Parthenon Shares;

 

(c)                                  appointing Messrs. David J. Smith, Jonathan
G. Conibear, Roger G. Horton, Anthony M. Foye and Jeffrey S. Thomasson to be the
directors and Jeffrey S. Thomasson to be the secretary of Parthenon Ltd.;

 

(d)                                 revoking all mandates to Parthenon Ltd.’s
bank and giving authority in favour of those directors appointed under clause
2(c) above and Stuart Dawson or such other persons as the U.K. Buyer may
nominate to operate the bank accounts thereof; and

 

(e)                                  resolving that the registered office of
Parthenon Ltd. be changed to 11 New Fetter Lane, London EC4P 4EE.

 

3.                                       The Sellers shall procure that at
Closing:

 

(a)                                  there are repaid all sums (if any) owing to
Parthenon Ltd. by IHI, any Seller or any of its or their affiliates or by the
directors of Parthenon Ltd. or any of their connected persons except those
arising in the ordinary course of trade and whether or not such sums are due for
repayment;

 

(b)                                 Parthenon Ltd. is released from any
guarantee, indemnity, bond, letter of comfort or Encumbrance or other similar
obligation given or incurred by it which relates in whole or in part to debts or
other liabilities or obligations, whether actual or contingent, of any person
other than Parthenon Ltd.;

 

and prior to such repayment or release IHI and the Sellers undertake to the
Buyers (on behalf of itself and as trustee on behalf of Parthenon Ltd.) to keep
Parthenon Ltd. fully indemnified against any failure to make any such repayment
or any liability arising under any such guarantee, indemnity, bond, letter of
comfort or Encumbrance in accordance with the provisions of this paragraph 3 of
Schedule 7.3.

 

4.                                       The Sellers shall, on or post Closing,
sign such documents as are required by Parthenon Ltd.’s bank to change the
Bank’s mandates, as directed by U.K. Buyer.

 

5.                                       The Sellers shall at Closing provide a
release duly executed as a deed under which each of IHI and the Sellers agrees
with the Buyers and Parthenon Ltd. (and their respective directors, officers,
employees, agents and advisers) that they irrevocably waive any and all claims
which they might otherwise have against Parthenon Ltd. or any of its respective
directors, officers, employees, agents or advisers in respect thereof and any
and all other claims against Parthenon Ltd. or any such persons in respect of
any cause, matter or thing whatsoever and hereby releases Parthenon Ltd. and
each such person from any liability or obligation to it whatsoever.

 

14

--------------------------------------------------------------------------------

